Exhibit 10.3

Loan No. 33-0930810

LOAN AGREEMENT

Dated as of July 31, 2015

Among

THE ENTITIES IDENTIFIED ON EXHIBIT A ATTACHED HERETO,

collectively, as Borrower

and

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION 12.1,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

  Definitions      1   

Section 1.2

  Principles of Construction      40   

ARTICLE II – GENERAL TERMS

     40   

Section 2.1

  Loan Commitment; Disbursement to Borrower      40   

2.1.1

  Agreement to Lend and Borrow      40   

2.1.2

  Single Disbursement to Borrower      41   

2.1.3

  The Note, Mortgages and Loan Documents      41   

2.1.4

  Use of Proceeds      41   

Section 2.2

  Interest Rate      41   

2.2.1

  Interest Rate      41   

2.2.2

  Interest Calculation      41   

2.2.3

  Default Rate      41   

2.2.4

  Usury Savings      42   

2.2.5

  Determination of Interest Rate      42   

2.2.6

  Additional Costs      45   

2.2.7

  Interest Rate Protection Agreement      45   

Section 2.3

  Loan Payment      47   

2.3.1

  Monthly Debt Service Payments      47   

2.3.2

  Payments Generally      47   

2.3.3

  Payment on Maturity Date      48   

2.3.4

  Late Payment Charge      48   

2.3.5

  Method and Place of Payment      48   

Section 2.4

  Prepayments      48   

2.4.1

  Voluntary Prepayments      48   

2.4.2

  Mandatory Prepayments      49   

2.4.3

  Prepayments After Default      50   

Section 2.5

  Intentionally Omitted      50   

Section 2.6

  Release of Properties      50   

2.6.1

  Release of Individual Property      50   

2.6.2

  Releases of Release Parcels      52   

2.6.3

  Release on Payment in Full      54   

2.6.4

  Release of Reserve Funds      55   

2.6.5

  Assignments of Mortgages      55   

Section 2.7

  Lockbox Account/Cash Management      55   

2.7.1

  Lockbox Account      55   

2.7.2

  Cash Management Account      56   

2.7.3

  Payments Received under the Cash Management Agreement      57   

Section 2.8

  Extension of the Initial Maturity Date      57   

Section 2.9

  Withholding Taxes      58   

Section 2.10

  Pro Rata Treatment      63   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III – INTENTIONALLY OMITTED

     63   

Section 3.1

   Intentionally Omitted      63   

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

     63   

Section 4.1

   Borrower Representations      63   

4.1.1

   Organization      63   

4.1.2

   Proceedings      63   

4.1.3

   No Conflicts      63   

4.1.4

   Litigation      64   

4.1.5

   Agreements      64   

4.1.6

   Title      65   

4.1.7

   Solvency      65   

4.1.8

   Intentionally Omitted      65   

4.1.9

   No Plan Assets      66   

4.1.10

   Compliance      66   

4.1.11

   Financial Information      67   

4.1.12

   Condemnation      67   

4.1.13

   Federal Reserve Regulations      67   

4.1.14

   Utilities and Public Access      67   

4.1.15

   Not a Foreign Person      68   

4.1.16

   Separate Lots      68   

4.1.17

   Assessments      68   

4.1.18

   Enforceability      68   

4.1.19

   No Prior Collateral Assignment      68   

4.1.20

   Insurance      68   

4.1.21

   Use of Property      68   

4.1.22

   Certificate of Occupancy; Licenses      69   

4.1.23

   Flood Zone      69   

4.1.24

   Physical Condition      69   

4.1.25

   Boundaries      69   

4.1.26

   Leases      69   

4.1.27

   Survey      71   

4.1.28

   Principal Place of Business; State of Organization      71   

4.1.29

   Filing and Recording Taxes      71   

4.1.30

   Special Purpose Entity/Separateness      71   

4.1.31

   Management Agreement      74   

4.1.32

   Illegal Activity      75   

4.1.33

   No Change in Facts or Circumstances; Disclosure      75   

4.1.34

   Investment Company Act      75   

4.1.35

   Embargoed Person      75   

4.1.36

   Cash Management Account      75   

4.1.37

   Reciprocal Easement Agreement      76   

4.1.38

   Equipment, Fixtures and Personal Property      76   

4.1.39

   Full and Accurate Disclosure      77   

4.1.40

   Underwriting Representations      77   

4.1.41

   Knowledge Parties      77   

4.1.42

   Merger Agreement.      77   

 

-ii-



--------------------------------------------------------------------------------

4.1.43

   Development Services Agreement      77   

Section 4.2

   Survival of Representations      77   

ARTICLE V – BORROWER COVENANTS

     78   

Section 5.1

   Affirmative Covenants      78   

5.1.1

   Existence; Compliance with Legal Requirements      78   

5.1.2

   Taxes and Other Charges      79   

5.1.3

   Litigation      79   

5.1.4

   Access to Properties      80   

5.1.5

   Notice of Default      80   

5.1.6

   Cooperate in Legal Proceedings      80   

5.1.7

   Perform Loan Documents      80   

5.1.8

   Award and Insurance Benefits      80   

5.1.9

   Further Assurances      80   

5.1.10

   Supplemental Mortgage Affidavits      81   

5.1.11

   Financial Reporting      81   

5.1.12

   Business and Operations      85   

5.1.13

   Title to the Properties      85   

5.1.14

   Costs of Enforcement      85   

5.1.15

   Estoppel Statement      86   

5.1.16

   Loan Proceeds      86   

5.1.17

   Intentionally Omitted      86   

5.1.18

   Confirmation of Representations      86   

5.1.19

   No Joint Assessment      86   

5.1.20

   Leasing Matters      87   

5.1.21

   Alterations      88   

5.1.22

   Operation of Property      90   

5.1.23

   [Operations and Maintenance Program      90   

5.1.24

   [Mold Mitigation Protocol      90   

5.1.25

   Updated Appraisals      91   

5.1.26

   Principal Place of Business, State of Organization      91   

5.1.27

   Embargoed Person      91   

5.1.28

   Intentionally Omitted      91   

5.1.29

   Special Purpose Entity/Separateness      91   

5.1.30

   Environmental Insurance      92   

5.1.31

   Access Laws      92   

5.1.32

   Required Repairs      92   

5.1.33

   Fees      93   

Section 5.2

   Negative Covenants      93   

5.2.1

   Operation of Property      93   

5.2.2

   Liens; Utility and Other Easements      94   

5.2.3

   Dissolution; Amendment of Organizational Documents      94   

5.2.4

   Change in Business      95   

5.2.5

   Debt Cancellation      95   

5.2.6

   Zoning      95   

5.2.7

   No Joint Assessment      95   

5.2.8

   Principal Place of Business and Organization      95   

 

-iii-



--------------------------------------------------------------------------------

5.2.9

   Intentionally Omitted      96   

5.2.10

   Transfers      96   

5.2.11

   Indebtedness      98   

5.2.12

   REA      98   

5.2.13

   Intentionally Omitted      99   

5.2.14

   Leasing Matters      99   

5.2.15

   PLL Policy      99   

5.2.16

   Access Laws      99   

5.2.17

   A.R.S. § 33-404.      99   

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

     100   

Section 6.1

   Insurance      100   

Section 6.2

   Casualty      105   

Section 6.3

   Condemnation      106   

Section 6.4

   Restoration      106   

ARTICLE VII – RESERVE FUNDS

     112   

Section 7.1

   Intentionally Omitted      112   

Section 7.2

   Tax and Insurance Reserve Funds      112   

7.2.1

   Tax and Insurance Reserve Funds      112   

Section 7.3

   Replacements and Replacement Reserve      113   

7.3.1

   Replacement Reserve Fund      113   

7.3.2

   Disbursements from Replacement Reserve Account      113   

7.3.3

   Balance in the Replacement Reserve Account      115   

Section 7.4

   Rollover Reserve Account      115   

7.4.1

   Deposits to Rollover Reserve Funds      115   

7.4.2

   Withdrawal from Rollover Reserve Fund      116   

Section 7.5

   Excess Cash Flow Reserve Fund      117   

7.5.1

   Deposits to Excess Cash Flow Reserve Fund      117   

7.5.2

   Release of Excess Cash Flow Reserve Fund      117   

Section 7.6

   [Monte Vista Reserve      118   

Section 7.7

   Intentionally Omitted      119   

Section 7.8

   Letter of Credit      119   

Section 7.9

   Reserve Accounts Generally      120   

ARTICLE VIII – DEFAULTS

     121   

Section 8.1

   Event of Default      121   

Section 8.2

   Remedies      124   

Section 8.3

   Remedies Cumulative; Waivers      126   

ARTICLE IX – SPECIAL PROVISIONS

     126   

Section 9.1

   Secondary Market Transaction      126   

9.1.1

   Sale of Notes and Secondary Market Transactions      126   

9.1.2

   Intentionally Omitted      128   

9.1.3

   Loan/Mezzanine Loans      128   

9.1.4

   Secondary Market Transaction Costs      129   

Section 9.2

   Exculpation      129   

 

-iv-



--------------------------------------------------------------------------------

Section 9.3

   Matters Concerning Manager      131   

Section 9.4

   Servicer      131    ARTICLE X – MISCELLANEOUS      132   

Section 10.1

   Survival      132   

Section 10.2

   Administrative Agent’s Discretion      132   

Section 10.3

   Governing Law      132   

Section 10.4

   Modification, Waiver in Writing      134   

Section 10.5

   Delay Not a Waiver      134   

Section 10.6

   Notices      134   

Section 10.7

   Trial by Jury      135   

Section 10.8

   Headings      136   

Section 10.9

   Severability      136   

Section 10.10

   Preferences      136   

Section 10.11

   Waiver of Notice      136   

Section 10.12

   Remedies of Borrower      136   

Section 10.13

   Expenses; Indemnity      137   

Section 10.14

   Schedules Incorporated      138   

Section 10.15

   Offsets, Counterclaims and Defenses      138   

Section 10.16

   No Joint Venture or Partnership; No Third Party Beneficiaries      138   

Section 10.17

   Publicity      139   

Section 10.18

   Cross-Collateralization; Waiver of Marshalling of Assets      139   

Section 10.19

   Waiver of Counterclaim      139   

Section 10.20

   Conflict; Construction of Documents; Reliance      140   

Section 10.21

   Brokers and Financial Advisors      140   

Section 10.22

   Prior Agreements      140   

Section 10.23

   Joint and Several Liability      140   

Section 10.24

   Register      141   

Section 10.25

   Certain Additional Rights of Administrative Agent (VCOC)      141   

Section 10.26

   Mezzanine Lender Title Proceeds/Financing Statements      142   

Section 10.27

   Use of Borrower Provided Information      142   

Section 10.28

   Utah Provision      143   

Section 10.29

   TRS Transfer      143    ARTICLE XI – THE ADMINISTRATIVE AGENT      143   

Section 11.1

   Appointment and Authorization      143   

Section 11.2

   Wells Fargo as Lender      144   

Section 11.3

   Collateral Matters; Protective Advances      145   

Section 11.4

   Post Foreclosure Plans      146   

Section 11.5

   Approvals of Lenders      147   

Section 11.6

   Notice of Events of Default      147   

Section 11.7

   Administrative Agent’s Reliance      147   

Section 11.8

   Indemnification of Administrative Agent      148   

Section 11.9

   Lender Credit Decision, Etc      149   

Section 11.10

   Successor Administrative Agent      150   

Section 11.11

   Amendment of Administrative Agent’s Duties, Etc      150   

Section 11.12

   Defaulting Lenders      151   

 

-v-



--------------------------------------------------------------------------------

Section 11.13

   Titled Agent      152   

Section 11.14

   Allocation of Proceeds      153    ARTICLE XII – LENDER ASSIGNMENT PROVISIONS
     153   

Section 12.1

   Assignments and Participations      153   

Section 12.2

   Amendments and Waivers      155   

Section 12.3

   Nonliability of Administrative Agent and Lenders      157   

SCHEDULES AND EXHIBITS

 

Schedule 1.1(a)

  –    Allocated Loan Amounts

Schedule 1.1(b)

  –    Existing Manager

Schedule 1.1(c)

  –    Release Parcel

Schedule 1.1(d)

  –    Preapproved Alterations

Schedule 1.1(e)

  -    Letters of Intent

Schedule 1.1(f)

  –    Aggregate Square Footage/Caps

Schedule 2.9

  –    Section 2.9 Certificate

Schedule 4.1.1

  –    Organizational Chart of Borrower

Schedule 4.1.4

  –    Litigation

Schedule 4.1.12

  –    Condemnations

Schedule 4.1.17

 

-

   Assessments

Schedule 4.1.22

 

-

   Zoning Issues

Schedule 4.1.26(a)

  –    Notice of Landlord Defaults

Schedule 4.1.26(b)

  –    Notice of Tenant Defaults

Schedule 4.1.26(c)

  –    Prepaid Rent

Schedule 4.1.26(d)-1

  –    Outstanding Landlord Work

Schedule 4.1.26(d)-2

  –    Purchase Options

Schedule 4.1.26(e)

  –    Tenant Termination Rights

Schedule 4.1.26(f)

  –    Notice of Non-Material Defaults

Schedule 4.1.40(b)

  –    Pending Tax Appeals

Schedule 5.1.23

  –    Individual Properties Requiring O&M Agreements

Schedule 5.1.32

  –    Required Repairs

Schedule 5.2.14

  –    Leases to be Terminated

Exhibit A

  –    Borrower

Exhibit B

  –    Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit C

  –    Form of Assignment and Assumption Agreement

Exhibit D

  –    Individual Loan Commitments & Pro Rata Shares

Exhibit E

  –    Form of Promissory Note

Exhibit F

 

-

   Form of Affidavit of Disclosure of Beneficiaries

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of July 31, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), by and
among WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo
Center, 1901 Harrison Street, 2nd Floor, Oakland, California 94612, as
administrative agent, for the benefit of Lenders (in such capacity, together
with its successors and/or permitted assigns, “Administrative Agent”) and each
of the financial institutions initially a signatory hereto and each other
financial institution who may become a Lender pursuant to Section 12.1 hereof
(together with their successors and permitted assigns, each a “Lender” and,
collectively, “Lenders”) and THE ENTITIES IDENTIFIED ON EXHIBIT A ATTACHED
HERETO AS BORROWER, each having its principal place of business at c/o
Blackstone Real Estate Partners VII L.P., 17140 Bernardo Center Drive, Suite
300, San Diego, California 92128 (collectively and/or individually as the
context may require, “Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lenders; and

WHEREAS, Lenders are willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lenders and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1      Definitions.    For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate
Protection Agreement (or the guarantor of such counterparty’s obligations) that
(a) has and shall maintain, until the expiration of the applicable Interest Rate
Protection Agreement, a long-term unsecured debt or counterparty rating of not
less than “A-” by S&P and a short-term rating of “A-1” by S&P, or (b) is
otherwise acceptable to Administrative Agent. Notwithstanding anything to the
contrary contained herein, SMBC Capital Markets, Inc. shall qualify as an
Acceptable Counterparty if it does not satisfy the ratings above, subject to
providing, if necessary, a guaranty reasonably acceptable to the Administrative
Agent from an Affiliate having the required credit ratings and, if requested by
Administrative Agent, such Affiliate shall be required to deliver to
Administrative Agent a legal opinion, reasonably acceptable to Administrative
Agent, addressing certain customary matters required by Administrative Agent.



--------------------------------------------------------------------------------

“Access Laws” shall have the meaning set forth in the definition of “Legal
Requirements”.

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(d) hereof.

“Administrative Agent” shall mean Wells Fargo Bank, National Association or any
successor Administrative Agent appointed pursuant to Article XI hereof.

“Administrative Questionnaire” shall mean the Administrative Questionnaire
completed by each Lender and delivered to Administrative Agent in a form
supplied by Administrative Agent to Lenders from time to time.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager (i) in which Borrower, SPE
Constituent Entity or Guarantor has, directly or indirectly, any legal,
beneficial or economic interest or (ii) which is an Affiliate of Sponsor, so
long as such Sponsor continues to Control Borrower or own at least a twenty
percent (20%) interest in Borrower, directly or indirectly.

“Aggregate Material Adverse Effect” shall mean any event or condition that has a
material adverse effect on (a) the use, operation, or value of the Properties
taken as a whole, (b) the business, profits, operations or financial condition
of Borrower (including, without limitation, Net Operating Income) taken as a
whole, (c) the enforceability, validity, perfection or priority of the lien of
the Mortgages taken as a whole or the other Loan Documents, or (d) the ability
of Borrower to repay the principal and interest of the Loan as it becomes due or
to satisfy any of Borrower’s other material obligations under the Loan
Documents.

“Aggregate Square Footage” shall mean the aggregate rentable square footage of
the Properties (but excluding the rentable square footage of each Release
Property that shall have been released from the Lien of the related Mortgage
pursuant to Section 2.6 prior to the date of determination) as set forth on
Schedule 1.1(f) hereof.

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the amount set forth on Schedule 1.1(a) hereof. For the avoidance of doubt, no
portion of the Loan shall be allocated to any of the Release Parcels.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alterations” shall have the meaning set forth in Section 5.1.21(a) hereof.

“Alterations Deposit” shall have the meaning set forth in Section 5.1.21(b)
hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 5.1.11(e) hereof for the annual budgeting period.

 

-2-



--------------------------------------------------------------------------------

“Applicable Similar Law” shall have the meaning set forth in Section 4.1.3
hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender.

“Approved Senior Management Team” shall mean any proposed senior management team
consisting of the top four (4) executives of Parent which has been approved by
Administrative Agent, such approval to be granted or withheld in Administrative
Agent’s sole discretion. Borrower shall have the right to submit, from time to
time, a proposed “Approved Senior Management Team” to Administrative Agent and
any such management team so approved will be deemed to be an “Approved Senior
Management Team” for purposes of this Agreement.

“Arranger” shall mean Wells Fargo Securities LLC.

“Assignee” shall have the meaning set forth in Section 12.1(b) hereof.

“Assignment and Assumption” shall mean an Assignment and Assumption Agreement
among a Lender, an Assignee and the Administrative Agent, substantially in the
form of Exhibit C attached hereto and made a part hereof.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the
Closing Date, among Administrative Agent for the benefit of Lenders, Borrower
and Manager, as manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Interest Rate Protection Agreement” shall have the meaning set
forth in Section 2.2.7(a) hereof.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code, or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
any Individual Property; or (e) such Person making an assignment for the benefit
of creditors.

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Action Cure” shall mean, in the event of an involuntary Bankruptcy
Action that was not consented to by Borrower or any SPE Constituent Entity, such
Bankruptcy Action being discharged, stayed or dismissed within ninety (90) days
of the filing thereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state or foreign bankruptcy or
insolvency law.

“Base Rate” shall mean the greater of (a) the Prime Rate and (b) the Federal
Funds Rate, plus one-half of one percent (0.50%).

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
a rate of interest based upon the Base Rate plus the Base Rate Spread.

“Base Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Base Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

“Big Four” shall mean any of the following accounting firms: (a) Deloitte &
Touche LLP, (b) Ernst & Young LLP, (c) KPMG LLP and (d) PricewaterhouseCoopers
LLP.

“Blackstone” shall mean, collectively, Sponsor, Blackstone NC Property Partners
L.P. and any parallel partnerships or alternative investment vehicles comprising
the real estate investment fund commonly known as Blackstone Property Partners.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with each such Person’s successors and permitted assigns.

“Borrower’s Knowledge”, “Borrower’s knowledge”, “Borrower’s best knowledge”,
“known to Borrower”, and similar phrases shall mean (and shall be limited to)
the actual knowledge of Nadeem Meghji and Phillip Solomond as of the Closing
Date (and, to the extent any such phrases are used in any representation or
certification being made after the Closing Date, any individuals that shall have
succeeded to the current positions of Nadeem Meghji and Phillip Solomond with
respect to the Properties at such time, if applicable) after conducting such due
diligence as each of them, as senior executives of experienced investors in
commercial properties and/or operators of commercial properties similar to the
Properties, as applicable, have reasonably deemed appropriate in connection with
the acquisition and ownership of the Collateral and the borrowing of the Loan.
Administrative Agent and Lenders acknowledge and agree that the foregoing
individuals are identified solely for the purpose of defining the scope of
knowledge and not for the purpose of imposing any liability upon such individual
or creating any duties running from any such individual to Borrower, Guarantor,
Sponsor, Lenders, Administrative Agent or any other party.

“Breakage Costs” shall have the meaning set forth in Section 2.2.5(g) hereof.

 

-4-



--------------------------------------------------------------------------------

“Brixmor” shall mean Brixmor Properties Group, Inc., a Delaware corporation.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following are not open for business: (i) national banks in
New York, New York, (ii) the New York Stock Exchange, (iii) the Federal Reserve
Bank of New York or (iv) provided that Borrower shall have received written
notice thereof (which written notice, in the case of any the determination of
any Payment Date or the date upon which any other payment hereunder is required
to be made pursuant to Section 2.3.2, shall have been delivered to Borrower not
less than thirty (30) days prior to such date), (A) the principal place of
business of each Lender), (B) the principal place of business of any Servicer or
(C) the principal place of business of the Administrative Agent, the Lockbox
Bank or the financial institution that maintains any Reserve Account.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean the Closing Date Cash Management
Agreement or any Replacement Cash Management Agreement, as applicable, in each
case, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” shall mean Wells Fargo Bank, National Association and any
successor or assign thereof.

“Cash Sweep Cure Date” shall mean the first date following the occurrence of a
Cash Sweep Event (i) on which no Event of Default is continuing, (ii) on which
no Debt Yield Trigger Period is continuing or (iii) on which a Bankruptcy Action
Cure has occurred (with respect to a Cash Sweep Event as a result of a
Bankruptcy Action of Borrower).

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default;
(b) any Bankruptcy Action of Borrower; or (c) a Debt Yield Trigger Event.

“Cash Sweep Period” shall mean the period commencing on the occurrence of a Cash
Sweep Event and terminating on the Cash Sweep Cure Date.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

“Casualty/Condemnation Threshold Amount” shall mean the greater of One Million
and No/100 Dollars ($1,000,000.00) and five percent (5%) of the Allocated Loan
Amount for the applicable Individual Property.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

-5-



--------------------------------------------------------------------------------

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Certificate Administrator” shall mean any certificate administrator, trustee,
paying agent or other Person responsible for administering the Securities.

“Certificate of Rent Roll” shall mean a Certificate of Rent Roll, dated as of
the Closing Date, certifying and attaching, for the month prior to the month in
which the Closing Date occurs, (i) a rent roll for each Individual Property and
(ii) a schedule of executed future leases not identified on such rent roll.

“Closing Date” shall mean the date of this Agreement.

“Closing Date Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the Closing Date, by and among Borrower, Administrative
Agent, Manager, and Cash Management Bank.

“Closing Date Debt Yield” shall mean 11.0%.

“Closing Date Lockbox Agreement” shall mean that certain Lockbox – Deposit
Account Control Agreement dated as of the Closing Date among Borrower,
Administrative Agent, Manager and Lockbox Bank.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and applicable U.S. Department of the
Treasury regulations issued pursuant thereto in temporary or final form.

“Collateral” means any real or personal property securing any of the Debt or any
other obligation of a Borrower under or in respect of any Loan Document to which
it is a party and all other property subject to a Lien created by a Loan
Document.

“Collective Group” means, collectively, each Borrower and each SPE Constituent
Entity.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

“Consumer Price Index” shall mean the All Items Consumer Price Index for all
Urban Consumers (CPI-U) for the US City Average, 1982-84=100, as published by
the United States Department of Labor, Bureau of Labor Statistics or any
substitute index hereafter adopted by the Department of Labor.

 

-6-



--------------------------------------------------------------------------------

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the Closing Date, by and among each Borrower, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon (including any interest that would accrue on the outstanding principal
amount of the Loan through and including the end of any applicable Interest
Period, even if such Interest Period extends beyond any applicable Payment Date,
prepayment date or the Maturity Date), any Prepayment Premium that, in each
case, becomes due pursuant to Section 2.4 hereof, and all other sums due to the
Administrative Agent and Lenders in respect of the Loan under the Note, this
Agreement, the Mortgages and the other Loan Documents.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the period in question in
which (a) the numerator is the Net Operating Income and (b) the denominator of
which is the Debt Service which would be payable pursuant to this Agreement
calculated using (i) the outstanding balance of the Loan as of the applicable
date of determination and (ii) an Interest Rate calculated based on the sum of
the Spread and the Extension Strike Price.

“Debt Yield” shall mean a fraction (a) the numerator of which is the Net
Operating Income and (b) the denominator of which is the then outstanding
principal balance of the Loan.

“Debt Yield Determination Date” shall mean the last day of each calendar quarter
during the term of the Loan.

“Debt Yield Trigger Event” shall mean that, as of any Debt Yield Determination
Date, the Debt Yield is less than 9.00% for two (2) consecutive calendar
quarters.

“Debt Yield Trigger Event Cure” shall mean (i) that the Debt Yield, as
determined as of the first day of each of two (2) consecutive calendar quarters
following the occurrence of the applicable Debt Yield Trigger Event shall be not
less than 9.00% or (ii) Borrower prepays the Loan in an amount sufficient such
that the Debt Yield shall be not less than 9.00% (provided that in the event of
a prepayment pursuant to this clause (ii), the Debt Yield Trigger Period shall
cease upon such prepayment without any obligation to wait two (2) consecutive
calendar quarters).

“Debt Yield Trigger Period” shall mean the period from the date of the
occurrence of a Debt Yield Trigger Event until the date that a Debt Yield
Trigger Event Cure occurs in respect of such Debt Yield Trigger Event.

 

-7-



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) three percent (3%) above the Interest Rate.

“Defaulting Lender” shall have the meaning set forth in Section 11.12 hereof.

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the first day of such Interest
Period.

“Developer” shall mean Turlock DB, LLC, a California limited liability company.

“Development Services Agreement” shall mean that certain Development Services
Agreement dated as of June 23rd, 2015 by and between Monte Vista Borrower and
Developer, as the same may be amended, supplemented, modified, or restated from
time to time.

“Disclosure Document(s)” shall mean any disclosure documents used or provided to
any prospective investors in connection with any Secondary Market Transaction,
including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents, marketing materials or
information provided to prospective investors, in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto, used to offer an interest in the Loan in connection
with a Secondary Market Transaction and designated as a “Disclosure Document” by
Administrative Agent in its reasonable discretion.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority, as
applicable. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, and (ii) unless a monetary Default, a material
non-monetary Default of which Administrative Agent has given written notice to
Borrower or an Event of Default exists, Borrower (each such approval under
clause (i) or (ii) not to be unreasonably withheld or delayed), provided that
notwithstanding the foregoing, (x) unless otherwise approved by Borrower (unless
a monetary Default, a material non-monetary Default of which Administrative
Agent has given written notice to Borrower or an Event of Default exists, in
each case, with such approval under this clause (x) not to be unreasonably
withheld, conditioned or delayed) and

 

-8-



--------------------------------------------------------------------------------

Administrative Agent, each Person described in the foregoing clause (d) shall,
at the time of the applicable assignment which causes them to become a Lender be
one or more of the following: any insurance company, bank, investment bank,
university or college or other educational or charitable institution, pension
fund and sovereign wealth fund, any fund (other than a mutual fund) which
regularly invests in or makes commercial real estate loans, any Affiliate of any
Lender or any entity Controlled by, Controlling or under common Control with any
of the foregoing, and any real estate investment trust, investment fund, limited
liability company, limited partnership or general partnership where an affiliate
of Wells Fargo Securities, LLC or other insurance company, bank, investment
bank, pension fund or sovereign wealth fund or other fund that otherwise
qualifies as an Eligible Assignee acts as the general partner, managing member,
investment advisor or fund manager; provided, that in each case such entity or
its Affiliates is regularly engaged in the business of making, originating or
owning commercial mortgage or mezzanine real estate loans and holds, at the time
of acquisition of the assigned interest, at least $500,000,000 of such
commercial mortgage or mezzanine real estate loans and (y) “Eligible Assignee”
shall not include Borrower or any of Borrower’s Affiliates or subsidiaries.

“Eligible Institution” shall mean either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in
which funds are held for thirty (30) days or less (or, in the case of Letters of
Credit and accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA-” by Fitch
and S&P and “Aa3” by Moody’s), or (b) Wells Fargo Bank, National Association
(“Wells”), provided that the rating by S&P and the other Rating Agencies for
Wells’ short term unsecured debt obligations or commercial paper and long term
unsecured debt obligations does not decrease below the ratings set forth in
subclause (a) hereof.

“Embargoed Person” shall mean any Person, entity or government that is
(i) publicly identified on the most current published list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or (ii) publicly
identified as prohibited from doing business with the United States under
federal trade restrictions under U.S. law, including, the Patriot Act, the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701, et seq.), the
Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), or any Executive Orders
or regulations promulgated thereunder.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the Closing Date, executed by Borrower in connection with
the Loan in favor of Administrative Agent for the benefit of Lenders, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Equipment” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

-9-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5.1 hereof.

“Excess Cash Flow Reserve Funds” shall have the meaning set forth in
Section 7.5.1 hereof.

“Excess Net Proceeds” shall have the meaning set forth in Section 6.4(b)(vii)
hereof.

“Excluded Entity” shall mean Blackstone or any direct or indirect legal or
beneficial owner (including, without limitation, any shareholder partner, member
and/or non-member Manager) of Blackstone.

“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to a recipient: (a) taxes that are imposed on a recipient’s overall net
income (and franchise taxes imposed in lieu thereof or in addition thereto), or
by the jurisdiction under the laws of which such recipient is organized or in
which the principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or as a result of a present or former
connection between the recipient and the jurisdiction imposing such tax (unless
such taxes are imposed solely as a result of the recipient having executed,
delivered or performed its obligations or received payments under, or enforced,
this Agreement or any of the other Loan Documents), (b) taxes that are branch
profits taxes imposed by the United States or any other jurisdiction described
in clause (a) above, (c) in the case of a Lender, any U.S. federal withholding
taxes resulting from any Legal Requirement in effect on the date such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 2.2.6 and Section 2.9(h)), or designates a new
Lending Office, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding taxes pursuant to Section 2.9(a), (d) any taxes attributable to
a Lender’s (or other relevant recipient’s) failure to comply with
Section 2.9(f), (e) any withholding taxes imposed pursuant to FATCA and (f) any
penalties, interest and additions with respect to any of the foregoing.

“Existing Lender” shall mean, individually and/or collectively, as the context
may require, each Lender hereunder as of the date of determination.

“Existing Management Agreement” shall mean, collectively, those certain Property
Management Agreements, each dated as of the Closing Date, set forth on Schedule
1.1(b) attached hereto, pursuant to which each Existing Manager is to provide
management and other services with respect to the Properties.

“Existing Manager” shall mean, collectively, the managers under the Existing
Management Agreement.

“Extended Maturity Date” shall have the meaning set forth in Section 2.8 hereof.

 

-10-



--------------------------------------------------------------------------------

“Extension Fee” means a non-refundable fee with respect to the second (2nd) and
third (3rd) Extension Options, determined as of the commencement of the
applicable Extension Term, in an amount equal to 0.10% of the principal amount
of the Loan then outstanding.

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Extension Strike Price” shall be a strike rate that would result in a Debt
Service Coverage Ratio of no less than 1.20:1.00.

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements (or related legislation or official administrative
rules or practices) entered into in connection with the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/1000 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means that certain fee letter dated as of the Closing Date, by and
between Borrower and Administrative Agent.

“Fees” means the fees and commissions payable by Borrower under the Fee Letter.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread.

 

-11-



--------------------------------------------------------------------------------

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

“Force Majeure” shall mean any delay caused by reason of strike, lock-out or
other labor trouble, governmental preemption of priorities or other controls in
connection with a national or other public emergency or shortages of fuel,
supplies or labor resulting therefrom or other similar causes beyond Borrower’s
reasonable control.

“Fort Union Borrower” shall mean Excel FT Union LLC, a Delaware limited
liability company.

“Fort Union Indemnity” shall mean that certain Environmental Indemnity Agreement
(Fort Union), dated August 22, 2012, by and between DDR Corp., an Ohio
corporation and Excel Trust, L.P., a Delaware limited partnership, as
predecessor-in-interest to Fort Union Borrower, as the same may be amended,
supplemented or modified from time to time.

“Fort Union Property” shall mean the Property owned by the Fort Union Borrower.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Grantor Trust” shall mean a grantor trust as defined in subpart E, part I of
subchapter J of the Code.

“Gross Income from Operations” shall mean, for any Debt Yield Determination
Date, the sum of (a) total annualized base rent in place as of such Debt Yield
Determination Date based on executed Leases, including (i) executed Leases with
future lease commencement dates, provided, that, amounts under this clause (i)
in excess of fifteen percent (15%) of the total Gross Income from Operations as
of the applicable Debt Yield Determination Date shall not be included in the
total Gross Income from Operations, but excluding any Tenants (A) in monetary
default under their Lease in excess of sixty (60) days, (B) who have given
written notice to Borrower, as landlord, of their intention to terminate the
applicable Lease and vacate the premises demised thereunder within six
(6) calendar months of the applicable Debt Yield Determination Date, or (C) in
bankruptcy who have not affirmed their Leases pursuant to a non-appealable order
of a court of competent jurisdiction, (b) reimbursed expenses and or
reimbursements, percentage and overage rent and income received from the
Properties during the twelve (12) month period immediately preceding such Debt
Yield Determination Date, and (c) ancillary income (including, without
limitation, parking, tenant service and signage) projected in accordance with
the Annual Budget (without duplication of any amounts set forth in clauses (a)

 

-12-



--------------------------------------------------------------------------------

and (b) above); provided, that operating expenses and property tax
reimbursements shall be adjusted in accordance with the Tax and Insurance
Adjustment.

“Guarantor” shall mean Blackstone Property Partners Lower Fund 1 L.P., a
Delaware limited partnership.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the Closing
Date and executed and delivered by Guarantor in connection with the Loan to
Administrative Agent for the benefit of Lenders, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) the face amount of the obligations under letters of credit; (e) obligations
under acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed, provided that “Indebtedness” described in this clause (g) shall
not include any Permitted Encumbrances.

“Indemnifiable Amounts” shall have the meaning set forth in Section 11.8 hereof.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean (a) any Administrative Agent or successor
thereto and any Affiliate of Administrative Agent, (b) each Lender and any
designees of Lenders, (c) any Affiliate of any Lender that acts as an
underwriter, placement agent or initial purchaser of the Loan in connection with
a Secondary Market Transaction, including the Arranger, (d) any other
co-underwriters, co-placement agents or co-initial purchasers or the Loan in
connection with a Secondary Market Transaction, (e) each Person who controls any
Person described in any of the foregoing clauses, (f) any Person who is or will
have been involved in the origination of the Loan, (g) any Person who is or will
have been involved in the servicing of the Loan, (h) any Person in whose name
the Liens created by the Mortgages are or will be recorded, (i) any Person who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan evidenced for the benefit of
third parties), (j) any Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan, (k) any
successors by merger, consolidation or acquisition of all or a substantial
portion of any Lender’s or Administrative Agent’s assets and business and

 

-13-



--------------------------------------------------------------------------------

(l) the respective officers, directors, shareholders, partners, employees,
agents, representatives, contractors, subcontractors, Affiliates, participants,
successors and assigns of any Person described in any of the foregoing clauses.

“Independent Director” or “Independent Manager” or “Independent Trustee” means a
natural person who has prior experience as an independent director, independent
manager, independent trustee or independent member with at least three (3) years
of employment experience and who is provided by CT Corporation, Corporation
Service Company, National Registered Agents, Inc., Wilmington Trust Company,
Stewart Management Company, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or independent
managers, another nationally-recognized company reasonably approved by
Administrative Agent that provides professional independent directors or
independent managers and other corporate services in the ordinary course of its
business and is not an Affiliate of Borrower or any SPE Constituent Entity, and
which natural person is duly appointed as an Independent Director or Independent
Manager or Independent Trustee, as applicable, and is not, and has never been,
and will not while serving as an Independent Director or Independent Manager or
Independent Trustee, as applicable, be, any of the following:

(a)        a member, partner, equityholder, beneficial owner, manager, director,
trustee, officer or employee of Borrower, any SPE Constituent Entity or any of
their respective Affiliates (other than as an Independent Director or
Independent Manager or Independent Trustee of (i) Borrower or any SPE
Constituent Entity or (ii) any Affiliate of Borrower does not own a direct or
indirect interest in Borrower and that is required by a creditor to be a “single
purpose bankruptcy remote entity”, provided that (A) such Independent Director
or Independent Manager or Independent Trustee is employed by a company that
routinely provides professional independent directors or managers in the
ordinary course of its business) and (B) the fees that such Independent Director
or Independent Manager or Independent Trustee earns from serving as an
Independent Director or Independent Manager or Independent Trustee of Borrower,
each SPE Constituent Entity and any Affiliate of Borrower in any given calendar
year constitute, in the aggregate, less than five percent (5%) of the annual
income of such Independent Director or Independent Manager or Independent
Trustee for that calendar year;

(b)        a creditor, supplier or service provider (including provider of
professional services) to Borrower, any SPE Constituent Entity, or any of their
respective Affiliates (other than a nationally-recognized company that routinely
provides professional independent directors or independent managers or
independent trustees and other corporate services to Borrower, any SPE
Constituent Entity or any of their respective Affiliates in the ordinary course
of its business);

(c)        a family member of any Person referenced in the foregoing clauses (a)
and (b) that is a natural person; or

(d)        a Person that Controls any Person referenced in any of the foregoing
clauses (a), (b) or (c).

For purposes of this definition, a “single purpose bankruptcy remote entity” is
an entity whose organizational documents contain restrictions on its activities
and impose

 

-14-



--------------------------------------------------------------------------------

requirements intended to preserve such entity’s separateness that are
substantially similar to the provisions of the definition of “Special Purpose
Entity” below.

“Individual Loan Commitment” shall mean, with respect to each Lender, the amount
set forth opposite the name of such Lender on Exhibit D attached hereto and made
a part hereof or as set forth in the applicable Assignment and Assumption, as
the same may be reduced or increased from time to time pursuant to the terms of
this Agreement or as appropriate to reflect any assignments to or by any Lender
effectuated in accordance with the provisions of Section 12.1 hereof.

“Individual Material Adverse Effect” shall mean in respect of an Individual
Property, any event or condition that has a material adverse effect on (a) the
use, operation, or value of the Individual Property, (b) the business, profits,
operations or financial condition of the applicable Borrower, (c) the
enforceability, validity, perfection or priority of the lien of the Security
Instrument or the other Loan Documents, or (d) the ability of the applicable
Borrower to repay the principal and interest of the Allocated Loan Amount as it
becomes due or to satisfy any of the applicable Borrower’s other obligations
under the Loan Documents.

“Individual Property” shall mean each parcel of land, the Improvements thereon
and all personal property owned by Borrower and encumbered by a Mortgage,
together with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of each such Mortgage and
referred to therein as the “Property”.

“Initial 20% Prepayment” shall have the meaning set forth in Section 2.4.1(c)
hereof.

“Initial Maturity Date” shall mean the Payment Date occurring in August, 2017.

“Initial Note” shall mean that certain Promissory Note of even date herewith in
the principal amount of Four Hundred and Ninety-Five Million, Four Hundred and
Thirty-Nine Thousand and 00/100 Dollars ($495,439,000.00), made by Borrower in
favor of Wells Fargo Bank, National Association, as the same may be amended,
restated, replaced, split, supplemented or otherwise modified from time to time.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated as of the Closing Date delivered by Richards, Layton & Finger, P.A. in
connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Insurance Reserve Funds” shall have the meaning set forth in Section 7.2.1
hereof.

“Interest Period” shall mean, with respect to the Note, (a) the period
commencing on the Closing Date and ending on (and including) August 14, 2015 and
(b) thereafter, the period commencing on the fifteenth (15th) day of each
calendar month during the term of the Loan and ending on (but including) the
fourteenth (14th) day of the following calendar month.

 

-15-



--------------------------------------------------------------------------------

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2 hereof.

“Interest Rate Protection Agreement” shall mean, collectively, one or more
interest rate cap agreements (together with the confirmation and schedules
relating thereto) reasonably acceptable to Administrative Agent and entered into
in accordance with the terms of this Agreement, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when permitted or required
pursuant to Section 2.2.7 hereof. After delivery of a Replacement Interest Rate
Protection Agreement to Administrative Agent, the term “Interest Rate Protection
Agreement” shall be deemed to mean such Replacement Interest Rate Protection
Agreement and such Replacement Interest Rate Protection Agreement shall be
subject to all requirements applicable to the Interest Rate Protection
Agreement.

“KBRA” shall mean Kroll Bond Rating Agency, Inc.

“Land” shall have the meaning set forth in the granting clause of the related
Mortgage with respect to each Individual Property.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Tenant is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property by or on behalf of Borrower, and (a) every modification,
amendment or other agreement relating to such lease, sublease, subsublease, or
other agreement entered into in connection with such lease, sublease,
subsublease, or other agreement, and (b) every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities (including, but not limited to, the Americans With
Disabilities Act of 1990, the Fair Housing Amendments Act of 1988, and all
federal, state and local laws and ordinances related to handicapped access, and
all rules, regulations and orders issued pursuant thereto (“Access Laws”))
affecting such Individual Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, such Individual Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or Alterations in or to such Individual Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lenders” shall have the meaning set forth in the introductory paragraph hereto.

“Lender Documents” shall mean any agreement among Administrative Agent for the
benefit of Lenders, any mezzanine lender, and/or any participant or any
fractional owner of a beneficial interest in the Loan relating to the
administration of the Loan, including without limitation any intercreditor
agreements, co-lender agreements and participation agreements.

 

-16-



--------------------------------------------------------------------------------

“Lending Office” shall mean, for each Lender, the office of such Lender
specified in such Lender’s Administrative Questionnaire or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender as such
Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit having an initial term of not less than one
(1) year, in favor of Administrative Agent, for the benefit of Lenders, and
entitling Administrative Agent to draw thereon in New York, New York, based
solely on a statement that Administrative Agent has the right to draw thereon
executed by an officer or authorized signatory of Administrative Agent. A Letter
of Credit must be issued by an Eligible Institution.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded to the next nearest 1/1000 of 1%) equal to
the rate reported for deposits in U.S. dollars, for a one-month period, that
appears on Reuters Screen LIBOR01 Page (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date; provided that,
(i) if such rate does not appear on Reuters Screen LIBOR01 Page (or the
successor thereto) as of 11:00 a.m., London time, on such Determination Date,
Administrative Agent shall request the principal London office of any four major
reference banks in the London interbank market selected by Administrative Agent
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations and (ii) if fewer than two such quotations in clause (i)
are so provided, Administrative Agent shall request any three major banks in New
York City selected by Administrative Agent to provide such bank’s rate
(expressed as a percentage per annum) for loans in U.S. dollars to leading
European banks for a one-month period as of approximately 11:00 a.m., New York
City time on the applicable Determination Date for the amounts for a comparable
loan at the time of such calculation and, if at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall be
determined conclusively by Administrative Agent absent manifest error.
Notwithstanding the foregoing, in no event shall LIBOR be deemed to be less than
0.00%.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the related Individual Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Loan” shall mean the loan made by Lenders to Borrower pursuant to this
Agreement and evidenced and secured by the Note and the other Loan Documents.

 

-17-



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Guaranty, the O&M Agreement, the Environmental Indemnity, the
Assignment of Management Agreement, the Lockbox Agreement, the Cash Management
Agreement, the Contribution Agreement, the Fee Letter, the Assignment of
Interest Rate Protection Agreement, the Interest Rate Protection Agreement, and
all other documents executed and/or delivered in connection with the Loan, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Loan Party” shall mean Borrower and Guarantor.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean the Closing Date Lockbox Agreement or any
Replacement Lockbox Agreement, as applicable, in each case, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Lockbox Bank” shall mean Wells Fargo Bank, National Association or any
Replacement Lockbox Bank.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Major Lease” shall mean, with respect to any Individual Property, any (a) Lease
(i) covering more than thirty thousand (30,000) square feet at such Individual
Property or (ii) entered into by a Tenant that is a Tenant under another Lease
at such Individual Property or that is an Affiliate of any other Tenant under a
Lease at such Individual Property, if, pursuant to such Leases, such Tenant (or
such Tenant and its Affiliate(s)) leases more than thirty thousand
(30,000) square feet in the aggregate at the applicable Individual Property or
(b) Lease under which the Tenant is an Affiliate of Borrower or Guarantor.
Notwithstanding the foregoing, no Permitted Parcel Ground Lease shall constitute
a Major Lease.

“Management Agreement” shall mean the Existing Management Agreement or, if the
context requires, a Replacement Management Agreement pursuant to which a
Qualified Manager is managing one or more of the Individual Properties in
accordance with the terms and provisions of this Agreement.

“Manager” shall mean Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Individual Properties in accordance
with the terms and provisions of this Agreement pursuant to a Replacement
Management Agreement.

“Material Action” shall have the meaning set forth in paragraph (xii) of the
definition of “Special Purpose Entity” below.

“Material Lease” shall mean, with respect to any Individual Property, any Lease
or Leases (i) with a Tenant that is a nationally or regionally recognized retail
chain (as reasonably determined (x) by Borrower in its commercially reasonable
discretion for purposes of Section 5.2.14 or (y) otherwise, by Administrative
Agent on behalf of Lenders) or (ii) pursuant to

 

-18-



--------------------------------------------------------------------------------

which such Tenant leases more than ten thousand (10,000) square feet in the
aggregate at such Individual Property.

“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of one (1) or more of the Extension Options described in Section 2.8
hereof, the Extended Maturity Date, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of April 9, 2015 by and among Excel Trust, Inc., Excel Trust, L.P., BRE Retail
Centers Holdings LP, BRE Retail Centers Corp, and BRE Retail Centers LP.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000.00).

“Monte Vista Borrower” shall mean Excel Monte Vista LP, a Delaware limited
partnership.

“Monte Vista Master Lease” shall mean that certain Ground Lease dated as of
[            ] by and between Monte Vista Borrower, as successor-in-interest, to
Excel Trust, L.P., a Delaware limited partnership and Monte Vista Crossings,
LLC, a California limited liability company, as the same may be amended,
modified, supplemented or restated from time to time.

“Monte Vista Reserve Account” shall have the meaning set forth in Section 7.6.1
hereof.

“Monte Vista Reserve Deposit” shall mean the amount of $12,500,000.00.

“Monte Vista Reserve Funds” shall have the meaning set forth in Section 7.6.1
hereof.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, with respect to each Individual Property, that certain
first-priority Mortgage/Deed of Trust, Assignment of Leases and Rents, Fixture
Filing and Security Agreement, dated as of the Closing Date, executed and
delivered by Borrower to Administrative Agent for the benefit of Lenders as
security for the Loan and encumbering an Individual Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-19-



--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any Debt Yield Determination Date, the
amount obtained by subtracting (i) (A) from the Closing Date until and including
[          ], Operating Expenses projected in accordance with the Annual Budget
and subject to the Tax and Insurance Adjustment or (B) from and after
[          ], Operating Expenses for the previous twelve (12) month period from
(ii) Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“Net Sales Proceeds” shall mean one hundred percent (100%) of the gross proceeds
from the sale of an Individual Property to be received by or on behalf of the
applicable Individual Borrower in respect of such sale, less and except: any
reasonable and customary brokerage fees and sales commissions payable to third
parties, transfer, stamp and/or intangible taxes, reasonable, customary and
market closing costs and any other reasonable and customary third party costs
and expenses actually incurred by such Borrower in connection with such sale, as
evidenced by a settlement statement or customary invoice.

“Net Worth” shall mean net worth as calculated in accordance with generally
accepted accounting principles (or other principles reasonably acceptable to
Administrative Agent).

“New TRS Borrower” shall have the meaning set forth in Section 10.29 hereof.

“Non-Disturbance Agreement” shall have the meaning set forth in Section 5.1.20
hereof.

“Non-Excluded Taxes” shall mean (a) Section 2.9 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

“Non-U.S. Lender” shall have the meaning set forth in Section 2.9(f)(i) hereof.

“Note” shall mean, individually and/or collectively, as the context may require,
the Initial Note or, upon the assignment of any portion of the Loan, each of
those certain Promissory Notes in the form of Exhibit D attached hereto and made
a part hereof, made by Borrower in favor of each Lender which is now, or may in
the future become, a party hereto in an amount equal to such Lender’s Individual
Loan Commitment, payable for the account of such Lender’s Lending Office, which
Notes shall evidence the Loan and shall have an aggregate original principal
amount equal to the Loan Amount, as each of the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time.

“Obligations” shall have the meaning set forth in the Mortgages.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

-20-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Administrative
Agent, Requisite Lenders, or Unanimous Lenders, as applicable, by Borrower which
is signed by an authorized officer of Borrower or the general partner or the
managing member of Borrower, as applicable.

“Open Prepayment Date” shall mean the day following the Payment Date occurring
in August, 2016.

“Operating Expenses” shall mean, as of any Debt Yield Determination Date, all
ordinary costs and expenses with respect to the operation, management,
maintenance, repair and use of the Properties (including a management fee equal
to the greater of (a) 2% of gross revenues and (b) actual management fees and
Taxes and Insurance Premiums in accordance with the Annual Budget); provided,
however, that such expenses shall not include (i) non-cash items (other than
expenses that are due and payable but not yet paid), (ii) interest, principal or
any other sums due and owing with respect to the Loan, (iii) deposits into
reserve accounts required to be maintained pursuant to the Loan Documents,
(iv) income taxes or other taxes in the nature of income taxes,
(v) extraordinary or non-recurring expenses, (vi) Capital Expenditures,
(vii) leasing commissions or (viii) equity distributions; provided, further,
that the foregoing shall be adjusted as of the applicable Debt Yield
Determination Date for any known changes in Taxes or Insurance Premiums as of
the applicable Debt Yield Determination Date (the “Tax and Insurance
Adjustment”).

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

“Other Obligations” shall have the meaning as respectively set forth in the
Mortgages.

“Other Obligor” and “Other Obligors” shall have the meaning set forth in
Section 10.26.

“Other Taxes” shall have the meaning set forth in Section 2.9(b) hereof.

“Parent” shall mean BRE Retail Centers Corp, a Maryland corporation (as such
entity may be renamed to BPP Retail Centers Corp).

“Patriot Act” shall mean Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 10756 (signed into law October 26, 2001)), as amended from
time to time.

“Participant” shall have the meaning set forth in Section 12.1(a) hereof.

“Payment Date” shall mean the ninth (9th) day of every month during the term of
the Loan, until and including the Maturity Date. The parties hereto acknowledge
that the first Payment Date shall be September 9, 2015.

 

-21-



--------------------------------------------------------------------------------

“Permitted Debt” shall mean, collectively (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by the Mortgages and the other Loan Documents, and
(b) trade payables incurred in the ordinary course of Borrower’s business, not
secured by Liens on any one or more Individual Properties (other than Liens
being properly contested in accordance with the provisions of this Agreement),
provided that such trade payables (i) do not exceed at any one time in the
aggregate four percent (4%) of the sum of the original Allocated Loan Amounts of
the Individual Properties, (ii) are normal and reasonable under the
circumstances, (iii) are payable by or on behalf of Borrower for or in respect
of the operation of such Individual Property in the ordinary course of the
operation of Borrower’s business or the routine administration of such
Borrower’s business, (iv) are paid within sixty (60) days following the later of
(A) the date on which such amount is incurred or (B) the date invoiced, and
(v) are not evidenced by a note. Nothing contained herein shall be deemed to
require Borrower to pay any trade payable, so long as Borrower is in good faith
at its own expense, and by proper legal proceedings, diligently contesting the
validity, amount or application thereof, provided that in each case, at the time
of the commencement of any such action or proceeding, and during the pendency of
such action or proceeding (w) no Event of Default shall exist and be continuing
hereunder, (x) no Individual Property nor any part thereof or interest therein
will be in material danger of being sold, forfeited, or lost, (y) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Administrative Agent, to insure the payment any amounts
contested, together with all interest and penalties thereon, and (z) such
contest operates to suspend collection or enforcement, as the case may be, of
the contested amount. For the avoidance of doubt, “trade payables” shall not
include any amounts incurred with respect to Taxes or Leasing Costs.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the
applicable Title Insurance Policy relating to such Individual Property or any
part thereof (including Liens disclosed in the title commitment for which
Administrative Agent has either received affirmative coverage or for which the
title insurance company has received adequate protections to remove such items
as exceptions in the Title Insurance Policy), (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent or contested in
accordance with the terms hereof, (d) such other title and survey exceptions as
Administrative Agent has approved or may approve in writing in Administrative
Agent’s sole discretion, (e) all immaterial easements, rights-of-way,
restrictions and other similar non-monetary encumbrances recorded against and
affecting such Individual Property and that do not materially and adversely
affect (i) the ability of Borrower to pay any of its obligations to any Person
as and when due, (ii) the marketability of title to such Individual Property,
(iii) the fair market value of such Individual Property, or (iv) the use or
operation of such Individual Property, (f) rights of Tenants, as Tenants only,
along with such rights of first refusal, rights of first offer and tenant
options which are granted to tenants under Major Leases which are approved by
Administrative Agent in accordance with Section 5.1.20 hereof and (g) any
easements, rights of way, restrictions and other similar non-monetary
encumbrances recorded against and affecting such Individual Property as a result
of any Release Parcel in accordance with Section 2.6.2.

“Permitted Equipment Transfer” shall mean the Transfer by Borrower of Equipment,
Fixtures and/or Personal Property that is either being replaced or that is no
longer necessary in

 

-22-



--------------------------------------------------------------------------------

connection with the operation of the applicable Individual Property, provided
that such Transfer will not (i) materially adversely affect the value of such
Individual Property, (ii) impair the utility of such Individual Property or
(iii) result in a reduction or abatement of, or right of offset against, the
Rents under any Lease in respect of such Individual Property.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, payable on
demand or having a maturity date not later than the Business Day immediately
prior to the first Payment Date following the date of acquiring such investment
and meeting one of the appropriate standards set forth below:

  (i)        obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof provided such obligations are backed by the full faith
and credit of the United States of America including, without limitation,
obligations of: the U.S. Treasury (all direct or fully guaranteed obligations),
the Farmers Home Administration (certificates of beneficial ownership), the
General Services Administration (participation certificates), the U.S. Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 (ii)        obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Federal
National Mortgage Association (debt obligations); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(iii)        unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements or obligations with maturities of not more
than 365 days issued or held by any depository institution or trust company
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and

 

-23-



--------------------------------------------------------------------------------

of itself, result in a downgrade, qualification or withdrawal of the initial,
or, if higher, then-current ratings assigned to the Securities); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(iv)        fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then-current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 (v)        debt obligations bearing interest or sold at a discount issued by
any corporation incorporated under the laws of the United States of America or
any state thereof with maturities of not more than 365 days from the date of
acquisition and at all times rated by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then-current ratings assigned to the
Securities) in its highest rating category; provided, however, that securities
issued by any particular corporation will not be Permitted Investments to the
extent that investment therein will cause the then-outstanding principal amount
of the securities issued by such corporation and held in the accounts
established hereunder to exceed ten percent (10%) of the sum of the aggregate
principal balance and the aggregate principal amount of all Permitted
Investments in such account; provided, further, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi)        commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations) of any corporation or other entity
organized

 

-24-



--------------------------------------------------------------------------------

under the laws of the United States of America or any state thereof payable on
demand or on a specified date maturing not more than one year after the date of
acquisition thereof) and that at all times is rated by each Rating Agency (or,
if not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then-current ratings
assigned to the Securities) in its highest rating category; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 (vii)        units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then-current ratings
assigned to the Securities) for money market funds; and

(viii)        any other demand, money market or time deposit, security,
obligation or investment which has been approved as a Permitted Investment in
writing by (A) Administrative Agent and (B) as to which Borrower has obtained a
Rating Agency Confirmation;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment, or (C) such
instrument may be redeemed at a price below the purchase price. Permitted
Investments that are subject to prepayment or call may not be purchased at a
price in excess of par.

“Permitted Parcel Ground Lease” shall mean any Lease that constitutes a “triple
net” ground lease pursuant to which premises located wholly within a Release
Parcel are demised to a Person that is not an Affiliate of Borrower and which
does not obligate Borrower as ground lessor to pay the costs of, or reimburse
the applicable ground lessee for the costs of, any tenant improvements, or
perform any Alterations, the aggregate cost of which exceeds the Threshold
Amount.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto,
provided if such decedent Controlled Borrower, then any such Person

 

-25-



--------------------------------------------------------------------------------

or Persons succeeding to Control shall have the same expertise and experience in
owning the Properties as the decedent, (b) any transfer, directly as a result of
the legal incapacity of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by such
natural person to the Person or Persons lawfully entitled thereto, provided if
such incapacitated Person Controlled Borrower, then any such Person or Persons
succeeding to Control shall have the same expertise and experience in owning the
Properties as the incapacitated Person prior to such incapacity, (c) any
Transfer of any interest in an Affiliated Manager if, following such Transfer,
such Affiliated Manager shall be under common Control with Guarantor, (d) any
Transfer permitted without the consent of Administrative Agent pursuant to the
provisions of Section 5.2.2(b), or Section 5.2.10(d), (e) any Lease of space in
any of the Improvements to Tenants in accordance with the provisions of
Section 5.1.20, (f) any Permitted Equipment Transfer, (g) Permitted
Encumbrances, (h) the release of any Property or portion thereof (or an
Unencumbered Borrower) in connection with a release in accordance with
Section 2.6, (i) intentionally omitted, or (j) Transfers of indirect interests
in Borrower by and among the entities comprising Blackstone and their respective
wholly owned subsidiaries from time to time under the Loan or Transfers of
direct or indirect interests in Blackstone.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the applicable granting
clause of the related Mortgage with respect to each Individual Property.

“PLL Policy” or “PLL Policies” shall have the meaning set forth in
Section 6.1(a)(x) hereof.

“Plan Assets” shall have the meaning set forth in Section 4.1.3 hereof.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Policy” shall have the meaning set forth in Section 6.1(b) hereof.

“Post-Foreclosure Plan” shall have the meaning set forth in Section 11.4 hereof.

“Preapproved Alterations” shall mean the Alterations more particularly described
on Schedule 1.1(d) hereto.

“Preapproved Leases” shall mean either (a) any New Leases (as defined in the
Monte Vista Master Lease), or (b) a Lease with a Tenant identified in a letter
of intent or draft lease attached hereto as Schedule 1.1(e) hereto which Lease
contains the terms and conditions contained in the applicable letter of intent
or draft lease and does not contain any other material terms and conditions.

“Prepayment Notice” shall have the meaning set forth in Section 2.1(b) hereof.

“Prepayment Premium” shall mean the Spread Maintenance Premium.

 

-26-



--------------------------------------------------------------------------------

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that, as of the Prepayment Rate
Determination Date, has a remaining term to maturity closest to, but not
exceeding, the term from the Prepayment Rate Determination Date to the Open
Prepayment Date as most recently published in “Statistical Release H.15 (519),
Selected Interest Rates,” or any successor publication published by the Board of
Governors of the Federal Reserve System, or if such publication becomes
unavailable, on the basis of such other publication or statistical guide as
Administrative Agent may reasonably select.

“Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/1000th of one percent (0.001%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Administrative Agent shall select an equivalent publication
that publishes such “Prime Rate,” and if such “Prime Rates” are no longer
generally published or are limited, regulated or administered by a governmental
or quasigovernmental body, then Administrative Agent shall select a comparable
interest rate index.

“Pro Rata Share” shall mean, with respect to each Lender, the ratio of such
Lender’s Individual Loan Commitment to the Loan Amount. As of the date hereof,
the Lenders’ respective Pro Rata Shares are set forth on Exhibit D attached
hereto and made a part hereof.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

“Protective Advance” means all sums expended by Administrative Agent, that are
determined by Administrative Agent to be necessary or appropriate to expend,
after Borrower fails to do so when required: (a) to protect the validity,
enforceability, perfection or priority of the Liens in any of the Collateral and
the instruments evidencing the Obligations; (b) to prevent the value of any
Collateral from being materially diminished (assuming the lack of such a payment
within the necessary time frame could potentially cause such Collateral to lose
value); or (c) to protect any of the Collateral from being materially damaged,
impaired, mismanaged or taken, including any amounts expended in connection
therewith in accordance with Section 10.13.

“Provided Information” shall mean any and all financial and other information
(including any updates thereto) provided at any time by, or on behalf of,
Borrower, SPE Constituent Entity, Guarantor, Sponsor and/or Manager.

“Public Sale” shall mean (a) the Sale or Pledge in one or a series of
transactions, of all of the indirect legal or beneficial interests in Borrower
(other than with respect to an Excluded Entity) to a Qualified Public Company,
or (b) the Sale or Pledge in one or a series of transactions, through which any
direct or indirect owner of a legal or beneficial interest in

 

-27-



--------------------------------------------------------------------------------

Borrower (other than with respect to an Excluded Entity) becomes, or is merged
with or into, a Qualified Public Company.

“Public Vehicle” shall mean a Person whose securities are listed and traded on
(i) the New York Stock Exchange, NYSE MKT, NASDAQ, or another nationally
recognized securities exchange or (ii) the Frankfurt Stock Exchange, the London
Stock Exchange, Euronext, the Luxembourg Stock Exchange, the Hong Kong Stock
Exchange, the Shanghai Stock Exchange, the Tokyo Stock Exchange and the Korea
Exchange (KRX), and shall include a majority owned subsidiary of any such Person
or any operating partnership through which such Person conducts all or
substantially all of its business.

“Purchaser” shall have the meaning set forth in Section 4.1.9(c) hereof.

“Qualified Manager” shall mean (a) Existing Manager, (b) any Person that is an
Affiliate of Guarantor or Sponsor which owns or operates a portfolio of retail
shopping centers and which has not been previously terminated by Borrower or
Administrative Agent pursuant to the Loan Documents, (c) is a reputable Person
that (i) has at least five (5) years’ experience in the management of commercial
retail properties with similar size, scope, class, use and value as the
Properties, (ii) has, for at least five (5) years prior to its engagement as
property manager, managed at least ten (10) properties similar in size, scope,
class, use and value as the Properties which comprise in the aggregate at least
two million (2,000,000) leasable square feet of retail shopping centers,
(iii) is not the subject of a Bankruptcy Action, (iv) has no prior, ongoing or
threatened litigation or dispute with any Lender or their respective Affiliates,
(v) is in good standing with each Lender, and (vi) has no felony convictions or
indictments; provided, that, if required by Administrative Agent following a
Secondary Market Transaction, Borrower shall have obtained in the case of the
foregoing subclause (b) and subclause (c), if such Person is an Affiliate of
Borrower, Borrower shall have delivered to Administrative Agent an Additional
Insolvency Opinion, reasonably acceptable to Administrative Agent, (d) Brixmor,
(e) Cushman & Wakefield, (f) Jones Lang LaSalle, (g) CBRE or (h) DDR Corp.

“Qualified Public Company” shall mean a Public Vehicle with a Net Worth equal to
or exceeding $200,000,000 (exclusive of its interest in the Property) as of the
date of the Public Sale.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, KBRA and Realpoint or
any other nationally recognized statistical rating organization that has been
approved by Administrative Agent, or that has been engaged by or on behalf of
Administrative Agent or its designee to rate the Loan to assign a rating to the
Loan or the Securities.

“REA” or “Reciprocal Easement Agreement” shall mean any reciprocal easement
agreement or similar agreement affecting any Individual Property or portion
thereof.

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

“Red Rock Borrower” shall mean Red Boulder LLC, a Delaware limited liability
company.

“Red Rock Property” shall mean the Property owned by the Red Rock Borrower.

 

-28-



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 10.24 hereof.

“Release Amount” shall mean, for an Individual Property, the lesser of:

(a)        the Debt; or

(b)        an amount equal to the Allocated Loan Amount for such Individual
Property set forth on Schedule 1.1(a) (as adjusted pursuant to Sections 2.4.1(d)
and 2.4.2(a) if applicable) multiplied by one hundred and ten percent (110%).

“Release Parcel” shall mean each parcel of Land described or depicted on
Schedule 1.1(c) hereto.

“Release Property” shall have the meaning set forth in Section 2.6.1 hereof.

“Rents” shall mean, with respect to each Individual Property, all rents
(including, without limitation, percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, any fees, payments or
other compensation from any Tenant relating to or in exchange for the
termination of such Tenant’s Lease, royalties (including, without limitation,
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
relating to such Individual Property, including, without limitation, charges for
electricity, oil, gas, water, steam, heat, ventilation, air-conditioning and any
other energy, telecommunication, telephone, utility or similar items or time use
charges, HVAC equipment charges, sprinkler charges, escalation charges, license
fees, maintenance fees, charges for Taxes, operating expenses or other
reimbursables payable to Borrower (or to Manager for the account of Borrower)
under any Lease, and other consideration of whatever form or nature received by
or paid to or for the account of or benefit of Borrower or its agents or
employees from any and all sources arising from or attributable to the
Individual Property, and proceeds, if any, from business interruption or other
loss of income or rental insurance.

“Replacement Cash Management Bank” shall mean any successor to Servicer that is
an Eligible Institution and either (a) assumes the obligations of the Cash
Management Bank being replaced under the then-existing Cash Management Agreement
or (b) executes and delivers a Replacement Cash Management Agreement, in each
case, acting in such Person’s capacity as Agent under the Replacement Cash
Management Agreement.

“Replacement Cash Management Agreement” shall mean any cash management agreement
entered into by and among Borrower, Administrative Agent for the benefit of
Lenders, Manager, and a Replacement Cash Management Bank, provided that such
cash management agreement is in form and substance substantially similar to the
Closing Date Cash Management Agreement or is otherwise in form and substance
reasonably acceptable to Administrative Agent.

“Replacement Interest Rate Protection Agreement” shall mean, collectively, one
or more interest rate protection agreements from an Acceptable Counterparty with
a strike price of not less than the Strike Price and on other terms
substantially similar to the Interest Rate

 

-29-



--------------------------------------------------------------------------------

Protection Agreement (or as otherwise reasonably acceptable to Administrative
Agent) except that the same shall be effective as of the date required in
Section 2.2.7(c) or if such interest rate protection agreement is delivered in
connection with an extension of the Maturity Date pursuant to Section 2.8 shall
meet the requirements set forth in Section 2.8(c); provided that to the extent
any such interest rate protection agreements do not meet the foregoing
requirements, a “Replacement Interest Rate Protection Agreement” shall be such
interest rate protection agreements approved in writing by the Administrative
Agent with respect thereto.

“Replacement Lockbox Bank” shall mean any successor to Wells Fargo Bank,
National Association that is an Eligible Institution which maintains and holds
the Lockbox Account and either (a) assumes the obligations of the Lockbox Bank
being replaced under the then-existing Lockbox Agreement or (b) executes and
delivers a Replacement Lockbox Agreement, in each case, acting in such Person’s
capacity as Lockbox Bank under the Replacement Cash Management Agreement.

“Replacement Lockbox Agreement” shall mean any lockbox agreement entered into by
and among Borrower, Manager, Administrative Agent for the benefit of Lenders and
a Replacement Lockbox Bank, provided that such lockbox agreement is in form and
substance substantially similar to the Closing Date Lockbox Agreement or is
otherwise in form and substance reasonably acceptable to Administrative Agent.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Administrative Agent in form and substance and (b) an assignment of management
agreement and subordination of management fees substantially in the form then
used by Administrative Agent (or of such other form and substance reasonably
acceptable to Administrative Agent), executed and delivered to Administrative
Agent by Borrower and such Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall mean, for each date of
determination, one twelfth (1/12) of the amount equal to the Aggregate Square
Footage multiplied by Twenty Cents ($0.20).

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Representative Borrower” shall have the meaning set forth in Section 10.6(b)
hereof.

“Required REIT Distributions” shall mean such distributions as are necessary to
maintain the status of BRE Retail Centers Corp (or its successors) as a “real
estate investment trust” under the Code, as evidenced by an Officer’s
Certificate which is certified to the Administrative Agent.

“Required Repairs” shall have the meaning set forth in Section 5.1.32 hereof.

 

-30-



--------------------------------------------------------------------------------

“Requisite Lenders” shall mean Lenders holding not less than sixty-six and
two-thirds percent (66.666%) of the then outstanding principal balance of the
Loan and which shall include, in all circumstances, at least two (2) Lenders
during any period of time there is more than one (1) Lender party to the Loan
Agreement; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and the Pro
Rata Shares shall be redetermined, for voting purposes only, to exclude the Pro
Rata Shares of such Defaulting Lenders.

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Reserve
Account, the Replacement Reserve Account, the Monte Vista Reserve Account, the
Rollover Reserve Account, the Excess Cash Flow Reserve Account and any other
escrow account established pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax Reserve Funds, the Insurance
Reserve Funds, the Replacement Reserve Funds, the Monte Vista Reserve Funds, the
Rollover Reserve Funds, the Excess Cash Flow Reserve Funds and any funds
deposited into any other Reserve Account.

“Reserve Threshold” shall mean Seven Hundred and Fifty Thousand and No/100
Dollars ($750,000.00).

“Reserved Other Charges” shall mean all Other Charges which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such Alterations as may be reasonably approved by Administrative Agent.

“Restricted Party” shall mean collectively, (a) Borrower, each SPE Constituent
Entity, and any Affiliated Manager and (b) any subsidiary of Guarantor or
Sponsor which is a direct or indirect legal or beneficial owner (including,
without limitation, any shareholder, partner, member and/or non-member manager)
of Borrower, any SPE Constituent Entity, or any Affiliated Manager.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Funds” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Monthly Deposit” shall mean, for each date of determination,
one twelfth (1/12) of the amount equal to the Aggregate Square Footage
multiplied One Dollar and Twenty-Five cents ($1.25).

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

-31-



--------------------------------------------------------------------------------

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option to purchase or other
transfer or disposal of a legal or beneficial interest, whether direct or
indirect.

“Sales and Occupancy Taxes” shall mean all sales and occupancy taxes collected
by Borrower that must be paid to a state or local taxing authority or similar
taxing authority (including without limitation, sales taxes, use taxes,
occupancy taxes, business license taxes and special assessments as imposed by
any municipality or government entity.

“Section 2.9 Certificate” shall have meaning set forth in Section 2.9(f)(i)(C)
hereof.

“Section 2.9 Taxes” shall have the meaning set forth in Section 2.9(a) hereof.

“Servicer” shall have the meaning set forth in Section 9.4 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.4 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“SPE Constituent Entity” shall mean the Special Purpose Entity that is the
general partner of Borrower, if Borrower is a limited partnership, or the
managing member of Borrower, if Borrower is a multi-member limited liability
company.

“Special Purpose Entity” shall mean a corporation, limited partnership, limited
liability company or statutory trust that, at all times on and after the date
hereof, has complied with and shall at all times comply with the following
requirements:

            (i)         is and shall be organized solely for the purpose of
(A) in the case of Borrower, acquiring, developing, owning, holding, selling,
leasing, transferring, exchanging, managing and operating the Properties or its
Individual Property, entering into and performing its obligations under the Loan
Documents with Administrative Agent, refinancing the Properties in connection
with a permitted repayment of the Loan, and transacting any lawful business that
is incident, necessary and appropriate to accomplish the foregoing; or (B) in
the case of an SPE Constituent Entity, acting as a general partner of the
limited partnership that owns any one or more Individual Properties or as member
of the limited liability company that owns any one or more Individual Properties
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

           (ii)         shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management, leasing or operation of any one
or more Individual Properties or (B) in the case of an SPE Constituent Entity,
acting as general partner of the limited partnership that owns any one or more
Individual Properties or acting as a member of the limited liability company
that owns any one or more Individual Properties, as applicable;

          (iii)         shall not own any real property other than, in the case
of Borrower, any one or more Individual Properties;

 

-32-



--------------------------------------------------------------------------------

          (iv)         does not have and shall not have any assets other than
(A) in the case of Borrower, any one or more Individual Properties and personal
property necessary or incidental to its ownership and operation of such
Individual Property or Individual Properties or (B) in the case of an SPE
Constituent Entity, its partnership interest in the limited partnership or the
member interest in the limited liability company that owns any one or more
Individual Properties and personal property necessary or incidental to its
ownership of such interests;

           (v)         shall not engage in, seek, consent to or permit (A) to
the fullest extent permitted by law, any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of an
SPE Constituent Entity, any transfer of its partnership interest or member
interest in Borrower;

          (vi)         shall not cause, consent to or permit any amendment of
its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, trust agreement, operating agreement or
other formation document or organizational document (as applicable) with respect
to the matters set forth in this definition or matters as to which such
formation document requires prior written consent of Administrative Agent, in
each case without the prior written consent of Administrative Agent;

         (vii)        if such entity is a limited partnership, shall be a
Delaware entity and has and shall have at least one general partner and has and
shall have, as its only general partners, Special Purpose Entities each of which
(A) is a corporation or single-member Delaware limited liability company,
(B) has two (2) Independent Directors, and (C) holds a direct interest as
general partner in the limited partnership of not less than one-tenth of one
percent (0.1%);

        (viii)        if such entity is a corporation, has and shall have at
least two (2) Independent Directors, and shall not cause or permit the board of
directors of such entity to take any Material Action either with respect to
itself or, if the corporation is an SPE Constituent Entity, with respect to
Borrower, unless two (2) Independent Directors shall have consented in writing
to such action;

          (ix)         if such entity is a statutory trust, has and shall have
at least two (2) Independent Trustees and shall not cause or permit the board of
trustees to take any Material Action with respect to Borrower unless two
(2) Independent Trustees shall have consented in writing to such action.

            (x)        if such entity is a limited liability company (other than
a limited liability company meeting all of the requirements applicable to a
single-member limited liability company set forth in this definition of “Special
Purpose Entity”), shall be a Delaware entity and has and shall have at least one
(1) member that is a Special Purpose Entity that is a corporation or a
single-member Delaware limited liability company, that has at least

 

-33-



--------------------------------------------------------------------------------

two (2) Independent Directors and that directly owns at least one-tenth-of-one
percent (0.1%) of the equity of the limited liability company;

          (xi)         if such entity is a single-member limited liability
company, (A) is and shall be a Delaware limited liability company, (B) has and
shall have at least two (2) Independent Directors, (C) shall not take any
Material Action and shall not cause or permit the members or managers of such
limited liability company to take any Material Action, either with respect to
itself or, if the limited liability company is an SPE Constituent Entity, with
respect to Borrower, in each case unless two (2) Independent Directors then
serving as managers of the limited liability company shall have given their
prior written consent to such action, and (D) has and shall have two (2) natural
persons who are not members of the limited liability company, that have signed
its limited liability company agreement and that, under the terms of such
limited liability company agreement become a member of the limited liability
company immediately prior to the withdrawal or dissolution of the last remaining
member of the limited liability company;

         (xii)         shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, (c) a statutory trust, a trust agreement, or (d) a corporation, has a
certificate or articles of incorporation or bylaws that, in each case, provide
that such entity shall not) (I) to the fullest extent permitted by law,
dissolve, merge, liquidate, consolidate; (II) sell all or substantially all of
its assets; (III) amend its organizational documents with respect to the matters
set forth in this definition without the prior written consent of Administrative
Agent; or (IV) without the affirmative vote of two (2) Independent Directors of
itself or the consent of an SPE Constituent Entity that is a member or general
partner in it: (A) file or consent to the filing of any bankruptcy, insolvency
or reorganization case or proceeding, institute any proceedings under any
applicable insolvency law or otherwise seek relief under any laws relating to
the relief from debts or the protection of debtors generally, file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings; (B) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the entity or a substantial
portion of its property; (C) make an assignment for the benefit of the creditors
of the entity; or (D) take any action in furtherance of any of the foregoing
(actions described in clauses (A) through (D), collectively, the “Material
Actions”);

        (xiii)        intends to remain solvent and pay its debts and
liabilities (including a fairly-allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) from its assets as the same shall
become due, and intends to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, however, that the foregoing
shall not require any shareholder, partner or member of such entity, as
applicable, to make additional capital contributions to such entity;

        (xiv)        shall not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

-34-



--------------------------------------------------------------------------------

          (xv)         except as contemplated by this Agreement with respect to
each other Borrower, shall maintain books of account, books and records separate
from those of any other Person and, to the extent that it is required to file
tax returns under applicable law, shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns and, if it is
a corporation, shall not file a consolidated federal income tax return with any
other corporation, except to the extent that it is required by law to file
consolidated tax returns;

        (xvi)        shall maintain its own records, books, resolutions and
agreements;

       (xvii)        shall not commingle its funds or assets with those of any
other Person and shall not participate in any cash management system with any
other Person, other than as provided in this Agreement, the Lockbox Agreement
and Cash Management Agreement with respect to each other Borrower;

      (xviii)        shall hold its assets in its own name;

        (xix)        shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than its Affiliate, except for
business conducted on behalf of itself by another Person under a business
management services agreement that is on commercially-reasonable terms, so long
as the manager, or equivalent thereof, under such business management services
agreement holds itself out as its agent;

          (xx)         (A) shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) shall show, in its financial statements, its asset and liabilities separate
and apart from those of any other Person; and (C) shall not permit its assets to
be listed as assets on the financial statement of any of its Affiliates except
as required by GAAP; provided, however, that any such consolidated financial
statement contains a note indicating that the Special Purpose Entity’s separate
assets and credit are not available to pay the debts of such Affiliate and that
the Special Purpose Entity’s liabilities do not constitute obligations of the
consolidated entity except as provided herein with respect to each other
Borrower;

        (xxi)        except as contemplated by this Agreement with respect to
each other Borrower, shall pay its own liabilities and expenses, including the
salaries of its own employees, if any, out of its own funds and assets, and
shall maintain a sufficient number of employees in light of its contemplated
business operations;

       (xxii)        shall observe all partnership, corporate or limited
liability company formalities, as applicable, that are necessary to maintain its
separate existence;

      (xxiii)        in the case of Borrower, or in the case of an SPE
Constituent Entity that is a general partner, in its capacity as such, shall
have no Indebtedness other than (A) the Loan, (B) Permitted Debt, and (C) such
other liabilities that are permitted pursuant to this Agreement or as otherwise
imposed by law;

      (xxiv)        in the case of Borrower, or in the case of an SPE
Constituent Entity that is a general partner, in its capacity as such, shall not
assume or guarantee or become

 

-35-



--------------------------------------------------------------------------------

obligated for the debts of any other Person, and shall not hold out itself or
its credit or assets as being available to satisfy the obligations of any other
Person, in each case, except as contemplated by this Agreement with respect to
each other Borrower or as otherwise imposed by law;

       (xxv)        except as contemplated by this Agreement with respect to
each other Borrower, shall not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

      (xxvi)        shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates or any guarantor of any of their
respective obligations, or any Affiliate of any of the foregoing, including, but
not limited to, paying for shared office space and for services performed by any
employee of an Affiliate;

     (xxvii)        shall maintain and use separate stationery, invoices and
checks bearing its name and not bearing the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

    (xxviii)        except as contemplated herein with respect to each other
Borrower, shall not pledge its assets to secure the obligations of any other
Person;

      (xxix)        shall hold itself out and identify itself as a separate and
distinct entity under its own name or in a name franchised or licensed to it by
an entity other than an Affiliate of Borrower and not as a division or part of
any other Person;

       (xxx)        shall maintain its assets in such a manner that it shall not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

      (xxxi)        shall not make loans to any Person and shall not hold
evidence of indebtedness issued by any other Person (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

     (xxxii)        shall not identify its partners, members or shareholders, or
any Affiliate of any of them, as a division or part of it;

    (xxxiii)        other than capital contributions and distributions permitted
under the terms of its organizational documents, shall not enter into or be a
party to, any transaction with any of its partners, members, shareholders or
Affiliates except (A) in the ordinary course of its business and in each case on
terms which are intrinsically fair, commercially reasonable and are comparable
to those of an arm’s-length transaction with an unrelated third party and
(B) with respect to co-Borrowers in connection with this Agreement;

    (xxxiv)        shall not have any obligation to, and shall not indemnify its
partners, officers, directors or members, as the case may be, in each case
unless such an obligation or indemnification is fully subordinated to the Debt
and shall not constitute a claim against it in the event that its cash flow is
insufficient to pay the Debt;

 

-36-



--------------------------------------------------------------------------------

     (xxxv)        if such entity is a corporation, shall consider the interests
of its creditors in connection with all corporate actions;

    (xxxvi)        shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents with respect to each other
Borrower and with respect to the Guaranty and certain guarantees with respect to
the landlord’s obligations for tenant improvements under Leases in the ordinary
course of business (the “TI Guarantees”); provided, however, that the
obligations of the guarantors under the TI Guaranties, if any, are limited to
less than $25,000,000 and the TI Guaranties arise only upon the occurrence of
specific, contingent events and are limited in scope;

   (xxxvii)        shall not form, acquire or hold any subsidiary, other than as
expressly permitted in this Agreement;

  (xxxviii)        shall comply with all of the terms and provisions contained
in its organizational documents.

    (xxxix)        shall maintain its bank accounts separate from those of any
other Person and shall not permit any Affiliate independent access to its bank
accounts (other than Existing Manager, acting in its capacity as agent pursuant
to the Management Agreement, or any other Manager that is under common Control
with Existing Manager or Guarantor), except as otherwise contemplated by the
Loan Documents with respect to each Borrower;

          (xl)         is, and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and duly qualified in all other jurisdictions where it is required to be
qualified in order to do business;

         (xli)        has no material contingent or actual obligations, other
than, in the case of Borrower, material contingent or actual obligations related
to the Individual Property or Individual Properties owned by it; and

        (xlii)        if treated as a “disregarded entity” for tax purposes,
does not have and shall not have any obligation to reimburse its equityholders
or any of their Affiliates for any taxes that such equityholders or any of their
Affiliates may incur as a result of any profits or losses of such entity.

“Sponsor” shall mean, collectively, Blackstone Property Partners Lower Fund 1
L.P., a Delaware limited partnership, Blackstone Property Partners F.1 L.P., a
Delaware limited partnership, Blackstone Property Partners F.2 L.P., a Delaware
limited partnership, and Blackstone Property Partners L.P., a Delaware limited
partnership.

“Spread” shall mean one and eighty-five hundredths percent (1.85%).

“Spread Maintenance Premium” shall mean with respect to any voluntary prepayment
or release prepayment of the outstanding principal amount of the Note on or
prior to the Open Prepayment Date, a payment to Administrative Agent for the
benefit of Lenders in an amount equal to the sum of the present value of each
future installment of interest that would be payable

 

-37-



--------------------------------------------------------------------------------

under the Note on the portion of the outstanding principal amount of the Loan
that is repaid from the date of such prepayment through and including the Open
Prepayment Date, assuming an interest rate equal to the Spread, discounted at an
interest rate per annum equal to LIBOR as of the date of such payment.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Strike Price” shall mean five percent (5.0%).

“Successful Syndication” shall have the meaning set forth in the Fee Letter.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State in which such Individual Property is located
and satisfactory to Administrative Agent and the company or companies issuing
the applicable Title Insurance Policy relating to such Individual Property or
any part thereof, and containing a certification of such surveyor satisfactory
to Administrative Agent.

“Tax and Insurance Adjustment” shall have the meaning set forth in the
definition of “Operating Expenses” hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2.1 hereof.

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 7.2.1 hereof.

“Tax Bill” shall have the meaning set forth in Section 7.2.1 hereof.

“Tax Reserve Funds” shall have the meaning set forth in Section 7.2.1 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“TC Cap” shall have the meaning set forth in Section 6.1(a)(ix) hereof.

“Tenant” shall mean any Person with a possessory right to all or any part of an
Individual Property pursuant to a Lease.

“Tenant Direction Letter” shall have the meaning set forth in the Cash
Management Agreement.

“Termination Payment” shall have the meaning set forth in Section 7.4.1 hereof.

“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2015 (as the same

 

-38-



--------------------------------------------------------------------------------

may be further modified, amended, or extended, “TRIPRA”) (i) remains in full
force and effect and (ii) continues to cover both foreign and domestic acts of
terror, the provisions of TRIPRA shall determine what is deemed to be included
within this definition of “Terrorism Coverage.”

“Threshold Amount” shall mean the greater of One Million and No/100 Dollars
($1,000,000.00) and five percent (5%) of the Allocated Loan Amount for the
applicable Individual Property.

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form reasonably acceptable to
Administrative Agent (or, if an Individual Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and reasonably acceptable to Administrative Agent) issued with respect to
such Individual Property and insuring the Lien of the Mortgage encumbering such
Individual Property.

“Titled Agent” shall have the meaning set forth in Section 11.13 hereof.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.C.C.” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as
in effect in the applicable State in which an Individual Property is located.

“Unanimous Lenders” shall mean all Lenders then holding a direct interest in the
Loan; provided that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

“Zoning Reports” shall mean those certain planning and zoning reports provided
to Administrative Agent in connection with the Closing.

Section 1.2      Principles of Construction.  All references to Sections and
schedules are to Sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

-39-



--------------------------------------------------------------------------------

ARTICLE II – GENERAL TERMS

Section 2.1      Loan Commitment; Disbursement to Borrower.

2.1.1          Agreement to Lend and Borrow.    Subject to and upon the terms
and conditions set forth herein, each Lender severally and not jointly hereby
agrees to make a Loan to Borrower in the aggregate principal amount equal to the
amount of such Lender’s Individual Loan Commitment, which, for the avoidance of
doubt, shall in the aggregate equal the principal amount set forth in the
Initial Note. Borrower hereby agrees to accept, the Loan on the Closing Date. No
Lender shall be responsible for the failure of any other Lender to make a Loan
or to perform any other obligation to be made or performed by such other Lender
hereunder, and the failure of any Lender to make a Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

2.1.2          Single Disbursement to Borrower.    The principal amount of the
Loan shall be advanced to Borrower in one advance on the Closing Date. Any
amount borrowed and repaid hereunder in respect of the Loan may not be
re-borrowed. Borrower acknowledges and agrees that the Loan has been fully
funded as of the Closing Date.

2.1.3          The Note, Mortgages and Loan Documents.    The Loan shall be
evidenced by the Note and secured by the Mortgages and the other Loan Documents.

2.1.4          Use of Proceeds.    Borrower shall use the proceeds of the Loan
to (a) make distributions to the direct and indirect owners of Borrower to
ultimately pay transaction costs relating to the acquisition of the Properties
(and other assets concurrently acquired) and/or repay and discharge certain debt
and discharge existing loans relating to the entities and assets acquired with
respect thereto, (b) repay and discharge any existing loans relating to the
Properties, (c) pay all past-due basic carrying costs, if any, with respect to
the Properties, (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Administrative Agent, (e) fund any working
capital requirements of the Properties and (f) distribute the balance, if any,
to Borrower.

Section 2.2      Interest Rate.

2.2.1          Interest Rate.   Except as herein provided with respect to
interest accruing at the Default Rate, subject to Section 2.2.4, interest on the
Loan outstanding from time to time shall accrue at the Floating Interest Rate
from (and including) the Closing Date until (and including) the Maturity Date,
Borrower shall pay to Administrative Agent on each Payment Date the interest
accrued on the outstanding principal balance of the Loan for the related
Interest Period.

2.2.2          Interest Calculation.    Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Interest Period by (b) a daily rate based on the
Interest Rate and a three hundred sixty (360) day year by (c) the outstanding
principal balance of the Loan.

 

-40-



--------------------------------------------------------------------------------

2.2.3          Default Rate.  In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the outstanding principal
balance of the Loan and, to the extent permitted by law, all accrued and unpaid
interest in respect of the Loan and any other amounts due pursuant to the Loan
Documents, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until (i) in the event of an Event of Default that is
non-monetary in nature, the cure of such Event of Default by Borrower or (ii) in
the event of an Event of Default that is monetary in nature, the actual receipt
and collection of the Debt (or that portion thereof that is then due) and all
amounts due and owing to Administrative Agent pursuant to the terms of this
Agreement, the other Loan Documents and the Fee Letter. To the extent permitted
by applicable law, interest at the Default Rate shall be added to the Debt,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Mortgages. This Section 2.2.3 shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lenders by reason of the occurrence of any
Event of Default, and Lenders retain their rights under the Note and this
Agreement to accelerate and to continue to demand payment of the Debt during the
continuance of any Event of Default.

2.2.4          Usury Savings.  This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lenders to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Administrative Agent for
the account of the Lenders for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

2.2.5    Determination of Interest Rate.  (a)  Subject to the terms and
conditions of this Section 2.2.5, the Note shall bear interest at the Floating
Interest Rate. The Floating Interest Rate applicable to an Interest Period shall
be determined by Administrative Agent as set forth herein; provided, however,
that LIBOR for the Interest Period commencing on the Closing Date through and
including August 14, 2015 shall be nineteen hundredths of one percent (0.19%).

(b)        In the event that Administrative Agent shall have reasonably
determined that by reason of circumstances affecting the interbank eurodollar
market LIBOR cannot be determined as provided in the definition of LIBOR as set
forth herein, then Administrative Agent shall forthwith give notice by telephone
of such fact, confirmed in writing, to Borrower at least one (1) Business Day
prior to the last day of the Interest Period in which such fact shall be
determined.

 

-41-



--------------------------------------------------------------------------------

If such notice is given, the Loan shall be converted, from and after the first
day of the next succeeding Interest Period, to a Base Rate Loan.

(c)        If, pursuant to the terms of Section 2.2.5(b) above, the Loan has
been converted to a Base Rate Loan but thereafter LIBOR can again be determined
as provided in the definition of LIBOR as set forth herein, Administrative Agent
shall give notice thereof to Borrower and convert the Base Rate Loan back to a
Floating Interest Rate Loan by delivering to Borrower notice of such conversion
no later than 11:00 a.m. (New York City Time), three (3) Business Days prior to
the next succeeding Determination Date, in which event the Base Rate Loan shall
be converted to a Floating Interest Rate Loan from, after and including the
first day of the next succeeding Interest Period. Notwithstanding any provision
of this Agreement to the contrary, in no event shall Borrower have the right to
elect to convert a Floating Interest Rate Loan to a Base Rate Loan.

(d)        Intentionally Omitted.

(e)        If the adoption of any requirement of law or any change therein or in
the interpretation or application thereof, shall hereafter make it unlawful for
any of the Lenders to make or maintain a Floating Interest Rate Loan as
contemplated hereunder, (i) the obligation of Lenders hereunder to make a
Floating Interest Rate Loan or for Administrative Agent to convert a Base Rate
Loan to a Floating Interest Rate Loan on behalf of Lenders shall be canceled
forthwith and (ii) any outstanding Floating Interest Rate Loan shall be
converted automatically to a Base Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Administrative Agent for the account of
such Lender, upon demand, any additional amounts necessary to compensate such
Lender for any costs incurred by such Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by such Lenders to lenders of funds obtained by it in order to make
or maintain the Floating Interest Rate Loan hereunder. Administrative Agent’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

(f)        In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Administrative Agent
and/or any Lender with any request or directive (whether or not having the force
of law) hereafter issued from any central bank or other Governmental Authority:

 (i)        shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
any Lender which is not otherwise included in the determination of LIBOR
hereunder;

 (ii)        shall hereafter subject any recipient to any Section 2.9 Taxes on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto
(other than Non-Excluded Taxes and Excluded Taxes);

 

-42-



--------------------------------------------------------------------------------

(iii)        shall hereafter have the effect of reducing the rate of return on
any Lender’s capital as a consequence of its obligations hereunder to a level
below that which such Lender could have achieved but for such adoption, change
or compliance (taking into consideration such Lender’s policies with respect to
capital adequacy) by any amount deemed by such Lender to be material; or

(iv)        shall hereafter impose on any Lender any other condition (other than
Section 2.9 Taxes and Taxes) and the result of any of the foregoing is to
increase the cost to any Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Administrative Agent for the
account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which Administrative Agent for such Lender deems to be material as determined by
Administrative Agent in its reasonable discretion. If such Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.2.5(f),
Administrative Agent (on behalf of any such Lender) shall provide Borrower with
not less than sixty (60) days written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate such Lender for such additional cost or reduced
amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence submitted by Administrative Agent (on behalf of any such
Lender) to Borrower shall be conclusive in the absence of manifest error.
Subject to Section 2.2.5(h) hereof, this provision shall survive payment of the
Note and the satisfaction of all other obligations of Borrower under this
Agreement and the Loan Documents. The Loan Parties agree that each Participant
that is an Affiliate of a Lender shall be entitled to the benefits of this
Section 2.2.5(f) (subject to the requirements and limitations herein) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.1(b).

(g)        Borrower agrees to indemnify Administrative Agent and each Lender and
to hold Administrative Agent and each Lender harmless from any actual internal
or third party hedging loss or expense which Administrative Agent and/or any
Lender sustains or incurs as a consequence of (i) any default by Borrower in
payment of the principal of or interest on a Floating Interest Rate Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by any Lender to lenders of funds obtained by it in order to
maintain a Floating Interest Rate Loan hereunder, (ii) any prepayment (whether
voluntary or mandatory) of the Floating Interest Rate Loan on a day that (A) is
not a Payment Date or (B) is a Payment Date if Borrower did not give the prior
written notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by any Lender to lenders of funds obtained by it in
order to maintain the Floating Interest Rate Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the Floating Interest Rate Loan to
the Base Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by any
Lender to lenders of funds obtained by it in order to maintain a Floating
Interest Rate Loan hereunder (the amounts referred to in clauses (i), (ii) and
(iii) are herein referred to collectively as the “Breakage Costs”); provided,
however, Borrower shall not indemnify Administrative Agent or any Lender from
any loss or expense arising from Administrative Agent’s or such Lender’s willful
misconduct or gross negligence. This provision shall survive payment of the Note
in full

 

-43-



--------------------------------------------------------------------------------

and the satisfaction of all other obligations of Borrower under this Agreement
and the other Loan Documents. The Loan Parties agree that each Participant that
is an Affiliate of a Lender shall be entitled to the benefits of this
Section 2.2.5(g) (subject to the requirements and limitations herein) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.1(b).

(h)        Neither Administrative Agent nor any Lender shall be entitled to
claim compensation pursuant to this Section 2.2.5 for any increased cost or
reduction in amounts received or receivable hereunder, or any reduced rate of
return, which was incurred or which accrued more than the earlier of (i) ninety
(90) days before the date Administrative Agent (for itself or on behalf of any
Lender) notified Borrower of the change in law or other circumstance on which
such claim for compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for the calculation of
the additional amounts owed to Administrative Agent and/or such Lender under
this Section 2.2.5, which statement shall be conclusive and binding on all
parties absent manifest error, or (ii) any earlier date provided Administrative
Agent and/or such Lender notified Borrower of such change in law or circumstance
and delivered the written statement referenced in clause (i) within ninety
(90) days after Administrative Agent and/or such Lender received written notice
of such change in law or circumstance.

2.2.6    Additional Costs.  Administrative Agent and Lenders will use reasonable
efforts (consistent with legal and regulatory restrictions) to maintain the
availability of the Floating Interest Rate Loan and to avoid or reduce any
increased or additional costs payable by Borrower under Section 2.2.5(f),
including, if requested by Borrower, a transfer or assignment of the Loan to a
branch, office or Affiliate of the applicable Lender in another jurisdiction, or
a redesignation of its Lending Office with respect to the Loan, in order to
maintain the availability of the Floating Interest Rate Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to the applicable Lender that are not reimbursed by Borrower
and (b) would not be disadvantageous in any other respect to the applicable
Lender as determined by such Lender in its reasonable discretion.

2.2.7    Interest Rate Protection Agreement.

(a)        Prior to or contemporaneously with the Closing Date, Borrower shall
enter into an Interest Rate Protection Agreement. The Interest Rate Protection
Agreement (i) shall at all times be in a form and substance reasonably
acceptable to Administrative Agent (it being agreed that the items in clauses
(ii) through (v) below shall not be subject to Administrative Agent approval),
(ii) shall at all times be with an Acceptable Counterparty, (iii) shall during
the continuance of a Cash Sweep Period direct such Acceptable Counterparty to
deposit directly into the Cash Management Account any amounts due Borrower under
such Interest Rate Protection Agreement so long as any portion of the Debt
exists or any amounts remain due and owing to Administrative Agent or the
Lenders, provided that the Debt shall be deemed to exist if the Properties are
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a term through the then-applicable Maturity Date of the Loan
and (v) shall at all times have a notional amount equal to or greater than the
then outstanding principal balance of the Loan and shall at all times provide
for the applicable Strike Price. Borrower shall collaterally assign to

 

-44-



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of Lenders, pursuant to the Collateral
Assignment of Interest Rate Protection Agreement (the “Assignment of Interest
Rate Protection Agreement”), all of its right, title and interest to receive any
and all payments under the Interest Rate Protection Agreement, and shall deliver
to Administrative Agent an executed counterpart of such Interest Rate Protection
Agreement (which shall, by its terms, authorize the assignment to Administrative
Agent for the benefit of Lenders and require that payments be deposited directly
into the Cash Management Account) and shall notify the Acceptable Counterparty
of such assignment.

(b)        Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Protection Agreement to Borrower
or Administrative Agent for the benefit of Lenders shall be directly deposited
immediately into the Lockbox Account. Borrower shall take all actions reasonably
requested by Administrative Agent to enforce Administrative Agent’s rights under
the Interest Rate Protection Agreement in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
its rights thereunder.

(c)        In the event of any downgrade, withdrawal or qualification of the
rating of the Acceptable Counterparty by any Rating Agency such that it is no
longer an Acceptable Counterparty, Borrower shall either (i) replace or cause
the cap provider to replace the Interest Rate Protection Agreement with a
Replacement Interest Rate Protection Agreement not later than the period of time
provided for in such Interest Rate Protection Agreement following such
downgrade, withdrawal or qualification (not to exceed ten (10) Business Days) or
(ii) if provided in such Interest Rate Protection Agreement, in the case of such
downgrade, withdrawal or qualification of the Rating of such Acceptable
Counterparty, cause the Acceptable Counterparty to deliver collateral to secure
Borrower’s exposure under the Interest Rate Protection Agreement in such amount
and pursuant to such terms as are acceptable to the Administrative Agent.

(d)        In the event that Borrower fails to purchase and deliver to
Administrative Agent the Interest Rate Protection Agreement or fails to maintain
the Interest Rate Protection Agreement in accordance with the terms and
provisions of this Agreement, Administrative Agent may purchase the Interest
Rate Protection Agreement and the cost incurred by Administrative Agent in
purchasing such Interest Rate Protection Agreement shall be paid by Borrower to
Administrative Agent with interest thereon at the Default Rate from the date
such cost was incurred by Administrative Agent until such cost is reimbursed by
Borrower to Administrative Agent.

(e)        In connection with the Interest Rate Protection Agreement, Borrower
shall obtain and deliver to Administrative Agent within fifteen (15) Business
Days following (x) the date upon which an Interest Rate Protection Agreement is
required pursuant to Section 2.2.7(a) or (y) the first day of any applicable
Extension Option, as applicable (i) a resolution/consent, as applicable, of the
Acceptable Counterparty authorizing the delivery of the Interest Rate Protection
Agreement acceptable to Administrative Agent, and (ii) an opinion from counsel
(which counsel may be in-house counsel for the Acceptable Counterparty) for the
Acceptable Counterparty (upon which Administrative Agent and its successors and
assigns for the benefit of Lenders and their successors and assigns may rely)
which shall provide, in relevant part, that:

 

-45-



--------------------------------------------------------------------------------

            (i)         the Acceptable Counterparty is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation or formation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate
Protection Agreement;

           (ii)         the execution and delivery of the Interest Rate
Protection Agreement by the Acceptable Counterparty, and any other agreement
which the Acceptable Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been and remain duly
authorized by all necessary action and do not contravene any provision of its
certificate of incorporation or by-laws (or equivalent organizational documents)
or any law, regulation or contractual restriction binding on or affecting it or
its property;

           (iii)         all consents, authorizations and approvals required for
the execution and delivery by the Acceptable Counterparty of the Interest Rate
Protection Agreement, and any other agreement which the Acceptable Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and

           (iv)         the Interest Rate Protection Agreement, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, has been duly executed and delivered by the Acceptable Counterparty and
constitutes the legal, valid and binding obligation of the Acceptable
Counterparty, enforceable against the Acceptable Counterparty in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(f)        At such time as the Loan is repaid in full, all of Administrative
Agent’s right, title and interest in and to the Interest Rate Protection
Agreement shall terminate and Administrative Agent shall execute and deliver
such documents as may be required to evidence Administrative Agent’s release of
the Interest Rate Protection Agreement on behalf of Lenders and to notify
Acceptable Counterparty of such release.

Section 2.3      Loan Payment.

2.3.1          Monthly Debt Service Payments.  Borrower shall pay to
Administrative Agent for the account of each Lender (a) on the Closing Date, an
amount equal to interest only on the outstanding principal balance of the Loan
for the initial Interest Period and (b) on the Payment Date in September, 2015,
and on each Payment Date thereafter up to and including the Maturity Date, the
Monthly Debt Service Payment Amount.

2.3.2          Payments Generally.  The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include August 14,
2015. Thereafter during the term of the Loan, each Interest Period shall
commence on the fifteenth (15th) day of the

 

-46-



--------------------------------------------------------------------------------

calendar month preceding the calendar month in which the related Payment Date
occurs and shall end on and include the fourteenth (14th) day of the calendar
month in which the related Payment Date occurs. For purposes of making payments
hereunder, but not for purposes of calculating Interest Periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Interest Rate or the Default Rate, as the case may be, through and including the
last day of the related Interest Period. All amounts due pursuant to this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever unless required by
applicable law. Administrative Agent shall have the right from time to time, in
its sole discretion, upon not less than ten (10) Business Days prior written
notice to Borrower, to change the Payment Date to a different calendar day
and/or the Interest Period to different starting and ending calendar days and,
if requested by Administrative Agent, Borrower shall promptly execute an
amendment to this Agreement to evidence such changes; provided, however, that if
Administrative Agent shall have elected to change the Payment Date as aforesaid,
Administrative Agent shall also be required to adjust the Interest Period such
that the Payment Date is the day following the last day of the Interest Period.

2.3.3          Payment on Maturity Date.  Borrower shall pay to Administrative
Agent for the account of each Lender on the Maturity Date the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Mortgages and the other Loan
Documents.

2.3.4          Late Payment Charge.  If any principal, interest or any other
sums due under the Loan Documents (excluding the balloon payment due on the
Maturity Date) are not paid by Borrower on or before the date on which it is
due, Borrower shall pay to Administrative Agent for the account of each Lender
upon demand an amount equal to the lesser of three percent (3%) of such unpaid
sum and the Maximum Legal Rate in order to defray the expense incurred by
Lenders in handling and processing such delinquent payment and to compensate
Lenders for the loss of the use of such delinquent payment. Any such amount
shall be secured by the Mortgages and the other Loan Documents to the extent
permitted by applicable law.

2.3.5          Method and Place of Payment.   Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Administrative Agent not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Administrative Agent’s
office or as otherwise directed by Administrative Agent, and any funds received
by Administrative Agent after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4      Prepayments.

2.4.1          Voluntary Prepayments.  (a) Except as otherwise expressly
provided in this Section 2.4, Borrower shall not have the right to prepay the
Loan in whole or in part prior to the Maturity Date.

 

-47-



--------------------------------------------------------------------------------

(b)        Borrower may, at its option, prepay the Debt in full or in part;
provided, that, (i) no Event of Default exists; (ii) Borrower gives
Administrative Agent not less than ten (10) Business Days prior written
revocable notice (a “Prepayment Notice”) of the amount of the Loan that Borrower
intends to prepay and the intended date of prepayment; (iii) no such prepayment
shall be permitted on any date during the period commencing on the first
calendar day immediately following a Payment Date to, but not including, the
Determination Date in such calendar month, unless consented to by Administrative
Agent in its sole discretion; (iv) intentionally omitted; and (v) Borrower pays
Administrative Agent for the account of Lenders, in addition to the outstanding
principal amount of the Loan to be prepaid, (A) all interest accrued on the
amount of the Loan through the date of prepayment; (B) all other sums due and
payable under this Agreement, the Note, and the other Loan Documents, including,
but not limited to the Breakage Costs and all of Administrative Agent’s and
Lenders’ reasonable costs and expenses (including reasonable attorney’s fees and
disbursements) actually incurred by Administrative Agent and Lenders in
connection with such prepayment; and (C) if such prepayment occurs prior to the
Open Prepayment Date, any Spread Maintenance Premium then due and payable.
Notwithstanding anything to the contrary contained in this Section 2.4.1,
Borrower may rescind a Prepayment Notice upon delivery of written notice to
Administrative Agent on or prior to the date specified for prepayment in the
Prepayment Notice; provided Borrower shall be responsible for the reasonable
costs and expenses actually incurred by Administrative Agent in connection with
the rescission of such Prepayment Notice, including any applicable Breakage
Costs and reasonable attorney’s fees.

(c)        Notwithstanding the other provisions of this Section 2.4.1, at any
time and from time to time after the Closing Date, including prior to the Open
Prepayment Date, Borrower may prepay a portion of the Loan in an aggregate
amount up to twenty percent (20%) of the initial principal amount of the Loan
(each, an “Initial 20% Prepayment”) without being obligated to pay a Prepayment
Premium or other penalty or premium in connection therewith. In the event that,
prior to the Open Prepayment Date, a particular voluntary prepayment of the Loan
as described above shall cause Borrower to exceed twenty percent (20%) in
prepaid principal of the initial principal amount of the Loan, Borrower shall
only be required to pay a Prepayment Premium on the amount of such prepayment
which, when added to the aggregate amount of all previous voluntary prepayments
on the Loan, exceeds twenty percent (20%) of the initial principal amount of the
Loan. In calculating the applicable amount of the Loan that has been prepaid for
purposes of the Initial 20% Prepayment calculation, any prepayments as the
result of the application of Net Proceeds made pursuant to Section 2.4.2 hereof
and any Casualty/Condemnation Prepayment shall not be included.

(d)        Upon receipt by Administrative Agent of a voluntary prepayment
permitted pursuant to the terms of this Agreement, except for a prepayment
pursuant to Section 2.6.1(a)(ii) hereof (but including any Casualty/Condemnation
Prepayment), the Allocated Loan Amount for each Individual Property which is
then subject to the Lien of the Mortgages shall each be reduced on a pro rata
basis.

2.4.2          Mandatory Prepayments.    (a)    Each Net Proceeds Prepayment
shall be applied as follows: (i) up to the Release Amount for the affected
Individual Property in any order or priority as Administrative Agent may
determine in its sole discretion and (ii) to Borrower. No Prepayment Premium or
other premium or penalty shall be due in connection with any

 

-48-



--------------------------------------------------------------------------------

prepayment made pursuant to this Section 2.4.2. The Allocated Loan Amount for
the Individual Property with respect to which such Net Proceeds Prepayment was
applied shall be reduced in an amount equal to such prepayment. Administrative
Agent shall provide to Borrower, upon ten (10) days’ prior notice, (i) a release
of the Individual Property if (A) at any time the Release Amount is reduced to
zero, together with such additional documents and instruments evidencing or
confirming the release as Borrower shall reasonably request, or
(B) Administrative Agent is required to deliver such release pursuant to a court
order issued in connection with a Condemnation or (ii) a release of the portion
of an Individual Property that is subject to a Condemnation.

(b)        As provided in Section 6.4(e) hereof, each Casualty/Condemnation
Prepayment tendered by Borrower to Administrative Agent in accordance with said
Section 6.4(e) shall be in the amount of the Release Amount in respect of the
applicable Individual Property. No Prepayment Premium or other penalty or
premium shall be due in connection with any such Casualty/Condemnation
Prepayment.

(c)         In connection with any release under this Section 2.4.2, in the
event that such release would result in an individual Borrower being an
Unencumbered Borrower, such Unencumbered Borrower shall be released by
Administrative Agent on behalf of Lenders from the obligations of the Loan
Documents, except with respect to those obligations and liabilities which
expressly survive the repayment of the Loan pursuant to any Loan Document and
shall no longer be a Borrower for the purposes of this Agreement. In connection
with a release or cancellation of each Unencumbered Borrower, Administrative
Agent agrees to deliver, on behalf of Lenders, (i) a UCC-3 Financing Statement
termination or amendment releasing each Lenders’ security interest in the
collateral pledged to such Lender relating to each Unencumbered Borrower, and
(ii) instruments executed by Administrative Agent or Lenders, as applicable,
reasonably necessary to evidence the release or cancellation of each
Unencumbered Borrower from its obligations under the Loan Documents. All
reasonable costs and expenses incurred by Administrative Agent or Lenders in
connection with such release shall be paid by Borrower.

2.4.3          Prepayments After Default.    If payment of all or any part of
the Debt is tendered by Borrower or otherwise recovered by Administrative Agent
(including through application of any Reserve Funds) during the continuance of
an Event of Default, such tender or recovery shall be made on the next occurring
Payment Date together with the Monthly Debt Service Payment Amount and shall be
deemed a voluntary prepayment by Borrower pursuant to Section 2.4.1(b) hereof
and, for purposes of clarity, Borrower shall be required to comply with the
applicable provisions set forth in clauses (iii) and (v) of Section 2.4.1(b)
hereof, provided, that in no event shall the last sentence of Section 2.4.1(b)
apply to a payment made pursuant to this Section 2.4.3.

Section 2.5      Intentionally Omitted.

Section 2.6      Release of Properties.    Except as set forth in Section 2.4.2
or this Section 2.6, no repayment or prepayment of all or any portion of the
Loan shall cause, give rise to a right to require, or otherwise result in, the
release of any Lien of any Mortgage on any Individual Property. For the
avoidance of doubt, any prepayment of the Loan in connection with a Condemnation
shall be governed solely by Section 2.4.2 and Section 6.3 hereof.

 

-49-



--------------------------------------------------------------------------------

2.6.1    Release of Individual Property.  (a)  At any time Borrower may obtain
the release of an Individual Property from the Lien of the Mortgage thereon and
related Loan Documents (each such Individual Property, a “Release Property”) and
the release of Borrower’s obligations under the Loan Documents with respect to
such Release Property (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions:

            (i)         Borrower shall deliver notice to Administrative Agent of
the proposed release of such Release Property, and no Event of Default shall be
continuing on the date that the Release Property is released from the Lien of
the Mortgage thereon;

           (ii)         Borrower shall have paid to Administrative Agent for the
account of Lenders the applicable Release Amount together with any Spread
Maintenance Premium then required;

          (iii)         Borrower shall submit to Administrative Agent, not less
than ten (10) Business Days prior to the date of such release, a release of Lien
(and related Loan Documents) for such Release Property for execution by
Administrative Agent. Such release shall be in a form appropriate in each
jurisdiction in which such Release Property is located and that would be
reasonably satisfactory to a prudent lender. In addition, Borrower shall provide
all documentation Administrative Agent reasonably requires to be delivered by
Borrower in connection with such release, together with an Officer’s Certificate
certifying that such documentation (A) will effect such release in accordance
with the terms of this Agreement, and (B) will not impair or otherwise adversely
affect the Liens, security interests and other rights of Administrative Agent or
Lenders under the Loan Documents not being released (or as to the parties to the
Loan Documents and Individual Properties subject to the Loan Documents not being
released);

          (iv)         After giving effect to such release, as of the date of
such release, the Debt Yield shall not be less than the Closing Date Debt Yield;
provided, however, that in order to satisfy the Debt Yield requirement set forth
in this clause (iv) Borrower may either make a prepayment of a portion of the
Loan in accordance with Section 2.4.1 hereof or deposit cash with Administrative
Agent to be held in a Reserve Account in an amount necessary to, after giving
effect to such release, satisfy the Debt Yield requirement set forth in this
clause (iv); provided, further that in the event the foregoing Debt Yield
Requirement set forth in this clause (iv) is not satisfied and the release of
the Release Property is in connection with an arms-length transaction to a
third-party Person which is not an Affiliate of Borrower for a sales price of
not less than ninety percent (90%) of the appraised value of the applicable
Property as of the Closing Date, Borrower shall be permitted to release such
Release Property from the Lien of the Mortgage and the related Loan Documents
upon the payment to Administrative Agent for the account of each Lender of an
amount equal to the sum of (I) the applicable Release Amount for the Release
Property together with any Spread Maintenance Premium then required (if any)
pursuant to Section 2.6.1(a)(ii) and (II) the lesser of (x) one hundred percent
(100%) of the Net Sales Proceeds derived from the sale of the Release Property
which are in excess of the Release Amount, and (y) an amount necessary to, after
giving effect to such release, satisfy the Debt Yield requirement set forth in
this clause (iv); provided, further, that Borrower shall only be permitted to
prepay fifteen (15%) of the original principal

 

-50-



--------------------------------------------------------------------------------

balance of the Loan (the “Release Cap”) pursuant to the foregoing proviso, and
the applicable Release Amount for Release Properties released pursuant to the
foregoing proviso will be calculated using one hundred and fifteen percent
(115%) of the applicable Allocated Loan Amount (notwithstanding any other
provision in this Agreement to the contrary). For the purpose of calculating the
Debt Yield for this Section 2.6.1 only, Borrower may elect to deliver a Letter
of Credit to Administrative Agent for the benefit of Lenders as additional
collateral for the Loan to be counted against the outstanding principal balance
of the Loan on a dollar for dollar basis in the calculation of the Debt Yield;

            (v)         Borrower shall have paid or reimbursed Administrative
Agent for all reasonable out-of-pocket costs and expenses incurred by
Administrative Agent and Lenders (including, without limitation, reasonable
attorneys’ fees and disbursements) in connection with any release effectuated
pursuant to this Section 2.6.1, and Borrower shall have paid all third-party
fees, costs and expenses incurred in connection with any such release, including
but not limited to, (A) the current fee being assessed by such Servicer to
effect such release, which fee shall not exceed $3,000.00 per release and
(B) any other charges incurred in connection with the release of any Liens,
including the payment of all recording charges, filing fees, taxes or other
similar expenses incurred in the reasonable judgment of the Administrative Agent
or the Servicer in order to effectuate the release; and

            (vi)         Borrower shall have delivered to Administrative Agent
evidence that would be reasonably satisfactory to a prudent lender that the
Special Purpose Entity nature and bankruptcy remoteness of Borrower following
such release have not been adversely affected and are in accordance with the
terms and provisions of this Agreement, provided that Borrower shall not be
required to deliver a “bring-down” of the Insolvency Opinion or delivery of an
Additional Insolvency Opinion.

(b)        Intentionally Omitted.

(c)        Intentionally Omitted.

(d)        In connection with any release or cancellation under this
Section 2.6, in the event that such release would result in the release of all
Individual Properties held by an individual Borrower (each an “Unencumbered
Borrower”), such Unencumbered Borrower shall be released by Administrative Agent
on behalf of itself and the Lenders from the obligations of the Loan Documents,
except with respect to those obligations and liabilities which expressly survive
the repayment of the Loan pursuant to any Loan Document and shall no longer be a
Borrower for the purposes of this Agreement. In connection with a release or
cancellation of each Unencumbered Borrower, Administrative Agent agrees to
deliver, on behalf of Lenders, (i) a UCC-3 Financing Statement termination or
amendment releasing each Lenders’ security interest in the collateral pledged to
such Lender relating to each Unencumbered Borrower, and (ii) instruments
executed by Administrative Agent and/or Lenders, as applicable, reasonably
necessary to evidence the release or cancellation of each Unencumbered Borrower
from its obligations under the Loan Documents. All reasonable costs and expenses
incurred by Administrative Agent and Lenders in connection with such release
shall be paid by Borrower.

 

-51-



--------------------------------------------------------------------------------

2.6.2           Releases of Release Parcels.    Administrative Agent agree that,
upon the request of Borrower, Borrower may obtain the release of individual
Release Parcels (from time to time) and the release of Borrower’s obligations
under the Loan Documents with respect to each such Release Parcel that is
released from time to time as herein provided (other than those expressly stated
to survive) without any requirements to pay any portion of any Allocated Loan
Amount, Release Amount, prepayment fee, Prepayment Premium or otherwise upon the
satisfaction of each of the following conditions:

(a)        Borrower shall deliver notice to Administrative Agent of the proposed
release of such Release Parcel, and no Event of Default shall be continuing at
the time such notice is delivered to Administrative Agent and on the date that
the Release Parcel is released from the Lien of the Mortgage thereon;

(b)        Borrower shall submit to Administrative Agent, not less than ten
(10) Business Days prior to the date of such release, a release of Lien (and
related Loan Documents) for such Release Parcel for execution by Administrative
Agent. Such release shall be in a form reasonably satisfactory to a prudent
lender and appropriate in each jurisdiction in which the Individual Property is
located;

(c)        Prior to the transfer and release of the Release Parcel in question,
(i) each applicable municipal authority exercising jurisdiction over such
Release Parcel shall have approved a lot-split ordinance or other applicable
action under local law dividing the Release Parcel from the remainder of the
affected Individual Property, and a separate tax identification number shall
have been issued for the Release Parcel in question (with the result that, upon
the transfer and release of the Release Parcel in question, no part of the
remaining affected Individual Property shall be part of a tax lot or zoning lot
which includes any portion of such Release Parcel) or (ii) an application has
been made under local law to the appropriate Governmental Authority for approval
of a lot-split ordinance or other application action and for a separate tax
identification number for the Release Parcel and the transferee and transferor
Borrower shall have otherwise entered into a property tax allocation agreement
which has the same economic effect of a tax lot subdivision;

(d)        All Legal Requirements applicable to the Release Parcel in question
necessary to accomplish the lot split shall have been fulfilled, and all
necessary variances, if any, shall have been obtained, and Borrower shall have
delivered to Administrative Agent either (i) letters or other evidence from the
appropriate municipal authorities confirming such compliance with laws, (ii) a
zoning report, legal opinion or other evidence confirming such compliance with
laws, in each case in substance reasonably satisfactory to Administrative Agent;

(e)        As a result of the lot split, the remaining Individual Property
(after the release of the Release Parcel in question from such Individual
Property) with all easements appurtenant and other Permitted Encumbrances
thereto will not be in violation of any Leases and then applicable Legal
Requirements and all necessary variances, if any, shall have been obtained and
evidence thereof has been delivered to Administrative Agent which in form and
substance is appropriate for the jurisdiction in which the applicable Release
Parcel is located;

 

-52-



--------------------------------------------------------------------------------

(f)        If reasonably necessary, appropriate reciprocal easement agreements
for the benefit and burden of the remaining Individual Property and the Release
Parcel in question regarding the use of common facilities of such parcels,
including, but not limited to, roadways, parking areas, utilities and community
facilities, in a form and substance that would be reasonably acceptable to an
ordinary prudent lender and which easements will not materially adversely affect
the remaining Individual Property, shall be declared and recorded, and the
remaining Individual Property and the applicable Release Parcel shall be in
compliance with all applicable covenants under all easements and property
agreements contained in the Permitted Encumbrances for the Individual Property;

(g)        Borrower shall have delivered to Administrative Agent evidence that
would be reasonably satisfactory to a prudent lender that the Special Purpose
Entity nature and bankruptcy remoteness of Borrower following such release have
not been adversely affected and are in accordance with the terms and provisions
of this Agreement, provided that Borrower shall not be required to deliver a
“bring-down” of the Insolvency Opinion or delivery of an Additional Insolvency
Opinion.

(h)        Borrower shall have delivered an Officer’s Certificate to the effect
that (i), to such authorized officer’s knowledge after diligent inquiry, the
conditions in subsection (a)–(g) hereof have occurred or shall occur
concurrently with the transfer and release of the applicable Release Parcel and
(ii) that the release of the applicable Release Parcel will not impair or
otherwise adversely affect the Liens, security interests and other rights of
Administrative Agent or Lenders under the Loan Documents other than the release
of the same as to the applicable Release Parcel;

(i)        Borrower shall have executed and delivered such other documents and
instruments that are reasonably requested by Administrative Agent and typical
for similar transactions;

(j)        If reasonably requested by Administrative Agent, Borrower shall have
delivered to Administrative Agent an endorsement or comfort letter with regard
to Lenders’ Title Insurance Policy (to the extent available in the applicable
state) solely with respect to the Individual Property being affected by the
release of the Release Parcel that (i) extends the date of the Title Insurance
Policy to the effective date of the release (without any requirement to extend
the date of any tie-in endorsement or other endorsement relating to other
Properties), (ii) insures the priority of the Mortgage is not affected, and
(iii) insures the rights and benefits of any new or amended reciprocal easement
agreement affecting the Individual Property; and

(k)        Administrative Agent shall have received payment of all
Administrative Agent’s reasonable out-of-pocket costs and expenses, reasonable
counsel fees and disbursements incurred in connection with the release of the
Release Parcel from the Lien of the related Mortgage and the review and approval
of the documents and information required to be delivered in connection
therewith. In addition, Borrower shall have paid all third-party fees, costs and
expenses incurred in connection with the release of the applicable Release
Parcel, including but not limited to, the current fee being assessed by such
Servicer to effect such release not to exceed $3,000.00.

2.6.3          Release on Payment in Full.    Upon payment in full of the Debt
and all amounts due and payable to Administrative Agent pursuant to the terms of
this Agreement, the

 

-53-



--------------------------------------------------------------------------------

other Loan Documents or the Fee Letter in accordance with the terms and
provisions of the Note and this Agreement and the other Loan Documents,
Administrative Agent shall, upon the written request and at the sole cost and
expense (including Administrative Agent’s reasonable attorneys’ fees and
disbursements) of Borrower, release the Lien of the Mortgage on each Individual
Property, in each case not theretofore released.

2.6.4          Release of Reserve Funds.    In connection with a release of a
Release Property pursuant to this Section 2.6, Administrative Agent will return
to Borrower a portion of the Reserve Funds (or permit Borrower to deposit
replacement Letters of Credit in lieu of any Letters of Credit delivered to
Administrative Agent in lieu of such Reserve Funds in accordance with
Section 7.7) equal to the amount, as determined by Administrative Agent in its
reasonable discretion, that is allocable to such Release Property, but only to
the extent the remaining amount in the applicable Reserve Accounts or the amount
of such Letters of Credit with respect to all Individual Properties remaining
subject to the Loan Documents exceed the estimated amounts that Administrative
Agent determines in its reasonable discretion is necessary to satisfy the
obligations for which such Reserve Accounts were established or Letters of
Credit were deposited. Following the release of a Release Property in accordance
with Section 2.6.1, Administrative Agent shall adjust the other amounts
thereafter required to be deposited by Borrower into the Reserve Accounts to
reflect amounts required solely for the remaining Individual Properties after
giving effect to such release.

2.6.5          Assignments of Mortgages.    Upon the request of Borrower in
connection with the release of any Release Property pursuant to the provisions
of this Agreement and payment of all amounts due and payable to Administrative
Agent and Lenders with respect thereto pursuant to this Agreement, the other
Loan Documents or the Fee Letter, Administrative Agent agrees to cooperate, at
Borrower’s sole cost and expense (including Administrative Agent’s reasonable
attorneys’ fees and disbursements), to provide an assignment of the Mortgage
with respect to such Release Property without representation or warranty (other
than that it is the holder of such Mortgage and such Mortgage is not presently
assigned, pledged or otherwise encumbered) and without recourse in lieu of the
release.

Section 2.7      Lockbox Account/Cash Management.

2.7.1          Lockbox Account.  (a)  Borrower shall establish and, during the
term of the Loan, maintain one or more segregated Eligible Accounts
(collectively, the “Lockbox Account”) with Lockbox Bank in trust for the benefit
of Administrative Agent for the benefit of Lenders, which Lockbox Account shall
be under the sole dominion and control of Administrative Agent for the benefit
of Lenders. The Lockbox Account shall initially consist of an account entitled
“Excel East Chase LLC FBO Wells Fargo Bank, National Association, as
Administrative Agent.” Borrower hereby grants to Administrative Agent for the
benefit of Lenders a first-priority security interest in the Lockbox Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Administrative Agent a
perfected first-priority security interest in the Lockbox Account, including,
without limitation, filing UCC-1 financing statements and continuations thereof.
Administrative Agent and Servicer shall have the sole right to make withdrawals
from the Lockbox Account. All costs and expenses of establishing and maintaining
the Lockbox Account shall be paid by Borrower. All monies now or hereafter
deposited into the Lockbox Account

 

-54-



--------------------------------------------------------------------------------

shall be deemed additional security for the Debt and all amounts due and payable
to Administrative Agent pursuant to the terms of the Loan Documents and the Fee
Letter. The Lockbox Agreement shall remain in effect and the Lockbox Account
shall remain in existence until the Loan has been repaid in full.

(b)        Borrower shall, or shall cause Manager to, as promptly as possible
following the Closing Date and upon the execution of any new Lease (unless the
substance of the Tenant Direction Letter is already included in such new Lease)
but in no event later than fifteen (15) days thereafter, deliver Tenant
Direction Letters to all Tenants under Leases to deliver all Rents payable
thereunder directly to the Lockbox Account. Borrower shall, and shall cause
Manager to, deposit all amounts received by Borrower or Manager constituting
Rents (including, without limitation, all Termination Payments) into the Lockbox
Account within one (1) Business Day after receipt thereof.

(c)        Borrower shall obtain from Lockbox Bank its agreement to transfer to
the Cash Management Account on each Business Day during the continuance of a
Cash Sweep Period in immediately available funds by federal wire transfer all
amounts on deposit in the Lockbox Account (other than the reasonable fees of the
Lockbox Bank as more particularly described in the Lockbox Agreement) throughout
the term of the Loan.

(d)        Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent may, on behalf of Lenders, in addition to any and
all other rights and remedies available to Administrative Agent, apply any sums
then present in the Lockbox Account to the payment of the Debt in such order and
priority as Administrative Agent shall determine in its sole discretion.

(e)        Funds on deposit in the Lockbox Account shall not be commingled with
other monies held by Borrower, Manager or Lockbox Bank.

(f)        Borrower shall not further pledge, assign or grant any security
interest in the Lockbox Account or the monies deposited therein or permit any
Lien to attach thereto, or any levy to be made thereon, or any UCC-1 financing
statement, except those naming Administrative Agent for the benefit of Lenders
as the secured party, to be filed with respect thereto.

(g)        Borrower shall indemnify Administrative Agent and Lenders and hold
Administrative Agent and Lenders harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Lockbox Account and/or
the Lockbox Agreement (unless arising from the gross negligence or willful
misconduct of Administrative Agent or any Lender) or the performance of the
obligations for which the Lockbox Account was established.

2.7.2          Cash Management Account.  (a)  Upon the occurrence and during the
continuance of a Cash Sweep Period, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Administrative Agent for the benefit of Lenders,
which Cash Management Account shall be under the sole dominion and control of
Administrative Agent for the benefit of Lenders. The

 

-55-



--------------------------------------------------------------------------------

Cash Management Account shall be entitled “Excel East Chase LLC as Borrower fbo
Wells Fargo Bank, National Association, as Administrative Agent.” Borrower
hereby grants to Administrative Agent for the benefit of Lenders a
first-priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Administrative Agent a perfected
first-priority security interest in the Cash Management Account, including,
without limitation, filing UCC-1 financing statements and continuations thereof
upon Administrative Agent’s request therefor. Borrower will not in any way alter
or modify the Cash Management Account without the prior written consent of
Administrative Agent on behalf of Lenders, and Borrower will notify
Administrative Agent of the account number of the Cash Management Account.
Administrative Agent and Servicer shall have the sole right to make withdrawals
from the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.

(b)        Upon the occurrence and during the continuance of an Event of
Default, all funds on deposit in the Cash Management Account shall be applied by
Administrative Agent to the payment of the Debt and amounts due and payable to
Administrative Agent pursuant to the terms of the Loan Documents and the Fee
Letter and/or for any other purpose for which such funds may be applied by
Administrative Agent pursuant to the provisions of any Loan Document, in such
order and priority as Administrative Agent shall determine, in its sole
discretion.

(c)        The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(d)        Borrower hereby agrees to cooperate with Administrative Agent in
connection with any amendment to the Cash Management Agreement that
Administrative Agent deems necessary for the purpose of establishing additional
sub-accounts in connection with any payments otherwise required under this
Agreement and the other Loan Documents.

2.7.3          Payments Received under the Cash Management
Agreement.  Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, and provided no Event of Default has occurred and
is continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Accounts, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement and the Cash Management Agreement on the dates that
each such payment is required, regardless of whether any of such amounts are so
applied by Administrative Agent.

Section 2.8     Extension of the Initial Maturity Date.  Borrower shall have the
option to extend the Initial Maturity Date of the Loan for three (3) successive
terms (each such option, an “Extension Option” and each such successive term, an
“Extension Term”) of one (1) year each (the Initial Maturity Date following the
exercise of each such option is hereinafter the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions:

 

-56-



--------------------------------------------------------------------------------

(a)        no Event of Default shall have occurred and be continuing at the time
the applicable Extension Option is exercised and at the time that the applicable
extension occurs;

(b)        Borrower shall provide Administrative Agent with written revocable
notice of its election to extend the Maturity Date as aforesaid not later than
ten (10) Business Days and not earlier than one hundred twenty (120) days prior
to the date the Loan is then scheduled to mature (provided that if Borrower
shall subsequently revoke such notice, Borrower shall be responsible for
Administrative Agent’s and Lenders’ costs and expenses incurred in connection
with same);

(c)        With respect to the second Extension Option and the third Extension
Option only, Borrower shall have paid to the Administrative Agent for the
benefit of the Lenders the Extension Fee not later than 2:00PM on the
then-current Maturity Date; and

(d)        If required pursuant to the terms of Section 2.2.7 hereof, Borrower
shall obtain and deliver to Administrative Agent on the first day of each
Extension Option, one or more Interest Rate Protection Agreements, which shall
be an Interest Rate Protection Agreement from an Acceptable Counterparty in a
notional amount equal to the then outstanding principal balance of the Loan,
which Interest Rate Protection Agreement shall have a LIBOR strike price not
greater than the Extension Strike Price and be effective commencing on the first
date of such Extension Option and shall have a maturity date not earlier than
the applicable Extended Maturity Date after giving effect to the option then
being exercised.

Section 2.9     Withholding Taxes.

(a)        Any and all payments by any Loan Party in respect of this Agreement
or any other Loan Document to which any Loan Party is a party shall be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and any penalties, interest and additions to tax with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other Governmental Authority
(collectively, “Section 2.9 Taxes”), unless required by law. If any Withholding
Agent shall be required under any applicable Legal Requirement to deduct or
withhold any Section 2.9 Taxes from or in respect of any sum payable under or in
respect of this Agreement or any of the other Loan Documents, (i) such
Withholding Agent shall make all such deductions and withholdings in respect of
Section 2.9 Taxes, (ii) such Withholding Agent shall pay the full amount
deducted or withheld in respect of Section 2.9 Taxes to the relevant taxation
authority or other Governmental Authority in accordance with the applicable
Legal Requirement, and (iii) if such Section 2.9 Taxes are Non-Excluded Taxes,
the sum payable by the applicable Loan Party shall be increased as may be
necessary so that after such Loan Party has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.9) Lenders (including for this Section 2.9
(subject to the requirements and limitations herein), any successor, participant
or assignee which is an Affiliate of a Lender), or Administrative Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made in respect of Non-Excluded Taxes.

(b)        In addition, the Borrower hereby agrees to timely pay any present or
future stamp, recording, documentary, excise, intangible, property or similar
taxes, charges or levies that arise

 

-57-



--------------------------------------------------------------------------------

from any payment made under this Agreement or any other Loan Document or from
the execution, delivery or registration of, any performance under, or otherwise
with respect to, this Agreement, the Notes or any other Loan Document, other
than Excluded Taxes or taxes or charges resulting from any Lender’s funding of
any Loan with plan assets subject to ERISA, Section 4975 of the Code or any
Applicable Similar Law (collectively, “Other Taxes”) to the relevant taxing
authority or other Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment of
any Other Taxes.

(c)        Each Loan Party hereby agrees to indemnify each Lender and
Administrative Agent for, and to hold each of them harmless against, the full
amount of Non-Excluded Taxes paid or payable by Lenders or the Administrative
Agent, as the case may be, in connection with this Agreement or any other Loan
Document and any penalties, additions to tax, interest and reasonable expenses
arising therefrom or with respect thereto. The indemnity by any Loan Party
provided for in this Section 2.9(c) shall apply and be made whether or not the
Non-Excluded Taxes for which indemnification hereunder is sought have been
correctly or legally asserted. Amounts payable by any Loan Party under the
indemnity set forth in this Section 2.9(c) shall be paid within ten (10) days
from the date on which such Lender makes written demand therefor. Such written
demand shall be conclusive of the amount so paid or payable absent manifest
error.

(d)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Non-Excluded Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.24 relating to the maintenance of a Register, and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.9(d).

(e)        As soon as practical after the date of any payment of Non-Excluded
Taxes to a taxing authority or other Governmental Authority, any Loan Party (or
any Person making such payment on behalf of any Loan Party) shall furnish to
Administrative Agent for its own account or for the account of a Lender, as the
case may be, the original or a certified copy of the original official receipt
issued by such taxing authority or other Governmental Authority evidencing
payment thereof.

(f)        If any Lender (which, for purposes of this Section 2.9(f) shall
include any participant, assignee or successor (it being understood that for the
documentation required under this Section 2.9(f) shall be delivered to the
participating Lender)) is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under any

 

-58-



--------------------------------------------------------------------------------

Loan Document, such Lender shall deliver to the relevant Loan Party, at the time
or times prescribed by applicable law or reasonably requested by the applicable
Loan Party, such properly completed and executed documentation prescribed by
applicable law and reasonably requested by any Loan Party as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
such Lender, if requested by any Loan Party, shall deliver such other
documentation prescribed by law or reasonably requested by any Loan Party as
will enable any Loan Party to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.9(f)(i) through (iii)) shall not
be required if in any Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a change in a law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of any Loan Party, each Lender shall update
any form or certification previously delivered pursuant to this Section 2.9(f).
If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect, each Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the applicable Loan Party in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so. Without limiting the generality of the
foregoing:

(i)        Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (“Non-U.S. Lender”) shall, if it is legally
eligible to do so, deliver or cause to be delivered to the relevant Loan Party
the following properly completed and duly executed documents:

(A)       (x)        with respect to payments of interest under any Loan
Document, a complete and executed U.S. Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of an applicable tax
treaty (or any successor forms thereto), including all appropriate attachments
or (y) with respect to any other applicable payments under any Loan Document, a
complete and executed U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(B)       a complete and executed U.S. Internal Revenue Service Form W-8ECI (or
any successor form thereto); or

(C)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both, (x) a
complete and executed U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor form thereto) and (y) a certificate substantially
in the form of Schedule 2.9 (a “Section 2.9 Certificate”) to the effect that
Non-U.S. Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of any Loan

 

-59-



--------------------------------------------------------------------------------

Party within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(d) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected; or

(D)       in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership, an entity
disregarded for U.S. federal income tax purposes, or a participating Lender),
(x) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) on
behalf of itself and (y) with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, a “beneficial owners”), the documents that would
be required by these clauses (A), (B), (C), (D) or Section 2.9(f)(ii) with
respect to each such beneficial owner if such beneficial owner were a Lender,
provided, however, that no such documents will be required with respect to a
beneficial owner to the extent the actual Lender is determined to be in
compliance with the requirements for certification on behalf of its beneficial
owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this clause (D) are otherwise determined to be unnecessary, all
such determinations under this clause (D) to be made in the sole discretion of
Loan Party; provided further, that if the Non-U.S. Lender is a partnership and
one or more of its partners are claiming the exemption for portfolio interest
under Section 881(c) of the Code, such Lender may provide a Section 2.9
Certificate on behalf of such partners; or

(E)       any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding tax together with such
supplementary documentation necessary to enable any Loan Party to determine the
amount of tax (if any) required by law to be withheld.

(ii)        Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall, if it is legally eligible to do so,
deliver or cause to be delivered to any applicable Loan Party a properly
completed and duly executed U.S. Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax.

(iii)        If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to any applicable Loan Party, at the time or times
prescribed by law and at such time or times reasonably requested by Loan Party,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Loan Party as may be necessary for Loan Party to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to

 

-60-



--------------------------------------------------------------------------------

deduct and withhold from such payment. Solely for purposes of this
Section 2.9(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)        Lenders hereby agree that, upon the occurrence of any circumstances
entitling a Lender to additional amounts pursuant to this Section 2.9, such
Lender, at the request of Loan Party, shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions), to designate a
different applicable Lending Office for the funding or booking of its Loan
hereunder, if, in the reasonable judgment of such Lender, such designation
(i) would eliminate or reduce amounts payable pursuant to Section 2.9 in the
future, and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation.

(h)        If any Lender is entitled to additional compensation under any of the
foregoing provisions of this Section 2.9 and shall fail to designate a different
applicable Lending Office as provided in subsection (g) of this Section 2.9,
then, so long as no Default or Event of Default shall have occurred and be
continuing, the applicable Loan Party may cause such Lender to (and, if the Loan
Party so demands, such Lender shall) assign all of its rights and obligations
under this Agreement to one or more other Persons identified by the Loan Party
and reasonably acceptable to such Lender provided that (i) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
such Lender hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts) and (ii) in the case of any such assignment resulting from a claim for
additional compensation under any of the foregoing provisions of this
Section 2.9, such assignment will result in a reduction in such compensation or
payments; provided further, that if, upon such demand by the applicable Loan
Party, such Lender elects to waive its request for additional compensation
pursuant to this Section 2.9, the demand by the Loan Party for such Lender to so
assign all of its rights and obligations under this Agreement shall thereupon be
deemed withdrawn. Nothing in subsection (g) of this Section 2.9 or this
Section 2.9(h) shall affect or postpone any of the rights of Lenders or any of
the Obligations of any Loan Party under any of the foregoing provisions of this
Section 2.9 in any manner. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

(i)        If any party determines that it has received a refund of any
Non-Excluded Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.9, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.9 with respect to the Non-Excluded Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of such Lender, agrees to repay the amount paid over to such Loan Party to such
Lender in the event such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require such
Lender to make

 

-61-



--------------------------------------------------------------------------------

available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

Section 2.10    Pro Rata Treatment

Except to the extent otherwise provided herein: (a) each payment or prepayment
of principal of the Loan designated by Borrower as a prepayment of the Loan
shall be made for the account of Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (b) each
payment of interest on Loans by Borrower shall be made for the account of
Lenders pro rata in accordance with the amounts of interest on the Loans then
due and payable to the respective Lenders. Any payment or prepayment of
principal or interest made during the existence of an Event of Default shall be
made for the account of Lenders in accordance with the order set forth in
Section 11.14.

ARTICLE III – INTENTIONALLY OMITTED

Section 3.1      Intentionally Omitted.

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

Section 4.1      Borrower Representations.    Borrower represents and warrants
as of the Closing Date that:

4.1.1          Organization.    Each Borrower and each SPE Constituent Entity
has been duly organized and is validly existing and is in good standing with
requisite power and authority to own its properties and to transact the
businesses in which it is now engaged. Each Borrower and each SPE Constituent
Entity is duly qualified to do business and in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Each Borrower and each SPE Constituent
Entity possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management, leasing and operation of the Properties.
The ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule 4.1.1, which organizational chart is true, accurate,
correct and, in all material respects, complete.

4.1.2          Proceedings.      Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitute legal, valid
and binding obligations of Borrower enforceable against Borrower in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency
and similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3          No Conflicts.    The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of

 

-62-



--------------------------------------------------------------------------------

the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, deed to secure debt,
loan agreement, partnership agreement, management agreement or other agreement
or instrument to which Borrower is a party or, to Borrower’s knowledge, to which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect. Each Lender represents as of the date hereof and for so long as such
Lender is a holder of all or any part of the Loan, and Borrower’s representation
above is based upon and subject to such Lender representation, that no portion
of the assets used by any Lender in connection with the transactions
contemplated under this Agreement and the other Loan Documents constitutes
assets of (i) “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101
as modified by Section 3(42) of ERISA (“Plan Assets”) , unless the applicable
Lender relied on an available prohibited transaction exemption, all of the
conditions of which are and continue to be satisfied or (ii) plan, account or
other arrangement which is subject to any provision which is similar to the
prohibited transaction provisions of Title I of ERISA or Section 4975 of the
Code (“Applicable Similar Law”), unless the acquisition and holding of the Loan
or any interest therein does not give rise to a violation of any such Applicable
Similar Law.

4.1.4          Litigation.  Except as set forth on Schedule 4.1.4, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other agency now pending or, to Borrower’s Knowledge, threatened
against or affecting Borrower, Guarantor, any SPE Constituent Entity or any
Individual Property, which actions, suits or proceedings, if determined against
Borrower, Guarantor, any SPE Constituent Entity or any Individual Property,
would materially adversely affect the condition (financial or otherwise) or
business of Borrower, any SPE Constituent Entity or the condition or ownership
of any Individual Property or materially impair Guarantor’s ability to fulfill
its obligations under the Guaranty. There are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority or other agency that
resulted in a judgment against any Borrower or Guarantor that affects any
Individual Property that has not been paid in full, or that otherwise materially
impairs Guarantor’s ability to fulfill its obligations under the Guaranty.

4.1.5          Agreements.    Borrower is not a party to any agreement or
instrument or subject to any restriction which would materially and adversely
affect Borrower or any Individual Property, or Borrower’s business, properties
or assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or, to Borrower’s
Knowledge, any of the Properties are bound (except for violations or defaults
that would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect). Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Properties is otherwise bound, other than (a) obligations incurred in the
ordinary course of

 

-63-



--------------------------------------------------------------------------------

the operation of the Properties as permitted pursuant to clause (xxiii) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof and
(b) obligations under the Loan Documents. Each Borrower has no contingent or
actual obligations not related to the Individual Property(ies) owned by such
Borrower.

4.1.6          Title.  Borrower has (a) good and insurable fee simple title to
the real property comprising part of each Individual Property, and (b) good
title to the balance of such Individual Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. The
Permitted Encumbrances in the aggregate do not have an Individual Material
Adverse Effect on any Individual Property or an Aggregate Material Adverse
Effect. Each Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first-priority
lien on the applicable Individual Property, subject only to Permitted
Encumbrances and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances. There are no claims for payment for work, labor or
materials affecting the Properties which are or may become a Lien prior to, or
of equal priority with, the Liens created by the Loan Documents, and as to which
Administrative Agent has not otherwise received affirmative insurance in the
applicable Title Insurance Policy (in form and substance satisfactory to
Administrative Agent in all respects).

4.1.7          Solvency.  Borrower has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan (i) the fair saleable value of Borrower’s assets
exceeds Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities, (ii) the fair
saleable value of Borrower’s assets is greater than Borrower’s probable
liabilities, including the maximum amount of its contingent liabilities on its
debts as such debts become absolute and matured, and (iii) Borrower’s assets do
not constitute unreasonably small capital to carry out its business as conducted
or as proposed to be conducted. Borrower does not intend to, and does not
believe that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of
obligations of Borrower). No petition in bankruptcy has been filed against
Borrower, any SPE Constituent Entity or Guarantor in the last seven (7) years,
and none of Borrower, any SPE Constituent Entity or Guarantor has, in the last
seven (7) years, made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. None of Borrower,
any SPE Constituent Entity or Guarantor is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of such Person’s assets or property, and
to Borrower’s Knowledge no Person is contemplating the filing of any such
petition against it or against any SPE Constituent Entity or Guarantor.

4.1.8          Intentionally Omitted.

 

-64-



--------------------------------------------------------------------------------

4.1.9          No Plan Assets.

(a)        Borrower does not sponsor, is not obligated to contribute to, an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title
IV of ERISA and is not itself an “employee benefit plan” subject to Title I of
ERISA or Section 4975 of the Code, and none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of
ERISA. In addition, (a) Borrower is not a “governmental plan” within the meaning
of Section 3(32) of ERISA, and (b) based upon and subject to the Lenders’
representations in Section 4.1.9(b), transactions by or with Borrower are not
subject to any state or other statute applicable to Borrower which is
substantially similar to the prohibited transaction provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lenders of any of their rights under the Loan Documents.

(b)        As of the date hereof and for so long as Lenders are holders of all
or part of the Loan (i) Lenders are neither an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, nor a plan
described in Section 4975(e)(1) of the Internal Revenue Code, subject to
Section 4975 of the Internal Revenue Code, (ii) none of the assets of Lenders
constitute Plan Assets, (iii) Lenders are not a “governmental plan” within the
meaning of Section 3(32) of ERISA, and (iv) Lenders are not in violation of any
Applicable Similar Law.

(c)        With respect to transfers of an interest in the Loan by any Lender to
a third party (a “Purchaser”), such Lender shall:

(i)        obtain from such Purchaser (A) a representation essentially the same
as the representation set forth in paragraph (b) of this Section 4.1.9 (but
substituting the term “Purchaser” for the term “Lender” therein) or (B) a
representation providing reasonable assurance that the transfer of the interest
in the Loan and the holding by Purchaser of such interest for so long as
Purchaser holds such interest are exempt from or otherwise not prohibited under
Section 406 of ERISA, Section 4975 of the Internal Revenue Code or Applicable
Similar Law; or

(ii)        transfer such interest through the sale of the Loan to a trust or
other entity which would issue securities structured in such manner as would not
result in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Internal Revenue Code and Applicable Similar Law.

4.1.10        Compliance.  Except as set forth in the Zoning Reports or on
Schedule 4.1.22 attached hereto, Borrower and the Properties (including the use
thereof) comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and
parking requirements and ratios, except where the failure to comply with such
Legal Requirements would not have an Individual Material Adverse Effect on any
Individual Property. Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by Borrower or, to Borrower’s Knowledge, by any other Person in
occupancy of or involved with the operation or use of the Properties any act or
omission affording the federal government or any

 

-65-



--------------------------------------------------------------------------------

other Governmental Authority the right of forfeiture as against any Individual
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

4.1.11        Financial Information.  All financial data (including, without
limitation, the statements of cash flow and income and operating expense) that
have been delivered to Administrative Agent by or at the direction of Borrower
or its Affiliates in connection with the Loan (a) are true, complete and correct
in all material respects (or, to the extent that any such financial data were
incorrect in any material respect when delivered, the same have been corrected
by financial data subsequently delivered to Administrative Agent prior to the
Closing Date), (b) accurately represent the financial condition of Borrower and
the Properties, as applicable, as of the date of such reports, and (c) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. The foregoing representation shall not apply to any
such financial data that constitutes projections, provided that Borrower
represents and warrants that such projections were made in good faith and that
Borrower has no reason to believe that such projections are materially
inaccurate. Except for Permitted Encumbrances, none of Borrower or Guarantor has
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on Borrower or any Individual Property or the current operation thereof
as a retail shopping center (except as referred to or reflected in said
financial statements) or, with respect to Guarantor, which materially impair
Guarantor’s ability to fulfill its obligations under the Guaranty. Since the
date of such financial statements, there has been no material adverse change in
the financial condition, operation or business of Borrower from that set forth
in said financial statements.

4.1.12        Condemnation.  Except as set forth on Schedule 4.1.12, no
Condemnation or other similar proceeding has been commenced or, to Borrower’s
Knowledge, is threatened or, to Borrower’s Knowledge, is contemplated with
respect to all or any portion of any Individual Property or for the relocation
of roadways providing access to any Individual Property other than to the extent
that the same do not have an Individual Material Adverse Effect on the
Individual Property affected thereby.

4.1.13        Federal Reserve Regulations.  No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U.

4.1.14        Utilities and Public Access.  Except if the same do not, in the
aggregate in respect of the Individual Property affected thereby, have an
Individual Material Adverse Effect on such Individual Property or an Aggregate
Material Adverse Effect, (i) as depicted on the Surveys of the Properties
delivered to Administrative Agent, (A) each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses and (B) all public utilities necessary or convenient to the full
use and enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are

 

-66-



--------------------------------------------------------------------------------

connected so as to serve such Individual Property without passing over other
property) or in recorded easements serving such Individual Property and such
easements are set forth in and insured by the applicable Title Insurance Policy
and (ii) all roads necessary for the use of each Individual Property for their
current respective purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities.

4.1.15        Not a Foreign Person.    Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Code.

4.1.16        Separate Lots.  Each Individual Property is comprised of one
(1) or more parcels which constitute a separate tax lot or lots and does not
constitute a portion of any other tax lot not a part of such Individual
Property.

4.1.17        Assessments.    Except as set forth on Schedule 4.1.17, to
Borrower’s Knowledge, there are no pending or, to Borrower’s Knowledge, proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor are there any contemplated improvements to any
Individual Property that may result in such special or other assessments, except
to the extent, in each case, such assessments could not reasonably be expected
to have an Individual Material Adverse Effect on such Individual Property.

4.1.18        Enforceability.    The Loan Documents are enforceable by
Administrative Agent and Lenders (or any subsequent holder thereof) in
accordance with their respective terms, subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations. The Loan Documents are not subject
to any right of rescission, set-off, counterclaim or defense by Borrower or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and none of Borrower, Manager or Guarantor
has asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

4.1.19        No Prior Collateral Assignment.    There are no prior collateral
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding.

4.1.20        Insurance.  Borrower has obtained and has delivered to
Administrative Agent certificates evidencing all Policies, which certificates
reflect the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made that are currently pending, outstanding
or otherwise remain unsatisfied under any such Policies and would have an
Individual Material Adverse Effect with respect to any Individual Property or an
Aggregate Material Adverse Effect. No Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.

4.1.21        Use of Property.    Each Individual Property is used exclusively
as a retail shopping center and other appurtenant and related uses.

 

-67-



--------------------------------------------------------------------------------

4.1.22        Certificate of Occupancy; Licenses.    Except as disclosed in the
Zoning Reports, all certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits, required
for the legal use, occupancy and operation of each Individual Property as a
retail shopping center (collectively, the “Licenses”), have been obtained and
are in full force and effect to the extent the failure to not have such Licenses
would have individually or in the aggregate an Individual Material Adverse
Effect on such Individual Property. Borrower shall keep and maintain all
Licenses necessary for the operation of each Individual Property as a retail
shopping center to the extent the failure to not have such Licenses would have
an Individual Material Adverse Effect on such Individual Property. Except as set
forth on Schedule 4.1.22 attached hereto, the use being made of each Individual
Property is in conformity with the certificate of occupancy issued for such
Individual Property (if any).

4.1.23        Flood Zone.    None of the Improvements on any Individual Property
are located in an area as identified by the Federal Emergency Management Agency
as an area having special flood hazards, or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) is in full force and effect with respect
to each such Individual Property.

4.1.24        Physical Condition.  Except if the same do not, in the aggregate
in respect of the Individual Property affected thereby, have an Individual
Material Adverse Effect or Aggregate Material Adverse Effect, and except as
disclosed in the engineering reports or physical condition reports commissioned
by Administrative Agent in connection with the origination of the Loan, to
Borrower’s Knowledge (i) each Individual Property, including, without
limitation, all Improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; and (ii) there exists no
structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which have not been remedied prior to
the Closing Date and would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

4.1.25        Boundaries.  Except as depicted on the Surveys of the Properties
delivered to Administrative Agent, all of the Improvements which were included
in determining the appraised value of each Individual Property lie wholly within
the boundaries and building restriction lines of such Individual Property, and
no improvements on adjoining properties encroach upon such Individual Property,
and no easements or other encumbrances upon the applicable Individual Property
encroach upon any of the Improvements, so as to materially affect the value or
marketability of the applicable Individual Property except those which are
insured against by the applicable Title Insurance Policy.

4.1.26        Leases.  No Individual Property is subject to any leases other
than the Leases in respect of such Individual Property that are described in the
Certificate of Rent Roll. To Borrower’s Knowledge, except as otherwise disclosed
on the Certificate of Rent Roll and except for discrepancies which, either
individually or in the aggregate would not have an Individual

 

-68-



--------------------------------------------------------------------------------

Material Adverse Effect in respect of any Individual Property nor have an
Aggregate Material Adverse Effect, the rent roll attached to the Certificate of
Rent Roll is true, complete and accurate in all respects as of the date of such
rent roll. In respect of each Individual Property, (i) Borrower is the owner and
lessor of landlord’s interest in the Leases in respect to such Individual
Property and (ii) to Borrower’s Knowledge, no Person has any possessory interest
in such Individual Property or right to occupy the same except under and
pursuant to the provisions of the Leases or any Permitted Encumbrances. To
Borrower’s Knowledge, except as otherwise disclosed on the Certificate of Rent
Roll or as set forth in the tenant estoppels delivered to Administrative Agent
on or prior to the Closing Date, the current Leases are in full force and
effect. Except as disclosed on the Certificate of Rent Roll or as set forth in
the tenant estoppels delivered to Administrative Agent on or prior to the
Closing Date or on Schedule 4.1.26(a), none of Manager or Borrower has received
written notice that Borrower is in default under any Material Lease except for
violations or defaults (A) that have been cured or (B) that do not, in the
aggregate in respect of any Individual Property, have an Individual Material
Adverse Effect on such Individual Property. Except (1) as set forth in the
tenant estoppels delivered by Borrower to Administrative Agent on or prior to
the Closing Date, in the Certificate of Rent Roll or on Schedule 4.1.26(b) and
(2) if the same, either individually or in the aggregate, would not have an
Individual Material Adverse Effect in respect of any Individual Property nor
have an Aggregate Material Adverse Effect, as of the Closing Date (a) none of
Manager or Borrower (or Borrower’s predecessor-in-interest) has delivered a
written notice to a Tenant at any Individual Property that it is in default
under its Material Lease (other than notices relating to defaults that have been
cured by such tenant) and no Tenant under any Material Lease is in monetary or,
to Borrower’s Knowledge, material non-monetary default under its Lease, (b) all
security deposits in respect of each Individual Property are held by Borrower in
accordance with applicable law, (c) except as set forth on Schedule 4.1.26(c)
hereto, no Rent has been paid by any Tenant at any Individual Property more than
one (1) month in advance of its due date, and (d) except as otherwise disclosed
on Schedule 4.1.26(d)-1 hereto, all work that is required to have been performed
by Borrower under each Lease in respect of each Individual Property as of the
Closing Date has been performed as required and has been accepted by the
applicable Tenant. As of the Closing Date, except as otherwise disclosed on
Schedule 4.1.26(d)-2 hereto, no Tenant has a right or option or right of first
refusal pursuant to its Lease or otherwise to purchase all or any part of the
Individual Property to which such Lease relates. Except if the same, either
individually or in the aggregate, would not have an Individual Material Adverse
Effect in respect of any Individual Property nor have an Aggregate Material
Adverse Effect, and except as set forth on Schedule 4.1.26(e) hereto, as of the
Closing Date, no Tenant has a right or option pursuant to its Lease or otherwise
to terminate such Lease prior to the scheduled expiration date thereof, other
than any such right or option that is conditional upon the occurrence of certain
events of circumstances. Borrower has not, directly or indirectly, voluntarily
or involuntarily, by operation of law or otherwise, assigned, transferred,
encumbered, hypothecated, pledged or granted a security interest in any of the
Leases or its interest therein which has not been released as of the date
hereof, other than pursuant to the Loan Documents. In addition, except as set
forth in the tenant estoppels delivered to Administrative Agent on or prior to
the Closing Date or on Schedule 4.1.26(f), to Borrower’s Knowledge, Borrower has
not received written notice of a material default, as landlord, nor has Borrower
provided written notice of material default to a Tenant, in each case under any
Lease that is not at least a Material Lease, and in each case which default
remains uncured.

 

-69-



--------------------------------------------------------------------------------

4.1.27        Survey.  The Survey for each Individual Property delivered to
Administrative Agent in connection with this Agreement does not fail to reflect
any material adverse matter affecting such Individual Property or the title
thereto.

4.1.28        Principal Place of Business; State of Organization.    Borrower’s
principal place of business has been for the preceding four months (or, if less,
the entire period of the existence of Borrower), and is as of the Closing Date,
the address set forth in the introductory paragraph of this Agreement. Borrower
is organized under the laws of the state of Delaware.

4.1.29        Filing and Recording Taxes.    All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Properties to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgages, have been paid, and, under current Legal
Requirements, the Mortgages are enforceable in accordance with their respective
terms by Administrative Agent (or any subsequent holder thereof), subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations.

4.1.30        Special Purpose Entity/Separateness.      (a) Borrower and each
SPE Constituent Entity is and will remain a Special Purpose Entity.

(b)        The representations and warranties set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lenders or
Administrative Agent under this Agreement or any other Loan Document.

(c)        Any amendment or amendment and restatement of any of Borrower’s or
any of SPE Constituent Entity’s organizational documents on or prior to the
Closing Date has been accomplished in accordance with, and was permitted by, the
relevant provisions of each such organizational document (as the same existed
prior to such amendment or amendment and restatement).

(d)        All of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, are true
and correct and any assumptions made in any subsequent non-consolidation opinion
required to be delivered in connection with the Loan Documents (an “Additional
Insolvency Opinion”), including, but not limited to, any exhibits attached
thereto, will have been and shall be true and correct. Borrower and each SPE
Constituent Entity have complied with all of the stated facts and assumptions
made with respect to Borrower and each SPE Constituent Entity in the Insolvency
Opinion. Borrower and each SPE Constituent Entity will comply with all of the
stated facts and assumptions made with respect to Borrower in any Additional
Insolvency Opinion. Each entity other than Borrower and each SPE Constituent
Entity with respect to which an assumption is made or a fact stated in the
Insolvency Opinion and any Additional Insolvency Opinion have complied with all
of the assumptions made and facts stated with respect to it in the Insolvency
Opinion and any such Additional Insolvency Opinion.

 

-70-



--------------------------------------------------------------------------------

(e)        Each assignment or transfer of limited liability company interests in
Borrower and each SPE Constituent Entity by all prior members of such Person to
such Person’s successor member or their sole member, as the case may be, and the
admission of such Person’s successor member or applicable sole member, as the
case may be, as a member of such Person, were accomplished in accordance with,
and were permitted by, the applicable limited liability company agreement
governing the affairs of such Person at the time of such assignment or transfer
and admission, and following each such assignment and admission, such Borrower
or SPE Constituent Entity was continued without dissolution, and that there have
at all times been at least one member of each Borrower and SPE Constituent
Entity.

(f)        Borrower hereby represents with respect to Borrower and each SPE
Constituent Entity that it:

  (i) is and other than immaterial lapses which have been corrected always has
been duly formed, validly existing, and in good standing in the state of its
incorporation and in all other jurisdictions where it is qualified to do
business;

 

  (ii) has no judgments or liens of any nature against it or its Property which
have not been satisfied or released, except for Permitted Encumbrances or tax
liens not yet due;

 

  (iii) has paid or will pay when due all taxes which it owes;

 

  (iv) has never owned any real property other than in the case of the Borrower,
the Property and personal property necessary or incidental to its ownership or
operation of the Property, and has never engaged in any business other than
(A) in the case of the Borrower, the ownership and operation of the Property and
(B) in the case of an SPE Constituent Entity, acting as general partner of the
limited partnership that owns any one or more Individual Properties or acting as
a member of the limited liability company that owns any one or more Individual
Properties, as applicable;

 

  (v) has provided Administrative Agent with complete (in all material respects)
financial statements that reflect a fair and accurate view of the entity’s
financial condition; and

 

  (vi) has no material contingent or actual obligations not related to the
Property.

(g)        Borrower and each SPE Constituent Entity hereby represents that from
the date of such entity’s formation to the date of this Agreement that it:

 

  (i)

has not entered into any contract or agreement that is still outstanding with
any of its Affiliates, constituents, or owners, or any guarantors of any of its
obligations or any Affiliate of any of the foregoing, except upon terms and
conditions that are commercially reasonable and substantially similar

 

-71-



--------------------------------------------------------------------------------

 

to those available in an arm’s-length transaction with an unrelated party except
as may have been expressly permitted pursuant to the terms of any prior
financings that have been paid in full;

 

  (ii) has paid all of its debts and liabilities that are not currently
outstanding from its assets or such debts and liabilities have been paid or
discharged as of the date hereof;

 

  (iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its separate
existence;

 

  (iv) except as expressly permitted under the Loan Documents and any prior
financing, has maintained all of its books, records, financial statements and
bank accounts separate from those of any other Person ;

 

  (v) has not had its assets listed as assets on the financial statement of any
other Person unless (a) financial statements of such other Person contained an
appropriate notation indicating the separateness of Borrower from such Person
and indicating that Borrower’s assets and credit were not available to satisfy
the debts and other obligations of such Person and (b) such assets were also
listed on the Borrower’s own balance sheet;

 

  (vi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

 

  (vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate);

 

  (viii) has corrected any known misunderstanding regarding its status as a
separate entity;

 

  (ix) has conducted all of its business and held all of its assets in its own
name;

 

  (x) has not identified itself or any of its affiliates as a division or part
of the other;

 

  (xi) except as expressly permitted under the Loan Documents and any prior
financing, has maintained and utilized separate stationery, invoices and checks
bearing its own name;

 

  (xii)

except as expressly permitted under the Loan Documents and any prior financing,
has not commingled its assets with those of any other Person

 

-72-



--------------------------------------------------------------------------------

 

and has held all of its assets in its own name (other than commingled bank
accounts with certain Affiliates maintained prior to the date hereof);

 

  (xiii) except as expressly permitted under the Loan Documents and any prior
financing, has not guaranteed or become obligated for the debts of any other
Person that are still outstanding;

 

  (xiv) has not held itself out as being responsible for the debts or
obligations of any other Person that are still outstanding except with respects
to the other Borrowers in connection with this Loan;

 

  (xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

  (xvi) has not pledged its assets to secure the obligations of any other Person
that are still outstanding;

 

  (xvii) has maintained adequate capital in light of its contemplated business
operations (to the extent there existed sufficient cash flow from the operations
of the assets of Borrower to do so);

 

  (xviii) has maintained a sufficient number of employees (if any) in light of
its contemplated business operations and has paid the salaries of its own
employees (if any) from its own funds provided that there was sufficient cash
flow to do so;

 

  (xix) has not owned any subsidiary or any equity interest in any other entity
and is not a survivor of a merger with or of any other entities, other than a
SPE Constituent Entity with respect to its partnership or membership interest in
Borrower;

 

  (xx) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents; and

 

  (xxi) has not had any of its obligations guaranteed by an Affiliate, except
for guarantees permitted under the Loan Documents or guarantees that have been
either released or discharged (or that will be discharged as a result of the
closing of the Loan) or relate to financings that have been repaid.

4.1.31        Management Agreement.  The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.

 

-73-



--------------------------------------------------------------------------------

4.1.32        Illegal Activity.    No portion of any Individual Property has
been or will be purchased with proceeds of any illegal activity.

4.1.33        No Change in Facts or Circumstances; Disclosure.    To Borrower’s
Knowledge, all information submitted by and on behalf of Borrower, Guarantor and
Manager to Administrative Agent and in all financial statements, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower,
Guarantor and Manager in this Agreement or in any other Loan Document, are true,
complete and correct in all material respects. The foregoing representation
shall not apply to any such financial information that constitutes projections,
provided that Borrower represents and warrants that it has no reason to believe
that such projections are materially inaccurate. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise has or might have an Individual Material Adverse
Effect with respect to any Individual Property or an Aggregate Material Adverse
Effect. Borrower and Manager have disclosed to Administrative Agent all material
facts and has not failed to disclose any material fact that could cause any
Provided Information or representation or warranty made herein to be materially
misleading.

4.1.34        Investment Company Act.  Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

4.1.35        Embargoed Person.    None of the funds or other assets of Borrower
or Guarantor constitute property of any Embargoed Person. No Embargoed Person
has any direct or indirect interest of any nature whatsoever in Borrower or
Guarantor, as applicable, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or, to the best of Borrower’s
knowledge (i.e., without regard to the limitations of specific knowledge parties
in the definition of “Borrower’s Knowledge”) indirectly), is prohibited by
applicable law or the Loan is in violation of applicable law, and none of the
funds of Borrower or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Borrower or Guarantor,
as applicable (whether directly or indirectly), is prohibited by applicable law
or the Loan is in violation of applicable law.

4.1.36        Cash Management Account.

(a)        This Agreement, together with the other Loan Documents, creates a
valid and continuing security interest (as defined in the Uniform Commercial
Code of the State of New York) in the Lockbox Account and Cash Management
Account in favor of Administrative Agent for the benefit of Lenders, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold, pledged, transferred or otherwise
conveyed the Lockbox Account or the Cash Management Account;

 

-74-



--------------------------------------------------------------------------------

(b)        Each of the Lockbox Account and Cash Management Account constitutes a
“deposit account” and/or “securities account” within the meaning of the Uniform
Commercial Code as in effect in the State of New York;

(c)        Pursuant and subject to the terms hereof and the other applicable
Loan Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Administrative Agent, without further consent by
Borrower, directing disposition of the Lockbox Account and Cash Management
Account and all sums at any time held, deposited or invested therein, together
with any interest or other earnings thereon, and all proceeds thereof (including
proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities, and Borrower has not consented to the Lockbox Bank or Agent
complying with instructions with respect to the Lockbox Account and Cash
Management Account from any Person other than Administrative Agent;

(d)        The Lockbox Account and Cash Management Account are not in the name
of any Person other than Borrower, as pledgor, or Administrative Agent for the
benefit of Lenders, as pledgee; and

(e)        None of the Properties are subject to any cash management system
(other than pursuant to the Loan Documents), and Borrower has prepared the
Tenant Direction Letters, which Tenant Direction Letters (i) direct the Tenants
to deposit all Rents directly into the Lockbox Account and (ii) shall be
delivered to the Tenants as required by Section 2.7.1(b).

4.1.37        Reciprocal Easement Agreement.      To Borrower’s Knowledge, each
Reciprocal Easement Agreement is in full force and effect. Except as set forth
in REA estoppels delivered to Administrative Agent on or prior to the Closing
Date, (i) neither the applicable Borrower nor, to Borrower’s Knowledge, any
other party to the Reciprocal Easement Agreement, is in default under any of the
material provisions thereof (except for violations or defaults that have been
cured or that have not resulted, or would not reasonably be expected to result,
individually or in the aggregate, in an Individual Material Adverse Effect) and
(ii) Borrower has not delivered a written notice to any party under a Reciprocal
Easement Agreement that it is in default thereunder (other than notices relating
to defaults that have been cured by such party) and no such party to a
Reciprocal Easement Agreement is in monetary or, to Borrower’s Knowledge,
material non-monetary default under such Reciprocal Easement Agreement (except
for defaults that do not have, or would not reasonably be expected to result in,
individually or in the aggregate, an Individual Material Adverse Effect on the
applicable Individual Property).

4.1.38        Equipment, Fixtures and Personal Property.  Borrower is the owner
of all of the Equipment, Fixtures and Personal Property located on or at each
Individual Property, other than any such Equipment, Fixtures and Personal
Property which have been leased by Borrower as permitted under the terms of this
Agreement. All of the Equipment, Fixtures and Personal Property are sufficient
to operate each Individual Property in the manner required hereunder and in the
manner in which it is currently operated.

 

-75-



--------------------------------------------------------------------------------

4.1.39        Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents, or any written statement or document
furnished by or on behalf of Borrower in connection with the Loan or pursuant to
the terms of this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known to Borrower which has not been disclosed to Administrative Agent
and which could reasonably be expected to have an Individual Material Adverse
Effect, or which could reasonably be expected to materially and adversely affect
the business, operations or condition (financial or otherwise) of any SPE
Constituent Entity, or materially impair Guarantor’s ability to fulfill its
obligations under the Guaranty.

4.1.40        Underwriting Representations.  Except as set forth on
Schedule 4.1.40(b) or as disclosed in writing to Administrative Agent prior to
the Closing Date, Borrower hereby represents that it:

(a)        has no judgments or liens of any nature against it except for tax
liens not yet due;

(b)        is not involved in any dispute with any taxing authority;

(c)        is not now, nor has ever been, a party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it or its assets or properties that has not been paid in full;
and

(d)        each amendment and restatement of Borrower’s organizational
documents, if any, has been accomplished in accordance with, and was permitted
by, the relevant provisions of said documents prior to such amendment or
restatement from time to time.

4.1.41        Knowledge Parties.    Nadeem Meghji and Phillip Solomond are the
officers of Borrower who are appropriately positioned to provide knowledge of
the representations and warranties set forth herein.

4.1.42        Merger Agreement.    The copy of the Merger Agreement delivered to
Administrative Agent is true and complete and no party under the Merger
Agreement is in default of its obligations thereunder in any material respect.

4.1.43        Development Services Agreement.  The copy of the Development
Services Agreement delivered to Administrative Agent is true and complete and
Borrower is not and, to Borrower’s knowledge, Developer is not, in default of
its material obligations under the Development Services Agreement.

Section 4.2     Survival of Representations.      Borrower agrees that all of
the representations and warranties of Borrower set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents shall survive
for so long as any amount remains owing to Administrative Agent and Lenders
under this Agreement or any of the other Loan Documents by Borrower (provided,
however, such representations and warranties shall not be deemed remade as of
any date after the date hereof). All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be

 

-76-



--------------------------------------------------------------------------------

deemed to have been relied upon by Administrative Agent and Lenders
notwithstanding any investigation heretofore or hereafter made by Administrative
Agent or Lenders.

ARTICLE V – BORROWER COVENANTS

Section 5.1     Affirmative Covenants.    From the Closing Date and until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Liens of the Mortgages encumbering the
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Administrative Agent and Lenders that, unless the Requisite Lenders (or, if
required pursuant to Section 12.2(b), the Unanimous Lenders) shall otherwise
consent (unless the approval, consent or waiver by Administrative Agent is
expressly contemplated herein, in which case only the approval, consent or
waiver by Administrative Agent shall be required), Borrower shall comply with
the following covenants:

5.1.1          Existence; Compliance with Legal Requirements.    Unless
approved, consented to or waived in writing by Administrative Agent, Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and comply with all Legal Requirements applicable to Borrower and the Properties
(and the use thereof), including, without limitation, building and zoning
ordinances and codes and certificates of occupancy. There shall never be
committed by Borrower, and Borrower shall not permit any other Person in
occupancy of or involved with the operation or use of the Properties to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against any Individual Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Unless approved, consented to or waived in writing by Administrative Agent,
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Properties in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Loan Documents. Borrower shall keep the
Properties insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. After prior written
notice to Administrative Agent, Borrower, at Borrower’s own expense, may contest
by appropriate legal proceeding promptly initiated and conducted in good faith
and with due diligence, the validity of any Legal Requirement, the applicability
of any Legal Requirement to Borrower or any Individual Property or any alleged
violation of any Legal Requirement, provided that (a) no Default or Event of
Default has occurred and remains uncured; (b) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any

 

-77-



--------------------------------------------------------------------------------

violation of any Legal Requirement; (e) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower and any
Individual Property; and (f) Borrower shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Administrative
Agent, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Administrative Agent may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Administrative
Agent, the validity, applicability or violation of such Legal Requirement is
finally established or any Individual Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost.

5.1.2        Taxes and Other Charges.  Subject to Section 7.2 hereof, Borrower
shall pay all Taxes and Other Charges now or hereafter levied or assessed or
imposed against the Properties or any part thereof prior to delinquency.
Borrower shall, not later than ten (10) Business Days after receipt of a written
request from Administrative Agent, deliver to Administrative Agent receipts for
payment or other evidence reasonably satisfactory to Administrative Agent that
all Taxes and Other Charges that are due and payable at such time have been duly
paid by Borrower prior to delinquency (provided, however, that Administrative
Agent shall have no right to deliver such written request to Borrower during any
period that such Taxes and Other Charges are being paid by Administrative Agent
pursuant to Section 7.2 hereof). Borrower shall not suffer and shall promptly
cause to be paid and discharged any Lien or charge whatsoever which may be or
become a Lien or charge against the Properties, and shall promptly pay for all
utility services provided to the Properties (other than any such utilities which
are, pursuant to the terms of any Lease, required to be paid by the Tenant
thereunder directly to the applicable service provider). After prior written
notice to Administrative Agent, Borrower, at Borrower’s own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes or Other Charges, provided that (a) no Default or Event of
Default has occurred and remains uncured; (b) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (c) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
applicable Individual Property; and (f) Borrower shall furnish such security as
may be reasonably required in the proceeding, or as may be reasonably requested
by Administrative Agent, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Administrative Agent
may pay over any such cash deposit or part thereof held by Administrative Agent
to the claimant entitled thereto at any time when, in the judgment of
Administrative Agent, the entitlement of such claimant is established or any
Individual Property (or part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of the related Mortgage being primed by any related Lien.

5.1.3        Litigation.    Borrower shall give prompt written notice to
Administrative Agent of any litigation or governmental proceedings pending or
threatened in writing against

 

-78-



--------------------------------------------------------------------------------

Borrower, any SPE Constituent Entity, Guarantor or any Individual Property which
might materially adversely affect the condition of Borrower, any SPE Constituent
Entity (financial or otherwise) or business or any Individual Property or, with
respect to Guarantor, which would materially impair Guarantor’s ability to
fulfill its obligations under the Guaranty.

5.1.4          Access to Properties.    Subject to the rights of Tenants,
Borrower shall permit agents, representatives and employees of Administrative
Agent and/or Lenders to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5          Notice of Default.  Borrower shall promptly advise Administrative
Agent of any material adverse change in the condition of Borrower, any SPE
Constituent Entity or Guarantor, financial or otherwise, or of the occurrence of
any Default or Event of Default of which Borrower has knowledge.

5.1.6          Cooperate in Legal Proceedings.    Borrower shall cooperate fully
with Administrative Agent with respect to any proceedings before any court,
board or other Governmental Authority which may in any way affect the rights of
Administrative Agent or any Lender hereunder or any rights obtained by
Administrative Agent or any Lender under any of the other Loan Documents and, in
connection therewith, permit Administrative Agent, at its election, to
participate in any such proceedings.

5.1.7          Perform Loan Documents.    Borrower shall, in a timely manner,
observe, perform and satisfy all the terms, provisions, covenants and conditions
of the Loan Documents executed and delivered by, or applicable to, Borrower, and
shall pay when due all costs, fees and expenses of Administrative Agent and
Lenders, to the extent required under the Loan Documents executed and delivered
by, or applicable to, Borrower.

5.1.8          Award and Insurance Benefits.      Borrower shall cooperate with
Administrative Agent in obtaining for the benefit of Lenders, in accordance with
the relevant provisions of this Agreement, the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with any
Individual Property, and Administrative Agent shall be reimbursed for any
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and the payment by Borrower of the reasonable expense of an
appraisal on behalf of Administrative Agent in case of Casualty or Condemnation
affecting any Individual Property or any part thereof) out of such Insurance
Proceeds.

5.1.9          Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a)        upon written request, furnish to Administrative Agent all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Borrower pursuant to the
terms of the Loan Documents or which are reasonably requested by Administrative
Agent in connection therewith, provided that the foregoing shall not require
Borrower to obtain updated appraisals after the Closing Date unless specifically
required by the terms of this Agreement;

(b)        execute and deliver to Administrative Agent such documents,
instruments, certificates, assignments and other writings, and do such other
acts reasonably necessary, to

 

-79-



--------------------------------------------------------------------------------

evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Administrative Agent may reasonably require; and

(c)        do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as
Administrative Agent shall reasonably require from time to time.

5.1.10        Supplemental Mortgage Affidavits.  Borrower represents that it has
paid all state, county and municipal recording and all other taxes imposed upon
the execution and recordation of the Mortgages. If at any time during the
continuance of an Event of Default Administrative Agent determines, based on
applicable law, that Administrative Agent or Lenders is not being afforded the
maximum amount of security available from any one or more of the Properties as a
direct or indirect result of applicable recording, stamp and like taxes not
having been paid upon the execution and recordation of any Mortgage, Borrower
agrees that Borrower will execute, acknowledge and deliver to Administrative
Agent, promptly upon Administrative Agent’s request, supplemental affidavits
increasing the amount of the Debt attributable to any such Individual Property
(as set forth as the Allocated Loan Amount on Schedule 1.1(a) annexed hereto)
for which all applicable taxes have been paid to an amount determined by
Administrative Agent to be equal to the lesser of (a) the greater of the fair
market value of the applicable Individual Property (i) as of the Closing Date
and (ii) as of the date such supplemental affidavits are to be delivered to
Administrative Agent, and (b) the amount of the Debt attributable to any such
Individual Property (as set forth as the Allocated Loan Amount on
Schedule 1.1(a) annexed hereto), and Borrower shall, on demand, pay any
additional taxes.

5.1.11        Financial Reporting.  (a) Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other consistently applied accounting basis that is acceptable to Administrative
Agent), proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and all items of income and expense in connection
with the operation on an individual basis of the Properties. Administrative
Agent shall have the right from time to time at all times during normal business
hours upon reasonable notice (and, in any event, not more than twice in any
calendar year (unless an Event of Default shall have occurred and be continuing,
in which case no such restriction shall apply)) to examine such books, records
and accounts at the office of Borrower or any other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Administrative Agent shall desire. After the occurrence of an Event of Default,
Borrower shall pay any reasonable costs and expenses incurred by Administrative
Agent to examine Borrower’s accounting records with respect to the Properties,
as Administrative Agent shall determine to be necessary or appropriate in the
protection of Administrative Agent’s interest.

(b)        Borrower will furnish to Administrative Agent annually, within one
hundred and twenty (120) days following the end of each Fiscal Year commencing
with the 2015 Fiscal Year, a complete copy of the annual financial statements of
Parent prepared in accordance with GAAP (or such other consistently applied
accounting basis that is acceptable to Administrative Agent) and certified by an
authorized officer of Borrower covering the Properties on a combined basis

 

-80-



--------------------------------------------------------------------------------

for such Fiscal Year and containing statements of profit and loss for Borrower
and the Properties and a balance sheet for Borrower. Such statements shall set
forth the financial condition and the results of operations for Borrower and the
Properties (on a combined basis) for such Fiscal Year, and shall include, but
not be limited to, amounts representing annual Net Cash Flow, Net Operating
Income, Gross Income from Operations and Operating Expenses. Parent’s annual
financial statements shall be accompanied by (i) if reasonably requested by
Administrative Agent in writing within 30 days prior to the due date for the
report, a comparison of the budgeted income and expenses and the actual income
and expenses for the Properties (on a combined basis) for the Fiscal Year
covered in the report, (ii) a current rent roll for each Individual Property,
(iii) if reasonably requested by Administrative Agent, a schedule detailing the
Debt Yield calculation as of each Debt Yield Determination Date as of the last
day of such Fiscal Year for the Properties on a combined basis and (iv) an
Officer’s Certificate certifying (1) that each annual financial statement,
including each of the schedules described in the immediately preceding
subclause (iii), present fairly the financial condition and the results of
operations of Borrower and the Properties being reported upon, (2) that such
financial statements and schedules have been prepared in accordance with GAAP
and (3) as of the date thereof whether there exists an event or circumstance
which constitutes a Default or Event of Default under the Loan Documents
executed and delivered by, or applicable to, Borrower, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

(c)        (i)        Prior to a Secondary Market Transaction, provided that
Administrative Agent has the intent to effectuate a Secondary Market Transaction
or is actively pursuing the Secondary Market Transaction, if reasonably
requested by Administrative Agent in connection with Administrative Agent’s
efforts to effectuate a Secondary Market Transaction and provided that such
request is not for a period in excess of six (6) months, Borrower will furnish,
or cause to be furnished, to Administrative Agent on or before thirty (30) days
after the end of each calendar month, (A) an operating statement in respect of
such calendar month and a calendar year-to-date operating statement (on a
combined basis with respect to the Properties), noting Net Operating Income,
Gross Income from Operations, Operating Expenses and for informational purposes
only (and not for purposes of determining whether a Debt Yield Trigger Event has
occurred), a schedule detailing the Debt Yield calculation for the Properties on
a combined basis and containing a comparison of (A) such information for (I) in
respect of the operating statement in respect of such calendar month, the same
calendar month in the immediately preceding calendar year in which the
Properties were owned by Borrower (if applicable), and (II) in respect of the
operating statement in respect of the calendar year-to-date, the corresponding
time period of the immediately preceding calendar year in which the Properties
were owned by Borrower (if applicable), and (B) during any time in which the
Annual Budget is subject to Administrative Agent’s approval, budgeted income and
expenses and the actual income and expenses for such calendar month, and
(C) upon Administrative Agent’s request, other information reasonably necessary
and sufficient to fairly represent the financial position and results of
operation of the Properties (on a combined basis) during such calendar month.
Each such monthly report shall be accompanied by an Officer’s Certificate
stating that the items provided are true, correct, accurate, and complete and
fairly present the financial condition and results of the operations of Borrower
and the Properties on a combined basis as well as, where applicable, the
financial condition and results of operations of each Individual Property, for
the applicable calendar month. The reports and statements provided by Borrower
pursuant to this Section 5.1.11(c) may

 

-81-



--------------------------------------------------------------------------------

be prepared in accordance with the accounting standards otherwise utilized by
Borrower on a consistent basis for interim financial reporting and need not be
prepared in accordance with GAAP.

(ii)        During any Cash Sweep Period (regardless of whether occurring before
or after any Secondary Market Transaction involving the Loan), Borrower will
furnish, or cause to be furnished (without duplication of any item furnished to
Administrative Agent pursuant to clause (i) above) on or before thirty (30) days
after the end of each calendar month, (A) an operating statement in respect of
such calendar month and a calendar year-to-date operating statement (on a
combined basis with respect to the Properties), (B) a current rent roll for each
Individual Property, and (C) upon Administrative Agent’s request, other
information maintained by Borrower in the ordinary course of business that is
reasonably necessary and sufficient to fairly represent the financial position
and results of operation of the Properties (on a combined basis) during such
calendar month. The reports and statements provided by Borrower pursuant to this
Section 5.1.11(c) may be prepared in accordance with the accounting standards
otherwise utilized by Borrower on a consistent basis for interim financial
reporting and need not be prepared in accordance with GAAP.

(d)        Borrower will furnish, or cause to be furnished, to Administrative
Agent, on or before forty-five (45) days after the end of each calendar quarter
the following items, accompanied by an Officer’s Certificate stating that such
items are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Properties on a
combined basis as well as, where applicable, the financial condition and results
of operations of each Individual Property (subject to normal year-end
adjustments) as applicable: (i) a rent roll for the subject period for each
Individual Property and (ii) quarterly and year-to-date operating statements
prepared for each calendar quarter, noting Net Operating Income, Gross Income
from Operations and Operating Expenses for the Properties (on a combined basis),
and, upon Administrative Agent’s request, (A) other information reasonably
necessary and sufficient to fairly represent the financial position and results
of operation of the Properties (on a combined basis) during such calendar
quarter, and (B) a comparison of budgeted income and expenses and the actual
income and expenses for the applicable calendar quarter, together with a
detailed explanation of any variances which are both equal to or greater than
(y) ten percent (10%) over the budgeted amount and (z) $50,000 over the budgeted
amounts for such periods, all in form reasonably satisfactory to Administrative
Agent; and (iii) a calculation reflecting the Debt Yield as determined with
respect to each Debt Yield Determination Date during the immediately preceding
twelve (12) month period. In addition, such Officer’s Certificate shall also
state that the representations and warranties of Borrower set forth in
Section 4.1.30 are true and correct as of the date of such certificate and that
there are no trade payables outstanding for more than sixty (60) days unless
such amounts are being contested pursuant to the terms hereof.

(e)        For each annual budgeting period following the partial annual
budgeting period commencing on the Closing Date, Borrower shall submit to
Administrative Agent an Annual Budget in form reasonably satisfactory to
Administrative Agent not later than sixty (60) days after the commencement of
each annual budgeting period, provided, however, if Administrative Agent’s
consent to such Annual Budget is required hereunder, Borrower shall submit to

 

-82-



--------------------------------------------------------------------------------

Administrative Agent such Annual Budget not later than fifteen (15) days prior
to the commencement of such annual budgeting period. In respect of the partial
annual budgeting period commencing on the Closing Date, Borrower has submitted
the existing Annual Budget to Administrative Agent on or prior to the Closing
Date. The Annual Budget shall be for informational purposes only, provided that,
during any Cash Sweep Period, any new Annual Budget shall be subject to
Administrative Agent’s (and the junior-most mezzanine lender’s, if applicable)
written approval (each such Annual Budget, an “Approved Annual Budget”), in each
case which approval shall not be unreasonably withheld or conditioned.
Administrative Agent shall grant or deny, in writing to Borrower with a
reasonable explanation of any objections, any consent required hereunder within
ten (10) Business Days after the receipt of the applicable proposed Annual
Budget. In the event that Administrative Agent fails to respond within said ten
(10) Business Day period, such failure shall be deemed to be the consent and
approval of Administrative Agent if (A) Borrower resubmits to Administrative
Agent the Annual Budget with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE
TO RESPOND TO THIS APPROVAL REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT
SHALL BE DEEMED TO BE ADMINISTRATIVE AGENT’S APPROVAL” prominently displayed in
bold, all caps and fourteen (14) point or larger font in the transmittal letter
requesting approval and (B) Administrative Agent does not approve or reject
(with a reasonable explanation) the applicable request within ten (10) Business
Days from the date Administrative Agent receives such second request as
evidenced by a certified mail return receipt or confirmation by a reputable
national overnight delivery service that the same has been delivered. In the
event that Administrative Agent timely disapproves a proposed Annual Budget in
accordance with the foregoing, Borrower shall promptly revise such Annual Budget
and resubmit the same to Administrative Agent (and each such resubmittal shall
be subject to the provisions of this Section 5.1.11(e) as if the applicable
proposed Annual Budget were being submitted to Administrative Agent for its
initial review of the same, provided that the aforesaid fourteen (14) day period
(in the aggregate) shall be ten (10) days in connection with any such
resubmittal). Borrower shall promptly revise each proposed Annual Budget and
resubmit the same to Administrative Agent in accordance with the foregoing until
Administrative Agent approves the proposed Annual Budget. Until such time that
Administrative Agent approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, each line item of such
Approved Annual Budget shall be increased by an amount equal to the increase in
the Consumer Price Index for the prior year (other than the line items in
respect of Taxes, Insurance Premiums, utilities expenses and Other Charges,
which line items shall be adjusted to reflect actual increases in such
expenses). In the event that, during any Cash Sweep Period, Borrower proposes to
incur an extraordinary operating expense or capital expense that is not
consistent with the Approved Annual Budget (each an “Extraordinary Expense”),
Borrower shall promptly deliver to Administrative Agent a reasonably detailed
explanation of such proposed Extraordinary Expense for approval by
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed.

(f)        Intentionally omitted.

(g)       Borrower shall furnish to Administrative Agent, within ten
(10) Business Days after Administrative Agent’s request (or as soon thereafter
as may be reasonably possible), financial and sales information from any Tenant
designated by Administrative Agent, provided

 

-83-



--------------------------------------------------------------------------------

that such financial and sales information shall be provided by Borrower only if
(i) the same is in the possession of Borrower or is otherwise required to be
provided by the applicable Tenant pursuant to the terms of its Lease,
(ii) Borrower is not prohibited from disclosing the same, whether pursuant to
any provisions of the applicable Lease or any other agreement entered into by
Borrower and the applicable Tenant prior to the date of Administrative Agent’s
request, (iii) the same is not publicly available upon reasonable inquiry, and
(iv) the Tenant as to which such information is requested is one of the three
(3) largest Tenants at the applicable Individual Property, calculated on the
basis of aggregate rentable square footage leased by such Tenant and such
Tenant’s Affiliates under one or more Leases at such Individual Property.

(h)        Borrower will cause Guarantor to furnish to Administrative Agent
annually, within one hundred twenty (120) days following the end of each Fiscal
Year of Guarantor, financial statements prepared in accordance with GAAP (or
such other consistently applied accounting basis that is acceptable to
Administrative Agent) and certified by an authorized officer of Guarantor, which
shall include an annual balance sheet and profit and loss statement of
Guarantor.

(i)        Any reports, statements or other information required to be delivered
under this Agreement shall be delivered in electronic form, provided that
Borrower may elect to provide the same also in paper form and/or on a diskette.
Borrower agrees that Administrative Agent may disclose information regarding the
Properties and Borrower that is provided to Administrative Agent pursuant to
this Section 5.1.11 in connection with a Secondary Market Transaction to such
parties requesting such information in connection with such Secondary Market
Transaction.

5.1.12        Business and Operations.    Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management, leasing and operation of
the Properties. Borrower will qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties. Borrower shall, at all times during the term of the Loan, continue
to own or lease all Equipment, Fixtures and Personal Property which are
necessary to operate the Properties in the manner in which they are currently
operated, provided that the foregoing shall not be deemed to prohibit or
restrict any Permitted Equipment Transfer.

5.1.13        Title to the Properties.  Borrower will warrant and defend (a) the
title to each Individual Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Liens of the Mortgages on the Properties, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Administrative Agent
and Lenders for any losses, costs, damages or expenses (including reasonable
attorneys’ fees, costs and expenses) incurred by Administrative Agent and
Lenders if an interest in any Individual Property, other than as permitted
hereunder, is claimed by another Person.

5.1.14        Costs of Enforcement.  In the event (a) that any Mortgage
encumbering one or more Individual Properties is foreclosed in whole or in part
or that such Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any

 

-84-



--------------------------------------------------------------------------------

mortgage prior to or subsequent to the Mortgage encumbering any Individual
Property in which proceeding Administrative Agent or Lenders are made a party,
or (c) of the bankruptcy, insolvency, rehabilitation or other similar proceeding
in respect of Borrower, Guarantor or any of their respective constituent Persons
or an assignment by Borrower, Guarantor or any of their respective constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agree to pay all costs of collection and defense,
including reasonable attorneys’ fees, costs and expenses, incurred by
Administrative Agent and Lenders in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes and interest at the Default Rate.

5.1.15        Estoppel Statement.  After request by Administrative Agent,
Borrower shall within fifteen (15) days furnish Administrative Agent with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the unpaid principal amount of the Loan,
(iii) the Interest Rate of the Loan, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the payment of
the Debt, if any, claimed by Borrower, and (vi) that the Note, this Agreement,
the Mortgages and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification; provided, however, Borrower shall not be required to provide
such statement more often than two (2) times in any calendar year.

5.1.16        Loan Proceeds.  Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.4 hereof.

5.1.17        Intentionally Omitted.

5.1.18        Confirmation of Representations.    Upon the request of
Administrative Agent, Borrower shall deliver, in connection with any Secondary
Market Transaction prior to, or contemporaneously with, a Successful
Syndication, (a) one (1) or more Officer’s Certificates certifying as to the
accuracy in all material respects of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Secondary Market
Transaction in all relevant jurisdictions or, if any of such representations
require qualification on such date, setting forth such qualifications in detail,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower, each
SPE Constituent Entity and Guarantor as of the date of such Secondary Market
Transaction.

5.1.19        No Joint Assessment.  Borrower shall not suffer, permit or
initiate the joint assessment of any Individual Property (a) with any other real
property constituting a tax lot separate from such Individual Property, and
(b) which constitutes real property with any portion of such Individual Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to such real property portion of the
Individual Property.

5.1.20        Leasing Matters.    (a) Any Major Lease, including any amendment,
modification or supplement thereto, executed after the Closing Date shall be
subject to the approval of Administrative Agent, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, Administrative Agent’s
consent shall not be required in connection with any Preapproved Leases. Upon
request, Borrower shall furnish Administrative

 

-85-



--------------------------------------------------------------------------------

Agent with executed copies of such Leases as are identified by Administrative
Agent (including all Leases, if requested by Administrative Agent, provided that
Borrower shall not be required to deliver copies of all Leases more frequently
than two (2) times in any calendar year). Unless approved, consented to or
waived in writing by Administrative Agent, all renewals of Leases and all
proposed Leases shall provide for rental rates and other terms comparable or
superior to then-existing local market rates for similarly situated properties.
All proposed Leases shall be on commercially reasonable terms, shall not contain
any terms which would have any materially adverse effect on Administrative Agent
or Lenders’ rights under the Loan Documents or the value of the applicable
Individual Property and shall not be with Affiliates of Borrower (unless it is
on terms which are substantially similar to those available in an arm’s length
transaction with an unrelated party). Unless approved, consented to or waived in
writing by Administrative Agent, all Leases executed after the Closing Date
shall provide that they are subordinate to the Mortgage encumbering the
applicable Individual Property and that the Tenant agrees to attorn to
Administrative Agent or any purchaser at a sale by foreclosure or power of sale.
Administrative Agent, at the request of Borrower, shall enter into a
subordination, attornment and non-disturbance agreement in the form attached
hereto as Exhibit B (with such modifications thereto as may be reasonably
acceptable to Administrative Agent) or in such other form that is reasonably
satisfactory to Administrative Agent and such Tenant (provided in each case that
Administrative Agent shall agree to modifications reasonably required to reflect
an obligation on behalf of Administrative Agent to release any casualty or
condemnation proceeds in connection with any restoration required pursuant to a
Material Lease) (a “Non-Disturbance Agreement”) with any Tenant entering into a
Material Lease, including a Major Lease (other than a Lease to an Affiliate of
Borrower), after the Closing Date. All actual and reasonable, out-of-pocket
costs and expenses of Administrative Agent and Servicer in connection with the
negotiation, preparation, execution and delivery by Administrative Agent and
Servicer of any Non-Disturbance Agreement, including, without limitation,
reasonable attorneys’ fees and disbursements and the current fee being assessed
by Servicer in connection therewith, shall be paid by Borrower.

(b)        Unless approved, consented to or waived in writing by Administrative
Agent, Borrower shall (i) observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) enforce the
terms, covenants and conditions contained in the Leases upon the part of the
Tenant thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Individual Property
involved and (iii) execute and deliver at the request of Administrative Agent
all such further assurances, confirmations and assignments in connection with
the Material Leases and Major Leases as Administrative Agent shall from time to
time reasonably require.

(c)        Administrative Agent shall grant or deny with a reasonable
explanation any consent required hereunder within seven (7) Business Days after
the receipt of the applicable request and all documents in connection therewith.
In the event that Administrative Agent fails to respond within said seven
(7) Business Day period, such failure shall be deemed to be the consent and
approval of Administrative Agent if (A) Borrower has resubmitted to
Administrative Agent the applicable documents, with the notation “IMMEDIATE
RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN SEVEN (7)
BUSINESS DAYS FROM RECEIPT SHALL BE

 

-86-



--------------------------------------------------------------------------------

DEEMED TO BE ADMINISTRATIVE AGENT’S APPROVAL” prominently displayed in bold, all
caps and fourteen (14) point or larger font in the transmittal letter requesting
approval and (B) Administrative Agent does not approve or reject (with a
reasonable explanation) the applicable request within seven (7) Business Days
from the date Administrative Agent receives such second request as evidenced by
a certified mail return receipt or confirmation by a reputable national
overnight delivery service that the same has been delivered.

5.1.21        Alterations.  (a) Borrower shall obtain Administrative Agent’s
prior written consent to any alterations to any Improvements (“Alterations”),
including tenant improvements, which consent shall not be unreasonably withheld
except with respect to Alterations that would reasonably be expected to result
in an Individual Material Adverse Effect on the applicable Individual Property.
Notwithstanding the foregoing, Administrative Agent’s consent shall not be
required in connection with any (i) Required Repairs, (ii) (intentionally
omitted), (iii) Preapproved Alterations, (iv) Alterations to Improvements
located wholly on a Release Parcel pursuant to a Permitted Parcel Ground Lease
(provided that the cost of such Alterations is borne solely by the applicable
Tenant, (v)] Alterations, the cost of which, per Alteration, is less than the
Threshold Amount (provided the aggregate of all such Alterations annually is
less than $25,000,000 and provided further that any amounts expended for
Alterations pursuant to clauses (i), (ii), (iii), (iv) and (vi) of this
Section 5.1.21(a) shall not be included toward the foregoing $25,000,000 cap);
(vi) Alterations made pursuant to an Approved Annual Budget; and
(vii) Alterations that are not reasonably expected to result in an Individual
Material Adverse Effect on the applicable Individual Property, provided that any
Alterations with respect to Leases approved (or deemed approved) by
Administrative Agent pursuant to Section 5.1.20 shall not constitute an
Individual Material Adverse Effect and shall not require an additional
Administrative Agent consent. In no event shall the Borrower be permitted to
conduct an Alteration which Borrower reasonably determines would be reasonably
likely to result in an Individual Material Adverse Effect. Administrative Agent
shall grant or deny with a reasonable explanation any consent required hereunder
within ten (10) Business Days after the receipt of the applicable request and
all documents in connection therewith. In the event that Administrative Agent
fails to respond within said ten (10) Business Day period, such failure shall be
deemed to be the consent and approval of Administrative Agent if (x) Borrower
has resubmitted to Administrative Agent the applicable documents, with the
notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL
REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE
ADMINISTRATIVE AGENT’S APPROVAL” prominently displayed in bold, all caps and
fourteen (14) point or larger font in the transmittal letter requesting approval
and (y) Administrative Agent does not approve or reject with a reasonable
explanation the applicable request within ten (10) Business Days from the date
Administrative Agent receives such second request as evidenced by a certified
mail return receipt or confirmation by a reputable national overnight delivery
service that the same has been delivered.

(b)        If the total unpaid amounts due and payable with respect to
Alterations at any Individual Property (other than such amounts to be paid or
reimbursed by Tenants under the Leases and any amounts to be paid in respect of
Preapproved Alterations with respect to such Individual Property) shall at any
time exceed the Threshold Amount (or the aggregate of all such Alterations on
all Properties annually shall exceed $25,000,000 and provided further that any

 

-87-



--------------------------------------------------------------------------------

amounts expended for Alterations pursuant to clauses (i), (ii), (iii), (iv) and
(vi) of Section 5.1.21(a) hereof shall not be included toward the foregoing
$25,000,000 cap), Borrower shall promptly deliver to Administrative Agent as
security for the payment of such excess amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following with
respect to such Alteration exceeding the Threshold Amount (as applicable, the
“Alterations Deposit”): (I) cash, (II) U.S. Obligations, (III) other securities
having a rating reasonably acceptable to Administrative Agent or (IV) a
completion and performance bond or an irrevocable letter of credit (payable on
sight draft only) issued by a financial institution having a rating by S&P of
not less than “A-1+” if the term of such bond or letter of credit is no longer
than three (3) months or, if such term is in excess of three (3) months, issued
by a financial institution having a rating that is reasonably acceptable to
Administrative Agent. Each such Alterations Deposit shall be (A) in an amount
equal to the excess of the total unpaid amounts with respect to the applicable
Alterations on the applicable Individual Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) over the Threshold Amount and
(B) disbursed from time to time by Administrative Agent to Borrower for
completion of the Alterations at the applicable Individual Property upon the
satisfaction of the following conditions: (1) Borrower shall submit a request
for payment to Administrative Agent at least ten (10) days prior to the date on
which Borrower requests that such payment be made, which request for payment
shall specify the Alterations for which payment is requested, (2) on the date
such request is received by Administrative Agent and on the date such payment is
to be made, no Event of Default shall be continuing, and (3) such request shall
be accompanied by an Officer’s Certificate (x) stating that the applicable
portion of the Alterations at the applicable Individual Property to be funded by
the requested disbursement have been completed in good and workmanlike manner
and in accordance with all applicable Legal Requirements, such Officer’s
Certificate to be accompanied by copies of paid invoices and any licenses,
permits or other approvals by any Governmental Authority required in connection
with the applicable portion of the Alterations, (y) identifying each contractor
that supplied materials or labor in connection with the applicable portion of
the Alterations to be funded by the requested disbursement and (z) stating that
each such contractor has been paid in full upon such disbursement. Each
Alterations Deposit shall be held by Administrative Agent in an interest-bearing
account and, until disbursed in accordance with the provisions of this
Section 5.1.21(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. Upon the completion of the Alterations in
respect of which any Alteration Deposit is being held, Administrative Agent
shall promptly return to Borrower any remaining portion of the Alterations
Deposit upon the request of Borrower, provided that (1) on the date such request
is received by Administrative Agent and on the date such disbursement is to be
made, no Event of Default shall be continuing and (2) such request shall be
accompanied by an Officer’s Certificate stating that the Alterations have been
fully completed in good and workmanlike manner and in accordance with all
applicable Legal Requirements, such Officer’s Certificate to be accompanied by
copies of paid invoices and any licenses, permits or other approvals by any
Governmental Authority required in connection with Alterations (to the extent
not received by Administrative Agent in connection with prior disbursement
requests) and stating that each contractor providing services in connection with
the Alterations has been paid in full.

5.1.22        Operation of Property.    (a) Unless approved, consented to or
waived in writing by Administrative Agent, Borrower shall cause the Properties
to be operated, in all material respects, in accordance with the Management
Agreement. In the event that the

 

-88-



--------------------------------------------------------------------------------

Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Administrative Agent’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.

(b)        Unless approved, consented to or waived in writing by Administrative
Agent, Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Administrative Agent of any material default under the Management
Agreement of which it is aware; (iii) promptly deliver to Administrative Agent a
copy of each financial statement, business plan, capital expenditures plan,
notice, report and estimate received by it under the Management Agreement
(without duplication of any item being delivered to Administrative Agent
pursuant to Section 5.1.11 hereof); and (iv) enforce the performance and
observance in all material respects of all of the covenants and agreements
required to be performed and/or observed by Manager under the Management
Agreement, in a commercially reasonable manner.

5.1.23        Intentionally Omitted.

5.1.24        Intentionally Omitted.

5.1.25        Updated Appraisals.    During the continuance of an Event of
Default, Administrative Agent may commission (or Administrative Agent may
request that Borrower commission directly) an updated appraisal of one or more
of the Properties then remaining subject to the Lien of a Mortgage. Borrower
shall pay directly or promptly reimburse Administrative Agent for, as
applicable, the costs and expenses of obtaining all such updated appraisals.

5.1.26        Principal Place of Business, State of Organization.  Upon
Administrative Agent’s request, Borrower shall, at Borrower’s sole cost and
expense, execute and deliver additional financing statements, security
agreements and other instruments which may be necessary to effectively evidence
or perfect Administrative Agent’s security interest in each Individual Property
as a result of any change in its principal place of business or place of
organization. Borrower shall cause its principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
to continue to be the address of Borrower set forth at the introductory
paragraph of this Agreement (unless Borrower notifies Administrative Agent in
writing at least thirty (30) days prior to the date of such change). Borrower
shall promptly notify Administrative Agent of any change in its organizational
identification number. If any Borrower does not now have an organizational
identification number and later obtains one, such Borrower promptly shall notify
Administrative Agent of such organizational identification number.

5.1.27        Embargoed Person.    Borrower shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any

 

-89-



--------------------------------------------------------------------------------

Transfers permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, any SPE Constituent Entity, or Guarantor shall
constitute property of any Embargoed Person; (b) no Embargoed Person shall have
any direct or indirect interest of any nature whatsoever in Borrower, any SPE
Constituent Entity or Guarantor, as applicable, with the result that the
investment in Borrower, any SPE Constituent Entity or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, any SPE Constituent
Entity or Guarantor, as applicable, shall be derived from, or are the proceeds
of, any unlawful activity, with the result that the investment in Borrower, any
SPE Constituent Entity or Guarantor, as applicable (whether directly or
indirectly), is prohibited by applicable law or the Loan is in violation of
applicable law, or may cause any Individual Property to be subject to forfeiture
or seizure.

5.1.28        Intentionally Omitted.

5.1.29        Special Purpose Entity/Separateness.  (a) Borrower shall not
engage in any business other than (i) the acquisition, development, ownership,
management, leases or operation of any one or more Individual Properties,
(ii) entering into financing and refinancing of the Properties as permitted by
this Agreement and (iii) transacting any and all lawful business that is
incident, necessary and appropriate to accomplish the foregoing. No SPE
Constituent Entity shall engage in any business other than (i) acting as general
partner of the limited partnership that owns any one or more Individual
Properties or acting as a member of the limited liability company that owns any
one or more Individual Properties, as applicable and (ii) transacting any and
all lawful business that is incident, necessary and appropriate to accomplish
the foregoing.

(b)        Borrower shall not have any Indebtedness other than (i) the Loan,
(ii) Permitted Debt and (iii) such other liabilities that are permitted pursuant
to this Agreement or as otherwise imposed by law; provided, however, that this
covenant shall not require any shareholder, partner or member of Borrower to
make capital contributions or loans to Borrower. No SPE Constituent Entity shall
have any indebtedness.

(c)        Borrower and each SPE Constituent Entity shall each be and continue
to be a Special Purpose Entity.

(d)        Borrower and each SPE Constituent Entity will comply with all of the
stated facts and assumptions made with respect to Borrower and each SPE
Constituent Entity in the Insolvency Opinion. Borrower and each SPE Constituent
Entity will comply with all of the stated facts and assumptions made with
respect to Borrower in any Additional Insolvency Opinion. Each entity other than
Borrower and each SPE Constituent Entity with respect to which an assumption is
made or a fact stated in the Insolvency Opinion and any Additional Insolvency
Opinion will comply with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion and any such Additional Insolvency
Opinion. Borrower covenants that, in connection with any Additional Insolvency
Opinion, it shall provide an updated certification regarding compliance with the
facts and assumptions made therein.

(e)        Borrower shall provide Administrative Agent with five (5) Business
Days’ prior written notice prior to the removal of an Independent Director or
Independent Manager of Borrower or any SPE Constituent Entity and Borrower shall
not remove any such Independent

 

-90-



--------------------------------------------------------------------------------

Director or Independent Manager without Cause (as defined in the organizational
documents of Borrower or such SPE Constituent Entity, as applicable).

5.1.30        Environmental Insurance.  Borrower shall maintain in full force
and effect at all times during the term of the Loan the PLL Policy.

5.1.31        Access Laws.    Borrower covenants and agrees to give prompt
notice to Administrative Agent of the receipt by Borrower of any material
violations or written allegations of alleged material violations of any Access
Laws and of the commencement of any governmental or judicial proceedings or
investigations which relate to material non-compliance with any such Access
Laws.

5.1.32        Required Repairs.    Borrower shall perform all of the repairs (on
an Individual Property by Individual Property basis) at the applicable
Individual Properties, as more particularly set forth on Schedule 5.1.32 hereto
(such repairs hereinafter referred to as “Required Repairs”) (i) in compliance
with all applicable Legal Requirements, (ii) in a Lien-free, good and
workmanlike manner and (iii) prior to the date set forth on Schedule 5.1.32 with
respect to such Required Repairs (each such date, a “Required Repair Deadline”).
It shall constitute an Event of Default if Borrower does not complete each
Required Repair by the applicable Required Repair Deadline, provided that, if
Borrower shall have been unable to complete a Required Repair by the applicable
Required Repair Deadline, after using commercially reasonable efforts to do so,
including, without limitation, if caused by delays due to weather or force
majeure, such Required Repair Deadline shall be automatically extended solely as
to such Required Repair to permit Borrower to complete such Required Repair so
long as Borrower is at all times thereafter diligently and expeditiously
proceeding to complete the same. Notwithstanding the foregoing, to the extent
any Required Repair is the responsibility of a Tenant pursuant to a Lease,
Borrower shall be obligated only to use commercially reasonably efforts to have
such Tenant complete such Required Repair on or prior to the Required Repair
Deadline.

5.1.33        Fees.

(a)        Closing Fee.    On the Closing Date, Borrower agrees to pay to
Administrative Agent all loan fees in connection with the Loan as have been
agreed to in writing by Borrower and Administrative Agent.

(b)        Administrative and Other Fees.  Borrower agrees to pay the
administrative and other fees of Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time in
connection with the Loan.

5.1.34        Fort Union Indemnity.  Upon transfer of title to the Fort Union
Property in connection with, or otherwise related to, an exercise of remedies
pursuant to this Agreement, Fort Union Borrower hereby agrees to promptly assign
its rights under the Fort Union Indemnity to Administrative Agent, for the
benefit of the Lenders, or any other person acquiring title to the Fort Union
Property through a foreclosure or deed-in-lieu of foreclosure (an “Acquiring
Party”) in accordance with Section 1(f) of the Fort Union Indemnity. Fort Union
Borrower hereby expressly authorizes and appoints Administrative Agent as its
attorney-in-fact to execute and deliver such assignment in the name of, and upon
behalf of, Fort Union Borrower to the

 

-91-



--------------------------------------------------------------------------------

Acquiring Party in the event the Fort Union Borrower fails to comply with this
Section 5.1.34 within two (2) Business Days of the Administrative Agent’s
request, which power of attorney is irrevocable and coupled with an interest.

Section 5.2     Negative Covenants.    From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgages in accordance with the terms of
this Agreement and the other Loan Documents, Borrower covenants and agrees with
Administrative Agent that it will not do, directly or indirectly, any of the
following unless the Requisite Lenders (or, if required pursuant to
Section 12.2(b), the Unanimous Lenders) shall otherwise waive the following
restrictions (unless the approval, consent or waiver by Administrative Agent is
expressly contemplated herein, in which case only the approval, consent or
waiver by Administrative Agent shall be required):

5.2.1          Operation of Property.    (a) Borrower shall not, without
Administrative Agent’s prior written consent (which consent shall not be
unreasonably withheld): (i) surrender, terminate or cancel the Management
Agreement; provided, that Borrower may, without Administrative Agent’s consent,
replace the Manager so long as (A) the replacement manager is a Qualified
Manager pursuant to a Replacement Management Agreement (provided that, in the
event that such Qualified Manager is an Affiliate of Borrower or Guarantor,
Borrower shall deliver an acceptable Additional Insolvency Opinion covering such
Qualified Manager if such Qualified Manager was not covered by the Insolvency
Opinion) or (B) the proposed replacement manager is a Person that is under
common Control with Existing Manager; (ii) reduce or consent to the reduction of
the term of the Management Agreement; (iii) increase or consent to the increase
of the amount of any charges under the Management Agreement, or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Management Agreement in any material respect.

(b)        Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Administrative Agent, which consent may be granted,
conditioned or withheld in Administrative Agent’s sole discretion.

5.2.2          Liens; Utility and Other Easements.    (a) Borrower shall not
create, incur, assume or suffer to exist any Lien on any portion of any
Individual Property or permit any such action to be taken, except Permitted
Encumbrances.

(b)        Borrower may, without the consent of Administrative Agent, (i) make
Transfers of immaterial portions of any one or more Individual Properties to
Governmental Authorities for dedication or public use, or to third parties for
private use as roadways or for access, ingress or egress, or (ii) grant
easements, licenses, restrictions, covenants, reservations and rights of way in
the ordinary course of business for use, access, water and sewer lines,
telephone and telegraph lines, electric lines, telecommunications leases and
other utilities, provided that no such conveyance, grant, conveyance or
encumbrance shall materially impair the utility and operation of the affected
Individual Property or have an Individual Material Adverse Effect on such
Individual Property. In connection with any such grant, conveyance or
encumbrance, if

 

-92-



--------------------------------------------------------------------------------

requested by Borrower, Administrative Agent shall execute and deliver any
instrument necessary or reasonably appropriate and in the form reasonably
acceptable to Administrative Agent evidencing its consent to such grant,
conveyance or encumbrance (and, in the case of any such Transfer as described in
the preceding subclause (i), a release of such portion of the Individual
Property from the Lien of the applicable Mortgage and, in the case of any
easement, covenant, reservation or right-of-way as described in the preceding
subclause (ii), the subordination of the Lien of the Mortgage encumbering the
affected Individual Property to such easement, covenant, reservation or
right-of-way) upon receipt by Administrative Agent of:

(A)       thirty (30) days’ prior written notice thereof;

(B)       a copy of the easement, covenant, reservation or right of way;

(C)       an Officer’s Certificate stating (I) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (II) that such Transfer,
easement, covenant, reservation or right of way does not have an Individual
Material Adverse Effect on the applicable Individual Property; and

(D)       reimbursement of all of Administrative Agent’s reasonable costs and
expenses incurred in connection with such grant, conveyance or encumbrance (and
such consent, release of Lien or instrument of subordination).

If Borrower shall receive any consideration in connection with any Transfers or
grants consummated in accordance with this Section 5.2.2(b), Borrower shall have
the right to use any such consideration in connection with any Alterations
performed in connection with such Transfer or grant, provided that, to the
extent any such consideration is not used in connection with such Alterations
(or any such consideration exceeds the amount required to perform such
Alterations), Borrower shall promptly deposit the consideration or such excess
amount, as the case may be, with Administrative Agent for the benefit of the
Lenders.

5.2.3          Dissolution; Amendment of Organizational Documents.    Borrower
shall not, without obtaining the consent of Administrative Agent (a) engage in
any dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to the
ownership, leasing, maintenance and operation of the Properties, (c) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the properties or assets of Borrower except to
the extent permitted by the Loan Documents, (d) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction or (e) cause or permit any SPE Constituent Entity to
(i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which such SPE Constituent Entity would be dissolved,
wound up or liquidated in whole or in part, or (ii) amend, modify, waive or
terminate the organizational documents of such SPE Constituent Entity, in each
case, without obtaining the prior written consent of Administrative Agent.

5.2.4          Change in Business.  Borrower shall not enter into any line of
business other than the ownership and operation of the Properties (and any
ancillary business related to such operation), or make any material change in
the scope or nature of its business objectives,

 

-93-



--------------------------------------------------------------------------------

purposes or operations, or undertake or participate in activities other than the
continuance of its present business. Nothing contained in this Section 5.2.4
shall be deemed to apply to any Transfers, and for the avoidance of doubt, the
rights of Borrower to effectuate Transfers is governed solely by Section 5.2.10
hereof.

5.2.5          Debt Cancellation.  Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance with Section 5.2.14 hereof or forgiveness in the ordinary course of
Borrower’s business of Rent in arrears in connection with a settlement with a
Tenant under a Lease, provided that in the case of a Major Lease, the amount of
Rent so forgiven is less than the aggregate amount of six (6) months’ basic Rent
under such Major Lease) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

5.2.6          Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation or materially change the use of any Individual Property,
without the prior written consent of Administrative Agent.

5.2.7          No Joint Assessment.  Borrower shall not without the prior
written consent of Administrative Agent suffer, permit or initiate the joint
assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Individual
Property.

5.2.8          Principal Place of Business and Organization.  Borrower shall not
change (or permit any other Person to change) its name, identity (including its
trade name or names), place of organization or formation (as set forth in
Section 4.1.28 hereof) or its corporate or partnership or other structure unless
Borrower shall have first notified Administrative Agent in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Administrative Agent for the
purpose of perfecting or protecting the lien and security interests of
Administrative Agent pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Administrative Agent, which consent may be given or
denied in Administrative Agent’s sole discretion. Borrower shall not change (or
permit any Person to change) the place of its organization from the State of
Delaware without the consent of Administrative Agent, which consent shall not be
unreasonably withheld.

5.2.9          Intentionally Omitted.

5.2.10        Transfers.   (a) Borrower acknowledges that Lenders have examined
and relied on the experience of Borrower and its stockholders, general partners,
members and (if Borrower is a trust) beneficial owners, as applicable, and
principals of Borrower in owning and operating properties such as the Properties
in agreeing to make the Loan, and will continue to

 

-94-



--------------------------------------------------------------------------------

rely on Borrower’s ownership of the Properties as a means of maintaining the
value of the Properties as security for repayment of the Debt and the
performance of the Other Obligations. Borrower acknowledges that Administrative
Agent and Lenders have a valid interest in maintaining the value of the
Properties so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Administrative Agent and
Lenders can recover the Debt by a sale of the Properties.

(b)        Without the prior written consent of the Unanimous Lenders and except
to the extent otherwise set forth in this Section 5.2.10, Borrower shall not,
and shall not permit any Restricted Party to do any of the following
(collectively, a “Transfer”): (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) any Individual Property or any part thereof or any legal or beneficial
interest therein or (ii) permit a Sale or Pledge of an interest in any
Restricted Party, other than, in either case, to the extent that such Transfer
constitutes a Permitted Transfer or Permitted Debt. Any Transfer made without
Unanimous Lenders’ prior written consent (to the extent that such consent is
required pursuant to this Section 5.2.10) shall be null and void.
Notwithstanding the foregoing, if after giving effect to any such Transfer of a
direct interest in a Restricted Party permitted in this Section 5.2.10 more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Borrower are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interests in Borrower as of the
Closing Date and such Person was not “paired” in the Insolvency Opinion,
Borrower shall, no less than thirty (30) days prior to the effective date of any
such Transfer, deliver to Administrative Agent an Additional Insolvency Opinion
reasonably acceptable to Administrative Agent.

(c)        A Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell an Individual Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of an Individual Property for other
than actual occupancy by a space Tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rents; (iii) if a Restricted
Party is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or

 

-95-



--------------------------------------------------------------------------------

(vii) the removal or the resignation of the managing agent (including, without
limitation, an Affiliated Manager) other than in accordance with Section 5.1.22
hereof.

(d)        Notwithstanding the provisions of this Section 5.2.10 but subject to
the final two sentences of this Section 5.2.10(d) and without limiting the
ability to effectuate Permitted Transfers without notice or consent of
Administrative Agent or any Lender, no Lender or Administrative Agent consent
shall be required in connection with:

(i)        one or a series of Transfers, of the stock, limited partnership
interests or membership interests (excluding any direct interests of Borrower or
any SPE Constituent Entity) (as the case may be) in a Restricted Party;
provided, however, (A) no such Transfer shall result in Blackstone no longer
indirectly owning 51% of the direct and indirect equity interests in Borrower
and Controlling Borrower, (B) as a condition to each such Transfer,
Administrative Agent shall receive not less than thirty (30) days’ prior written
notice of such proposed Transfer, and (C) if after giving effect to any such
Transfer, more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in a Borrower are owned by any Person and its Affiliates that
owned less than forty-nine percent (49%) direct or indirect interest in Borrower
as of the Closing Date, Borrower shall, no less than thirty (30) days prior to
the effective date of any such Transfer, deliver to Administrative Agent an
Additional Insolvency Opinion reasonably acceptable to Administrative Agent.
Notwithstanding anything contained in this Section 5.2.10(d), except for
Permitted Transfers pursuant to clauses (i) and (j) of the definition thereof,
no Transfer of any direct ownership interests in any Borrower or any SPE
Constituent Entity shall be permitted without Unanimous Lenders’ consent; or

(ii)        a Public Sale to a Qualified Public Company; provided that (A) if
after giving effect to any such Public Sale, more than forty-nine percent
(49%) in the aggregate of direct or indirect interests in a Restricted Party are
owned by any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Restricted Party as of the Closing
Date, Borrower shall deliver to Administrative Agent an Additional Insolvency
Opinion reasonably acceptable to Administrative Agent, (B) either (1) any two
members of an Approved Senior Management Team or (2) any senior management team
for Parent, consisting of the top four (4) executives reasonably approved by
Administrative Agent, are retained, and (C) Borrower shall not fail to be a
Special Purpose Entity by reason of such Public Sale. Upon completion of any
such Public Sale subject to and in accordance with the provisions of this
Section 5.2.10(d)(ii), Guarantor shall be released as a guarantor under the
Guaranty for any acts occurring after such sale, merger or public listing;
provided that a replacement guarantor with a Net Worth of at least
$200,000,000.00 (exclusive of its interest in the Properties) has assumed all of
the liabilities and obligations of the Guarantor as guarantor under the Guaranty
or otherwise executed a replacement guaranty reasonably satisfactory to the
Administrative Agent. Following any Transfer in accordance with this
Section 5.2.10(d)(ii), the Qualified Public Company shall be deemed to be an
Excluded Entity. For purposes of clarity, the provisions of Section 5.2.3 and
this Section 5.2.10 shall not restrict the Qualified Public Company (or any
direct or indirect owner of the Qualified Public

 

-96-



--------------------------------------------------------------------------------

Company, but excluding any Loan Party) from effectuating a restructuring and
such Qualified Public Company (or any direct or indirect owner of the Qualified
Public Company, but excluding any Loan Party) shall be permitted to effectuate a
restructuring, including amending or modifying its organizational documents or
commercial arrangements including any amendments or modifications reasonably
determined by such Qualified Public Company to be required to satisfy stock
exchange, quotation system listing or trading requirements.

(e)        Intentionally omitted.

(f)        No Lender shall be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order for
Administrative Agent to declare the Debt immediately due and payable upon the
consummation of a purported Transfer that is prohibited (and as such, null and
void) pursuant to the terms of this Section 5.2.10. This provision shall apply
to every Transfer regardless of whether voluntary or not, or whether or not
Administrative Agent or Unanimous Lenders have consented to any previous
Transfer.

5.2.11        Indebtedness.    Borrower shall not incur any Indebtedness other
than Permitted Debt.

5.2.12        REA.    Borrower agrees that without the prior consent of
Administrative Agent, Borrower shall not execute modifications to any REA if
such modifications will have an Individual Material Adverse Effect on the
affected Individual Property. Without limiting the generality of the foregoing,
Borrower shall not, without the prior written consent of Administrative Agent,
take (and hereby assigns to Administrative Agent any right it may have to take)
any action to terminate, surrender, or accept any termination or surrender of,
any REA. Unless approved, consented to or waived in writing by Administrative
Agent, Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of any REA as the same shall become due and payable and
prior to the expiration of any applicable grace period therein provided. Unless
approved, consented to or waived in writing by Administrative Agent, Borrower
shall comply, in all material respects, with all of the terms, covenants and
conditions on Borrower’s part to be complied with pursuant to terms of any REA.
Borrower shall take all actions as may be necessary from time to time to
preserve and maintain the REAs in accordance with applicable laws, rules and
regulations. Borrower shall enforce, in a commercially reasonably manner, the
obligations to be performed by the parties to the REA (other than Borrower).
Borrower shall promptly furnish to Administrative Agent any notice of material
default delivered in connection with any REA by any party to any such REA or any
third party other than routine correspondence and invoices. Borrower shall not
assign (other than to Administrative Agent) or encumber its rights under any
REA.

5.2.13        Intentionally Omitted.

5.2.14        Leasing Matters.  Except as set forth on Schedule 5.2.14, Borrower
shall not without Administrative Agent’s written consent, not to be unreasonably
withheld, conditioned or delayed (provided that, for purposes of clarity,
mezzanine lender’s consent shall in no event be required) (i) terminate any
Material Lease or Major Lease or accept a surrender by a Tenant of any Lease
(other than at expiration of the Lease term) other than by reason of either
(A) a Tenant default and then only in a commercially reasonable manner to
preserve and protect the Individual Property, or (B) a Tenant pursuant to the
exercise by such Tenant of any termination right

 

-97-



--------------------------------------------------------------------------------

expressly provided in any existing Lease or any Lease hereafter entered into in
compliance with the conditions set forth in Section 5.1.20; provided, however,
that no such termination or surrender of any Material Lease or Major Lease will
be permitted under the foregoing subclause (A) without the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld;
(ii) collect any of the Rents more than one (1) month in advance (other than
security deposits and estimated additional rent amounts on account of operating
expenses, tax and other escalations or pass-throughs); (iii) execute any other
collateral assignments of lessor’s interest in the Leases or the Rents (except
as contemplated by the Loan Documents); or (iv) alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents. Notwithstanding anything to the contrary contained herein, Borrower
shall not enter into a lease of all or substantially all of any Individual
Property without Administrative Agent’s prior written consent.

5.2.15        PLL Policy.  Prior to the payment in full of the Debt, Borrower
shall not terminate the PLL Policy or enter into or otherwise suffer or permit
any modification, amendment (including any endorsement), supplement or
replacement thereof or thereto without the prior written consent of
Administrative Agent.

5.2.16        Access Laws.  Notwithstanding anything to the contrary set forth
herein or in any other Loan Documents, Borrower shall not, unless required by
Legal Requirements, alter or cause or permit to be altered the Properties in any
manner which would materially increase Borrower’s responsibilities for
compliance with any Access Laws without the prior written approval of
Administrative Agent (not to be unreasonably withheld, conditioned or delayed).
The foregoing shall apply to tenant improvements constructed by Borrower or by
any Tenant (if such Tenant work has been consented to by Borrower).
Administrative Agent may condition any such approval required pursuant to the
immediately preceding sentence upon receipt of a certificate of compliance with
Access Laws from an architect, engineer, or other Person reasonably acceptable
to Administrative Agent.

5.2.17        A.R.S. § 33-404.  Borrower hereby agrees that it shall not
challenge, dispute, or otherwise contest the conveyance of an interest in the
Property based on a change in the beneficiary pursuant to A.R.S. § 33-404
notwithstanding the failure by the Administrative Agent to file an Affidavit of
Disclosure of Beneficiaries in accordance with A.R.S. § 33-404(C), provided that
the assignment of an interest in the Loan was conducted in accordance with the
provisions set forth in Sections 12.1(a) or (b) hereof, and provided that the
conveyance of the interest in the Property was accomplished in accordance with
the provisions of A.R.S. § 33-801, et seq. and, with respect to a conveyance in
connection with the Administrative Agent’s exercise of remedies, in accordance
with Article 7 of the Mortgage.

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION

Section 6.1     Insurance.    (a)  Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Properties providing at least
the following coverages:

(i)       comprehensive “all risk” or special causes of loss form insurance, as
is available in the insurance market as of the closing date, including, but not
limited to, loss

 

-98-



--------------------------------------------------------------------------------

caused by any type of windstorm or hail on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements, (A) except as
specifically provided in subclause (D) below in respect of demolition costs and
coverage for increased costs of construction, in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost”, which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) for the undamaged
portion of the building (coverage A), $10,000,000 for coverage B and $10,000,000
for Coverage C; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
$250,000.00 for all such insurance coverage; provided however with respect to
windstorm and earthquake coverage, providing for a deductible not to exceed five
percent (5%) of the total insurable value of the applicable Individual Property
and for the peril of flood, a deductible not to exceed 5% of the total insurable
values or $500,000, whichever is greater; and (D) if any of the Improvements on
any Individual Property or the use of any Individual Property shall at any time
constitute legal non-conforming structures or uses, coverage for loss due to
operation of law and coverage for demolition costs and coverage for increased
costs of construction in amounts reasonably acceptable to Administrative Agent.
In addition, Borrower shall obtain: (x) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, plus excess amounts as
Administrative Agent shall reasonably require, and (y) earthquake insurance;
provided that the insurance pursuant to subclauses (x) and (y) hereof shall be
on terms consistent with the comprehensive all risk insurance policy required
under this subsection (i), and provided further that the insurance amounts for
the coverages set forth in subclause (y) hereof shall not be less than the 475
year annual aggregate probable maximum loss as indicated in a portfolio seismic
risk analysis for a 475-year return period, 90th centile confidence level (or
its equivalent) with a separate assessment for California to the extent there is
a separate sublimit for California under the Policy (such analysis to be
approved by Administrative Agent and secured by the applicable Borrower
utilizing a third-party engineering firm qualified to perform such seismic risk
analysis using the most current RMS software, or its equivalent, to include
consideration of loss amplification, at the expense of the applicable Individual
Borrower). Notwithstanding the above, Administrative Agent, at Borrower’s
expense, shall obtain flood certificates annually for the Property and
Administrative Agent shall require that Borrower provide coverage for flood with
limits acceptable to the Administrative Agent;

(ii)        business income or rental loss insurance, written for a period of at
least 18 months after the date of the Casualty or on an Actual Loss Sustained
Basis (A) with loss payable to Administrative Agent; (B) covering all risks
required to be covered by the insurance provided for in subsections (i), (iii),
(iv), (ix) and (xi) of this Section 6.1(a); (C) in an amount equal to one
hundred percent (100%) of the projected gross revenues from the operation of the
Properties (as reduced to reflect expenses not incurred during a

 

-99-



--------------------------------------------------------------------------------

period of Restoration) for eighteen (18) months; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the applicable Individual Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income or rental
loss insurance shall be determined prior to the Closing Date and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross
revenues from each Individual Property for the succeeding twelve (12) month
period (if coverages are written on an Actual Loss Sustained basis).
Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds payable to
Administrative Agent pursuant to this subsection shall be held by Administrative
Agent and shall be applied in Administrative Agent’s sole discretion to (I) the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note or (II) Operating Expenses approved by
Administrative Agent in its sole discretion; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

(iii)        at all times during which structural construction, repairs or
Alterations are being made with respect to the Improvements, and only if each of
the Individual Property coverage form and the liability insurance coverage form
does not otherwise apply, (A) owner’s contingent or protective liability
insurance, otherwise known as Owner Contractor’s Protective Liability (or its
equivalent), covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form including coverage for all insurable hard and soft
costs of construction (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsections (i), (ii), (iv), (ix) and (xi) of this
Section 6.1(a), (3) including permission to occupy such Individual Property and
(4) with an agreed amount endorsement waiving co-insurance provisions;

(iv)        comprehensive boiler and machinery insurance, in amounts as shall be
reasonably required by Administrative Agent on terms consistent with the
commercial property insurance policy required under subsection (i) above;

(v)         commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate per location and One Million and No/100 Dollars
($1,000,000.00) per occurrence or a combined limit of Twenty Million and No/100
Dollars ($20,000,000) in the policy term aggregate; (B) to continue at not less
than the aforesaid limit until required to be changed by Administrative Agent in
writing by reason of changed economic conditions making

 

-100-



--------------------------------------------------------------------------------

such protection inadequate and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all insured contracts and (5) contractual liability covering the indemnities
contained in Article 9 of each Mortgage to the extent the same is available;

  (vi)        if applicable, automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of One Million and No/100 Dollars ($1,000,000.00);

 (vii)        if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Administrative Agent;

(viii)        umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under subsection (v) above, and including employer liability and
automobile liability, if required;

  (ix)        the insurance required under this Section 6.1(a) shall include
Terrorism Coverage and Borrower shall maintain insurance for loss resulting from
perils and acts of terrorism on terms (including amounts) consistent with those
required under this Section 6.1(a) at all times during the term of the Loan. For
so long as TRIPRA or a subsequent statute, extension or reauthorization thereof,
is in effect and continues to cover both foreign and domestic acts, Lender shall
accept terrorism insurance with coverage against acts which are “certified”
within the meaning of TRIPRA. Notwithstanding anything to the contrary herein,
if (A) TRIPRA or a similar or subsequent statute, extension or reauthorization
thereof is not in effect, (B) TRIPRA or a similar or subsequent statute,
extension or reauthorization is modified which results in a material increase in
terrorism insurance premiums, or (C) there is a disruption in the terrorism
insurance marketplace as the result of a terrorism event occurring on U.S. soil
which results in a material increase in terrorism insurance premiums, then
provided that terrorism insurance is commercially available, Borrower shall be
required to carry terrorism insurance throughout the term of the Loan as
required by the first sentence of this subclause (ix); provided, however, if
TRIPRA (or such subsequent statute, extension or reauthorization) is terminated
or otherwise not in effect Borrower shall not be required to pay annual premiums
in excess of the TC Cap (defined below) in order to obtain the Terrorism
Coverage (but Borrower shall be obligated to purchase the maximum amount of
Terrorism Coverage available with funds equal to the TC Cap). As used above, “TC
Cap” shall mean an amount equal to two (2) times the then-current property
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required hereunder (without giving
effect to the cost of the terrorism, flood, earthquake and windstorm components
of such casualty and business interruption/rental loss insurance at the time
that any Terrorism Coverage is excluded from any Policy);

 

-101-



--------------------------------------------------------------------------------

 (x)        a Premises Environmental Liability Insurance Policy (“PLL Policy” or
“PLL Policies”) covering the Properties scheduled thereon for an initial
reporting period of 7 years with a coverage limit of $5,000,000 for each
occurrence and an aggregate of $10,000,000 with self-insured retention of no
more than $50,000 per event for clean-up costs and legal liability third-party
claims, except for a per event $50,000 self-insured retention for dry cleaning
constituents. Such PLL Policies (i) shall be dedicated solely to the Properties
and Borrower shall not be permitted to add any additional locations during the
policy term; (ii) name the Administrative Agent as an additional named insured
with an automatic right of assignment to one designated lender party in the
event of default throughout the policy term; (iii) in the event the policy is
cancelled by the insurers, a copy of such cancellation notice shall also be
mailed to Administrative Agent; (iv) shall not be cancelled or materially
modified by Borrower without prior written consent from Administrative Agent;
and (v) shall, throughout the policy term, include the same coverages, terms,
conditions and endorsements (and shall not be amended in any way without the
prior written consent of Administrative Agent) as the PLL Policies approved at
Closing; and

(xi)        upon sixty (60) days’ written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Administrative Agent from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Individual Property located
in or around the region in which such Individual Property is located.

(b)         All insurance provided for in Section 6.1(a) hereof, shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the approval of
Administrative Agent as to insurance companies. The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State and having a rating of “A-” by S&P, provided, however, that if
Borrower elects to have its insurance coverage provided by a syndicate of
insurers, then, if such syndicate consists of five (5) or more members, (A) at
least sixty percent (60%) of the insurance coverage (or seventy-five percent
(75%) if such syndicate consists of four (4) or fewer members) and one hundred
percent (100%) of the first layer of insurance coverage shall be provided by
insurance companies having a claims paying ability rating of “A-” by S&P and
(B) the remaining forty percent (40%) of the insurance coverage (or the
remaining twenty-five percent (25%) if such syndicate consists of four (4) or
fewer members) shall be provided by insurance companies having a claims paying
ability rating of “BBB+” or better by S&P. Borrower shall deliver to
Administrative Agent (1) within ten (10) days prior to the expiration dates of
the Policies theretofore furnished to Administrative Agent, certificates of
insurance evidencing the Policies accompanied by evidence satisfactory to
Administrative Agent of payment of the premiums due thereunder (the “Insurance
Premiums”) and (2) within five (5) Business Days of Administrative Agent’s
request, any other documentation evidencing the Policies (including without
limitation certified copies of the Policies) as may be reasonably requested by
Administrative Agent from time to time. Notwithstanding the foregoing, Borrower
may continue to utilize Insurance Company of the West, rated “A-X” with AM Best,
as an insurance company for the earthquake coverage provided herein, provided
the rating of such insurance company is not withdrawn or downgraded below the
rating thereof in effect on the Closing Date.

 

-102-



--------------------------------------------------------------------------------

(c)          Annually at renewal, each blanket insurance Policy shall be subject
to Administrative Agent’s prior approval (such approval not to be unreasonably
withheld) and shall provide the same protection as would a separate Policy
insuring only each Individual Property in compliance with the provisions of
Section 6.1(a) hereof. Administrative Agent has approved the blanket insurance
Policy in effect on the Closing Date. Borrower shall notify Administrative Agent
of any material changes to the blanket policy, including changes to the limits
under the policy as of Closing Date, including the erosion or reduction of
earthquake, flood or wind/named storm limits or the addition of locations that
are subject to the perils of earthquake, flood or wind/named storm, and such
changes shall be subject to Lender’s receipt of updated RMS reports for
earthquake or wind/named storm as required pursuant to Section 6.1(a)(i) above,
as applicable, or otherwise subject to Administrative Agent’s reasonable
approval.

(d)          All Policies of insurance provided for or contemplated by
Section 6.1(a) shall name Borrower as a named insured and, in the case of
liability coverages (other than the PLL Policy, as to which Administrative Agent
shall be named insured pursuant to subsection 6.1(a)(x) above), shall name
Administrative Agent as the additional insured on a form acceptable to the
Administrative Agent, as its interests may appear, and all property insurance
Policies described in Section 6.1(a) shall name Administrative Agent as a
mortgagee and lender loss payee and shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Administrative Agent providing
that the loss thereunder shall be payable to Administrative Agent.

(e)          Each Policy shall contain clauses or endorsements to the effect
that:

  (i)         with respect to policies of property insurance, (1) no act or
negligence of Borrower, or anyone acting for Borrower, or of any Tenant or other
occupant, or failure to comply with the provisions of any Policy, which might
otherwise result in a forfeiture of the insurance or any part thereof, or
exercise of Administrative Agent’s rights or remedies hereunder or any other
Loan Document, shall in any way affect the validity or enforceability of the
insurance insofar as Administrative Agent is concerned and (2) such policy shall
not be cancelled without at least thirty (30) days’ written notice to Lender,
except ten (10) days’ written notice for non-payment of premium;

 (ii)        with respect to all other policies, if available using commercially
reasonable efforts, (1) such Policy shall not be materially changed (other than
to increase the coverage provided thereby) or canceled without at least thirty
(30) days written notice to Administrative Agent and any other party named
therein as an additional insured and (2) the issuer thereof shall give written
notice to Lender if such Policy has not been renewed thirty (30) days prior to
its expiration. If the issuer will not or cannot provide the notices required
herein, Borrower shall be obligated to provide such notice;

(iii)       Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.

(f)          Borrower shall deliver to Administrative Agent, within ten
(10) days of Administrative Agent’s request, certificates of insurance, in a
form acceptable to the Administrative Agent, setting forth the particulars as to
all Policies required hereunder, that all

 

-103-



--------------------------------------------------------------------------------

premiums due thereon have been paid and that the same are in full force and
effect. Not later than ten (10) days prior to the expiration date of each of the
Policies required hereunder, Borrower shall deliver to Administrative Agent a
certificate of insurance, evidencing renewal of coverage as required herein or
binders of all such renewal Policies, if available, provided that if the
forgoing are not available as of such date, then Borrower shall deliver to
Administrative Agent not later than ten (10) days prior to the expiration date
of each of the Policies required hereunder, evidence reasonably satisfactory to
Administrative Agent that the coverages required herein shall have been timely
renewed, and shall promptly deliver to Administrative Agent such certificates
and/or binders once they are available, provided, however, the certificates and
or binders shall be delivered not later than the expiration of the current
Policies. Within thirty (30) days of written request by the Administrative
Agent, Borrower shall provide declaration pages of all Policies required
hereunder. Administrative Agent shall not be deemed by reason of the custody of
any Policies, certificates or binders or copies thereof to have knowledge of the
contents thereof. If Borrower fails to maintain any Policy as required pursuant
to this Section 6.1, Administrative Agent may, at its option, obtain such Policy
using such carriers and agencies as Administrative Agent shall elect from year
to year (until Borrower shall have obtained such Policy in accordance with this
Section 6.1) and pay the premiums therefor, and Borrower shall reimburse
Administrative Agent on demand for any premium so paid, with interest thereon at
the Default Rate from the time such premiums are paid by Administrative Agent
until the same are reimbursed by Borrower, and the amount so owing to
Administrative Agent shall constitute a portion of the Debt. The insurance
obtained by Administrative Agent pursuant to the foregoing may, but need not,
protect Borrower’s interest, and the same may not pay any claim that Borrower
makes or any claim that is made against Borrower in connection with any
Individual Property.

(g)        In the event of foreclosure of any Mortgage or other transfer of
title to any Individual Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning such Individual Property and all proceeds payable thereunder
with respect to such Individual Property shall thereupon vest in the purchaser
of such foreclosure or Administrative Agent or other transferee in the event of
such other transfer of title.

Section 6.2     Casualty.  If an Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt written notice of such damage to Administrative Agent
and shall promptly commence and diligently prosecute the completion of the
Restoration of the Individual Property pursuant to Section 6.4 hereof as nearly
as possible to the condition the Individual Property was in immediately prior to
such Casualty, with such Alterations as may be reasonably approved by
Administrative Agent (to the extent approval thereof is required pursuant to
Section 5.1.21) and otherwise in accordance with Section 6.4 hereof. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Administrative Agent may, but shall not be obligated to make proof of
loss if not made promptly by Borrower. In addition, Administrative Agent may
participate in any settlement discussions with any insurance companies with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Casualty/Condemnation Threshold
Amount, and Borrower shall deliver to Administrative Agent all instruments
required by Administrative Agent to permit such participation.

 

-104-



--------------------------------------------------------------------------------

Section 6.3     Condemnation.    Borrower shall promptly give Administrative
Agent notice of the actual or threatened commencement of any proceeding for the
Condemnation of any Individual Property and shall deliver to Administrative
Agent copies of any and all papers served in connection with such proceedings.
Administrative Agent may participate in any such proceedings that relate to a
Condemnation of a material portion of an Individual Property, and Borrower shall
from time to time deliver to Administrative Agent all instruments requested by
it to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and in the case of such proceedings that relate
to a Condemnation of a material portion of an Individual Property, shall consult
with Administrative Agent, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Administrative Agent, after the deduction of
expenses of collection, to the reduction or discharge of the Debt.
Administrative Agent shall not be limited to the interest paid on the Award by
the condemning authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note. If any Individual
Property or any portion thereof is taken by a condemning authority, Borrower
shall promptly commence and diligently prosecute the Restoration of the
applicable Individual Property pursuant to Section 6.4 hereof and otherwise
comply with the provisions of Section 6.4 hereof. If any Individual Property is
sold, through foreclosure or otherwise, prior to the receipt by Administrative
Agent of the Award, Administrative Agent shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

Section 6.4     Restoration.  The following provisions shall apply in connection
with the Restoration of any Individual Property:

(a)        If the Net Proceeds shall be less than the Casualty/Condemnation
Threshold Amount and the costs of completing the Restoration shall be less than
the Casualty/Condemnation Threshold Amount, the Net Proceeds (i) if the same are
paid by the insurance company directly to Borrower, may be retained by Borrower
or (ii) if the same are paid by the insurance company to Administrative Agent,
will be disbursed by Administrative Agent to Borrower upon receipt, provided
that no Event of Default shall have occurred and be continuing and Borrower
delivers to Administrative Agent a written undertaking to expeditiously commence
and to satisfactorily complete with due diligence the Restoration in accordance
with the terms of this Agreement.

(b)        If the Net Proceeds are equal to or greater than the
Casualty/Condemnation Threshold Amount or the costs of completing the
Restoration is equal to or greater than the Casualty/Condemnation Threshold
Amount, the Net Proceeds will be held by Administrative Agent and Administrative
Agent shall make the Net Proceeds available for the Restoration in accordance
with the provisions of this Section 6.4. The term “Net Proceeds” for purposes of
this Section 6.4 shall mean: (i) the net amount of all insurance proceeds
received by Administrative Agent pursuant to Sections 6.1(a)(i) through
Section 6.1(a)(iv), Section 6.1(a)(ix) and Section 6.1(a)(xi) as a result of
such damage or destruction, after deduction of its reasonable

 

-105-



--------------------------------------------------------------------------------

costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Insurance Proceeds”), or (ii) the net amount of the
Award, after deduction of its reasonable costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i)        The Net Proceeds shall be made available to Borrower for Restoration
(1) if required pursuant to the terms of a Non-Disturbance Agreement entered
into with a Tenant without the approval of Administrative Agent or satisfaction
of the conditions set forth below but subject to Section 6.4(f) or (2) upon the
approval of Administrative Agent in its reasonable discretion that the following
conditions are met:

(A)        no Event of Default shall have occurred and be continuing;

(B)        (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the Individual Property is
taken, and such land is located along the perimeter or periphery of the
Individual Property, and no portion of the Improvements is located on such land;

(C)        Leases demising in the aggregate a percentage amount equal to or
greater than seventy-five percent (75%) of the total rentable space in the
Individual Property which has been demised under executed and delivered Leases
in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such Casualty or Condemnation, whichever the case may be, and Borrower and/or
Tenant, as applicable under the respective Lease, will make all necessary
repairs and restorations thereto at their sole cost and expense;

(D)        Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall expeditiously and
diligently pursue the same to satisfactory completion in compliance with all
applicable Legal Requirements; provided that for the purposes of this clause the
filing of an application for a building permit for the Restoration work shall be
deemed to be commencement of the Restoration provided Borrower promptly
commences work thereafter and diligently proceeds to the completion of such
Restoration;

(E)        Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

 

-106-



--------------------------------------------------------------------------------

(F)        Administrative Agent shall be satisfied that, subject to Force
Majeure, the Restoration will be completed on or before the earliest to occur of
(1) six (6) months prior to the Maturity Date, (2) the earliest date required
for such completion under the terms of any Leases, (3) such time as may be
required under all applicable Legal Requirements in order to repair and restore
the affected Individual Property as nearly as possible to the condition it was
in immediately prior to such Casualty or Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof;

(G)        the Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable Legal Requirements
(including, as a legal non-conforming use);

(H)        such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Individual Property or the related Improvements;

(I)         the Debt Yield, after giving effect to the Restoration, and
calculated on a pro forma basis, and with respect to the applicable Individual
Property, on an “as stabilized” basis, shall be equal to or greater than 9.0%,
provided that, if such Debt Yield is less than 9.0%, then the Debt Yield of the
affected Individual Property shall be equal to or greater than 9.0% (with such
Individual Property Debt Yield calculated using a denominator equal to the Debt
Yield multiplied by a fraction equal to (x) the Allocated Loan Amount of the
affected Individual Property over (y) the aggregate of all Allocated Loan
Amounts for the Properties);

(J)        Borrower shall deliver, or cause to be delivered, to Administrative
Agent a detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
subject to Administrative Agent’s approval in the same manner as each Annual
Budget is to be approved by Administrative Agent during the continuance of a
Cash Sweep Period as provided in Section 5.1.11(e); and

(K)        the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Administrative Agent or Letter of Credit reasonably
satisfactory to Administrative Agent delivered to Administrative Agent are
sufficient in Administrative Agent’s reasonable discretion to cover the cost of
the Restoration.

(ii)        The Net Proceeds shall be held by Administrative Agent in an
interest-bearing Eligible Account and, until disbursed in accordance with the
provisions of this Section 6.4(b), shall constitute additional security for the
Debt and the Other Obligations. The Net Proceeds shall be disbursed by
Administrative Agent to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence reasonably satisfactory
to Administrative Agent that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full,

 

-107-



--------------------------------------------------------------------------------

and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Individual Property which have not
either been fully bonded to the reasonable satisfaction of Administrative Agent
and discharged of record or in the alternative fully insured to the reasonable
satisfaction of Administrative Agent by the title company issuing the applicable
Title Insurance Policy.

(iii)        All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Administrative Agent and by an independent consulting engineer selected by
Administrative Agent (the “Casualty Consultant”). Administrative Agent shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
prior review and reasonable acceptance by Administrative Agent and the Casualty
Consultant. All reasonable costs and expenses incurred by Administrative Agent
in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower. Administrative Agent
shall grant or deny with a reasonable explanation any consent required hereunder
within ten (10) Business Days after the receipt of the applicable request and
all documents in connection therewith. In the event that Administrative Agent
fails to respond within said ten (10) Business Day period, such failure shall be
deemed to be the consent and approval of Administrative Agent if (A) Borrower
has delivered to Administrative Agent the applicable documents, with the
notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL
REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE
ADMINISTRATIVE AGENT’S APPROVAL” prominently displayed in bold, all caps and
fourteen (14) point or larger font in the transmittal letter requesting approval
and (B) Administrative Agent does not approve or reject (with a reasonable
explanation) the applicable request within ten (10) Business Days from the date
Administrative Agent receives such second request as evidenced by a certified
mail return receipt or confirmation by a reputable national overnight delivery
service that the same has been delivered.

(iv)        In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 6.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Administrative Agent that
the Restoration has

 

-108-



--------------------------------------------------------------------------------

been completed in accordance with the provisions of this Section 6.4(b) and that
all approvals necessary for the re-occupancy and use of the Individual Property
have been obtained from all appropriate governmental and quasi-governmental
authorities, and Administrative Agent receives evidence satisfactory to
Administrative Agent that the costs of the Restoration have been paid in full or
will be paid in full out of the Casualty Retainage; provided, however, that
Administrative Agent will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Administrative Agent that the contractor, subcontractor or materialman has
satisfactorily completed all work and has supplied all materials in accordance
with the provisions of the contractor’s, subcontractor’s or materialman’s
contract, the contractor, subcontractor or materialman delivers the lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or materialman as may be reasonably requested by Administrative Agent or by the
title company issuing the applicable Title Insurance Policy, and Administrative
Agent receives an endorsement to such Title Insurance Policy insuring the
continued priority of the Lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If reasonably required by
Administrative Agent, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

  (v)        Administrative Agent shall not be obligated to make disbursements
of the Net Proceeds more frequently than once every calendar month.

 (vi)        If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Administrative Agent in consultation
with the Casualty Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall, before any
further disbursement of the Net Proceeds is made either (A) deposit the
deficiency (the “Net Proceeds Deficiency”) with Administrative Agent or
(B) deliver a Letter of Credit reasonably satisfactory to Administrative Agent
in an amount equal to the Net Proceeds Deficiency. The Net Proceeds Deficiency
deposited with Administrative Agent, or a Letter of Credit delivered to
Administrative Agent, shall be held by Administrative Agent and shall be
disbursed, or drawn upon, as applicable, for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed, or drawn upon, as
applicable, pursuant to this Section 6.4(b) shall constitute additional security
for the Debt and the Other Obligations.

(vii)        The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 6.4(b)
(“Excess Net Proceeds”) and Administrative Agent has received evidence
reasonably satisfactory to Administrative Agent that all costs incurred in
connection with the Restoration have been paid in full, shall be (A) deposited
in the Cash Management Account and applied in accordance with

 

-109-



--------------------------------------------------------------------------------

the Cash Management Agreement or (B) if such Excess Net Proceeds are the result
of a Condemnation, or if Borrower shall otherwise elect or if an Event of
Default shall have occurred and shall be continuing at the time that Excess Net
Proceeds become available, applied as a Net Proceeds Prepayment.

(c)        In the event of foreclosure of the Mortgage with respect to an
Individual Property, or other transfer of title to an Individual Property in
extinguishment in whole or in part of the Debt all right, title and interest of
Borrower in and to the Policies that are not blanket Policies then in force
concerning such Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Administrative Agent or
other transferee in the event of such other transfer of title.

(d)        (intentionally omitted)

(e)        Administrative Agent shall, with reasonable promptness following any
Casualty or Condemnation, notify Borrower whether or not Net Proceeds are
required to be made available to Borrower for a Restoration pursuant to this
Section 6.4 (or, if the same are not required to be made available to Borrower
for Restoration pursuant to this Section 6.4, whether Administrative Agent will
nevertheless make the same available, which election Administrative Agent may
make in its sole discretion). All Net Proceeds and the Net Proceeds Deficiency
not made available for a Restoration pursuant to this Section 6.4 and any Excess
Net Proceeds required to be applied in accordance with subclause (B) of
Section 6.4(b)(vii) hereof (as applicable, a “Net Proceeds Prepayment”) shall be
applied by Administrative Agent in accordance with Section 2.4.2 hereof. If any
such Net Proceeds Prepayment shall be equal to or greater than sixty percent
(60%) of the Release Amount in respect of the applicable Individual Property,
Borrower shall have the right, regardless of any restrictions contained in
Section 2.4.1 hereof, to prepay the Release Amount of the applicable Individual
Property (a “Casualty/Condemnation Prepayment”) and obtain the release of the
applicable Individual Property from the Lien of the Mortgage thereon and related
Loan Documents, provided that (i) Borrower shall have satisfied the requirements
of Section 2.6.1(a)(i), (ii), (iii), (v), and (vi) and Section 2.6.1(c) hereof,
(ii) Borrower shall consummate the Casualty/Condemnation Prepayment on or before
the second Payment Date occurring following the proposed date of the intended
Casualty/Condemnation Prepayment and (iii) Borrower pays to Administrative
Agent, concurrently with making such Casualty/Condemnation Prepayment, the
amounts required pursuant to Section 2.4.2(b) hereof. Notwithstanding anything
in Section 6.2 or Section 6.3 to the contrary, Borrower shall not have any
obligation to commence Restoration of an Individual Property upon delivery of
the written notice required pursuant to Section 2.6.1(a)(i) hereof unless
Borrower shall subsequently fail to pay to Administrative Agent the amounts
required to be paid pursuant to Section 2.4.2(b) hereof.

ARTICLE VII – RESERVE FUNDS

Section 7.1     Intentionally Omitted.

 

-110-



--------------------------------------------------------------------------------

Section 7.2     Tax and Insurance Reserve Funds.

7.2.1          Tax and Insurance Reserve Funds.    During the continuance of any
Cash Sweep Period, Borrower shall pay to Administrative Agent, on each Payment
Date, one-twelfth (1/12) of the Taxes that Administrative Agent estimates will
be payable during the next ensuing twelve (12) months, in each case, in order to
accumulate with Administrative Agent sufficient funds to pay all such Taxes at
least thirty (30) days prior to their respective due dates (the “Tax Reserve
Funds”). In addition, Borrower shall pay to Administrative Agent, on each
Payment Date occurring (i) at any time that an Event of Default has occurred and
is continuing or (ii) at any period during which the Properties are not insured
pursuant to a blanket insurance policy covering all properties owned, directly
or indirectly, by Parent (which policy satisfies the conditions of Section 6.1
hereof, as reasonably demonstrated to Administrative Agent), one-twelfth
(1/12) of the Insurance Premiums that Administrative Agent estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Administrative Agent sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (the “Insurance Reserve Funds,” and collectively with
the Tax Reserve Funds, the “Tax and Insurance Reserve Funds”). The account in
which the Tax and Insurance Reserve Funds are held shall hereinafter be referred
to as the “Tax and Insurance Reserve Account”. Provided no Event of Default is
then continuing, Administrative Agent will release to Borrower Tax Reserve Funds
sufficient to pay such Taxes (provided that during the existence of an Event of
Default, Administrative Agent will remit Tax Reserve Funds directly to the
taxing authority pursuant to the Tax Bill (defined below)), provided that,
Borrower shall have delivered to Administrative Agent copies of all Tax Bills
(defined below) relating to such Taxes (and following payment of such Taxes by
Borrower, Borrower shall provide to Administrative Agent receipts for payment or
other evidence reasonably satisfactory to Administrative Agent of such payment).
Administrative Agent will apply any Insurance Reserve Funds on deposit in the
Tax and Insurance Reserve Account to payments of Insurance Premiums and on or
prior to the date such payments are due and, upon written request, shall provide
to Borrower evidence of such payment. In making any payment from the Tax and
Insurance Reserve Account, Administrative Agent may do so according to any bill,
statement or estimate procured from the appropriate public office (each, a “Tax
Bill”) (with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
(absent manifest error) or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If at any time during which
Borrower is required to make payments of Tax and Insurance Reserve Funds
pursuant to this Section 7.2.1, the amount on deposit in the Tax and Insurance
Reserve Account shall exceed the amounts due for Taxes, Reserved Other Charges
and/or Insurance Premiums, as applicable, Administrative Agent shall, in its
sole discretion, either (1) return any excess to Borrower or (2) credit such
excess against future payments required to be made by Borrower to the Tax and
Insurance Reserve Account pursuant to the provisions of this Section 7.2.1. In
allocating such excess, Administrative Agent may deal with the Person shown on
the records of Administrative Agent to be the owner of the Properties. If at the
time that Borrower ceases to have an obligation to deposit Tax and Insurance
Reserve Funds into the Tax and Insurance Reserve Account pursuant to this
Section 7.2.1, there shall remain any amount on deposit in the Tax and Insurance
Reserve Account, Administrative Agent shall promptly upon receipt of the written
request of Borrower, return such remaining amount to Borrower. If, at any time
during which Borrower is required to make payments of Tax and Insurance Reserve
Funds pursuant to this Section 7.2.1,

 

-111-



--------------------------------------------------------------------------------

Administrative Agent reasonably determines that the amount on deposit in the Tax
and Insurance Reserve Account is not or will not be sufficient to pay Taxes,
Reserved Other Charges and Insurance Premiums, as applicable, by the required
payment dates set forth above in this Section 7.2.1, Administrative Agent shall
notify Borrower in writing of such determination and, commencing with the first
Payment Date following the date of Borrower’s receipt of such written notice,
Borrower shall increase its monthly payments to Administrative Agent by the
amount that Administrative Agent reasonably estimates is sufficient to fund the
deficiency. Any Tax and Insurance Reserve Funds remaining on deposit in the Tax
and Insurance Reserve Account after the Debt has been paid in full shall be paid
to Borrower.

Section 7.3     Replacements and Replacement Reserve.

7.3.1          Replacement Reserve Fund.  During the continuance of any Cash
Sweep Period, on each Payment Date Borrower shall pay to Administrative Agent
the Replacement Reserve Monthly Deposit, if any, which amounts shall be held by
Administrative Agent in accordance with Section 7.9 hereof and disbursed to
Borrower in accordance with Section 7.3.2 in respect of replacements and repairs
required to be made to the Properties (collectively, the “Replacements”).
Amounts so deposited shall hereinafter be referred to as the “Replacement
Reserve Funds” and the account in which such amounts are held shall hereinafter
be referred to as the “Replacement Reserve Account”. Any amount held in the
Replacement Reserve Account and allocated for an Individual Property shall be
retained by Administrative Agent and credited toward the future Replacement
Reserve Monthly Deposits required by Administrative Agent hereunder in the event
such Individual Property is released from the Lien of the related Mortgage in
accordance with Section 2.6 hereof.

7.3.2          Disbursements from Replacement Reserve
Account.  (a) Administrative Agent shall disburse to Borrower the Replacement
Reserve Funds (or applicable portion thereof) upon satisfaction by Borrower of
each of the following conditions:

  (i)        Borrower shall submit a request for payment to Administrative Agent
at least ten (10) days prior to the date on which Borrower requests that such
payment be made, which request for payment shall specify the Replacements for
which payment is requested;

 (ii)        on the date such request is received by Administrative Agent and on
the date such payment is to be made, no Event of Default shall be continuing;

(iii)        such request shall be accompanied by an Officer’s Certificate
(A) stating that all Replacements (or, in the case of periodic payments approved
by Administrative Agent pursuant to Section 7.3.2(c) below, the applicable
portion of such Replacements) at the applicable Individual Property to be funded
by the requested disbursement have been or will be completed in good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such Officer’s Certificate to be accompanied by copies of paid invoices or
copies of invoices to be paid, as applicable, in each case with respect to
invoices in excess of $25,000 and any licenses, permits or other approvals by
any Governmental Authority required in connection with the applicable
Replacements (or portion thereof, in the case of approved periodic payments),
(B) identifying each

 

-112-



--------------------------------------------------------------------------------

contractor that supplied materials or labor in connection with the Replacements
(or portion thereof, in the case of approved periodic payments) to be funded by
the requested disbursement, and (C) stating that each such contractor has been
or will have been paid in full upon such disbursement (or, in any case in which
Borrower has requested that Administrative Agent issue joint checks payable to
Borrower and such contractor, that each such contractor will be paid in full
with the funds to be so disbursed);

(iv)        if the costs of the applicable Replacements exceed the Reserve
Threshold or in any case in which Borrower has requested that Administrative
Agent issue joint checks payable to Borrower and the contractor that supplied
materials or labor in connection with the Replacements (or portion thereof, in
the case of approved periodic payments), such request is accompanied by (X) lien
waivers or other evidence of payment reasonably satisfactory to Administrative
Agent, (Y) at Administrative Agent’s request, a title search for the applicable
Individual Property indicating that such Individual Property is free from all
Liens not previously approved by Administrative Agent (other than Permitted
Encumbrances);

 (v)        such request is accompanied by such other evidence as Administrative
Agent shall reasonably request that the Replacements (or portion thereof, in the
case of approved periodic payments) at the applicable Individual Property to be
funded by the requested disbursement has been or will have been completed by the
work related to such disbursement and are paid for or will have been paid for
upon such disbursement (or, in any case in which Borrower has requested that
Administrative Agent issue joint checks payable to Borrower and the contractor
that supplied materials or labor in connection with the Replacements (or portion
thereof, in the case of approved periodic payments), that the same will be paid
for upon such disbursement to Borrower); and

(vi)        if the costs of the applicable Replacements exceed the Reserve
Threshold, if requested by Administrative Agent, the applicable Replacements
shall be inspected by an independent qualified professional selected by
Administrative Agent, at Borrower’s expense, in order to verify that such
Replacements (or portion thereof, in the case of approved periodic payments)
have been completed.

(b)        Administrative Agent shall not be required to make disbursements from
the Replacement Reserve Account with respect to the Properties (i) more than
twice in each calendar month and (ii) unless such requested disbursement is in
an amount greater than the Minimum Disbursement Amount (or a lesser amount if
the total amount on deposit in the Replacement Reserve Account on the date of
the requested disbursement is less than the Minimum Disbursement Amount), in
which case only one disbursement of the amount remaining in the Replacement
Reserve Account shall be made).

(c)        If (i) the cost of a Replacement exceeds the Minimum Disbursement
Amount, (ii) the contractor performing such Replacement requires periodic
payments pursuant to terms of a written contract, and (iii) Administrative Agent
has approved in writing in advance (such approval not to be unreasonably
withheld) such periodic payments, a request for reimbursement from the
Replacement Reserve Account may be made after completion of a portion of the
work under such contract, provided that (A) such contract requires payment upon
completion of such

 

-113-



--------------------------------------------------------------------------------

portion of the work, (B) the materials for which the request is made are on site
at the applicable Individual Property and are properly secured or have been
installed in the applicable Individual Property, (C) all other conditions to
disbursement set forth in this Section 7.3.2 have been satisfied, and (D) funds
remaining in the Replacement Reserve Account are, in Administrative Agent’s
reasonable judgment, sufficient to complete such Replacement and other
contemplated Replacements as and when the same are required to be completed.

(d)        During the continuance of an Event of Default, Administrative Agent
may use the Replacement Reserve Funds (or any portion thereof) to complete any
Replacements that are then in progress or otherwise apply the same in accordance
with Section 7.9(a) hereof, and such rights shall be in addition to all other
rights and remedies provided to Administrative Agent under this Agreement and
the other Loan Documents. If Administrative Agent shall apply the Replacement
Reserve Funds (or any portion thereof) to complete any Replacements in
accordance with the foregoing, (i) Borrower shall indemnify and hold harmless
each Indemnified Party from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys’ fees and expenses) arising
from or in any way connected with any such action taken by Administrative Agent,
unless the same are solely due to gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Party and (ii) Borrower shall assign to
Administrative Agent all rights and claims Borrower may have against all Persons
supplying labor or materials in connection with the applicable Replacements
(provided, that Administrative Agent may pursue such rights and claims only
during such time as an Event of Default is continuing).

7.3.3          Balance in the Replacement Reserve Account.   The insufficiency
of any balance in the Replacement Reserve Account shall not relieve Borrower
from any obligation to repair and maintain the Properties set forth in the Loan
Documents. Any Replacement Reserve Funds remaining on deposit in the Replacement
Reserve Account after the Debt and all amounts due and payable to Administrative
Agent pursuant to the terms of the Loan Documents have been paid in full shall
be paid to Borrower.

Section 7.4     Rollover Reserve Account.

7.4.1           Deposits to Rollover Reserve Funds.   During the continuance of
any Cash Sweep Period, on each Payment Date Borrower shall pay to Administrative
Agent the Rollover Reserve Monthly Deposit, if any, which amounts shall be held
by Administrative Agent in accordance with Section 7.9 hereof and disbursed to
Borrower in accordance with Section 7.4.2 in respect of tenant improvement
costs, tenant allowances, tenant relocation costs, tenant reimbursements and
leasing commission obligations or other expenditures required pursuant to a
Lease which are incurred or otherwise payable following the Closing Date in
connection with the entering into, renewal and/or extension of a Lease
(collectively, “Leasing Costs”). Amounts so deposited shall hereinafter be
referred to as the “Rollover Reserve Funds” and the account in which such
amounts are held shall hereinafter be referred to as the “Rollover Reserve
Account”. In addition to and not as a substitute for any required Rollover
Reserve Monthly Deposit, in accordance with the Cash Management Agreement
Borrower shall deposit with Administrative Agent as Rollover Reserve Funds all
lease termination payments and similar payments required under any Lease to be
made by the related Tenant in connection with the termination or non-renewal of
such Lease (each, a “Termination Payment”).

 

-114-



--------------------------------------------------------------------------------

7.4.2          Withdrawal from Rollover Reserve Fund.  (a) Administrative Agent
shall disburse to Borrower the Rollover Reserve Funds (or any portion thereof)
upon satisfaction by Borrower of each of the following conditions: (i) Borrower
shall submit a request for payment to Administrative Agent at least ten
(10) days prior to the date on which Borrower requests such payment be made,
which request for payment shall specify the Leasing Costs for which payment is
requested; (ii) on the date such request is received by Administrative Agent and
on the date such payment is to be made, no Event of Default shall be continuing;
(iii) with respect to any request for payment relating to tenant improvement
costs, Administrative Agent shall have received (A) an Officer’s Certificate
(1) stating that all tenant improvements at the applicable Individual Property
to be funded by the requested disbursement have been or will be completed in
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval by any Governmental Authority required in connection
with the tenant improvements, (2) identifying each Person that supplied
materials or labor in connection with the tenant improvements to be funded by
the requested disbursement, and (3) stating that each such Person has been paid
in full or will be paid in full upon such disbursement; (iv) with respect to any
request for payment relating to tenant improvement costs in excess of the
Reserve Threshold, such request is accompanied by (X) lien waivers or other
evidence of payment (which may be conditioned upon the receipt of funds from the
requested disbursement) reasonably satisfactory to Administrative Agent, (Y) at
Administrative Agent’s option, a title search for the applicable Individual
Property indicating that such Individual Property is free from all Liens not
previously approved by Administrative Agent (other than Permitted Encumbrances);
(v) with respect to any request for payment relating to tenant improvements
pursuant to any Lease, as to which the aggregate costs incurred and to be
incurred exceeds the Threshold Amount, Administrative Agent shall have approved
such tenant improvements (including any approval or deemed approval of the same
granted pursuant to Section 5.1.21), which approval shall have been deemed given
in any case in which Administrative Agent shall have approved (or such approval
have been deemed to have been given pursuant to Section 5.1.20) the Major Lease
pursuant to which such tenant improvement costs have been incurred, provided
that the terms of such Major Lease provides for payments of tenant improvement
costs by Borrower in an amount not less than the amount requested to be
disbursed by Borrower; and (vi) such request is accompanied by such other
evidence as Administrative Agent shall reasonably request that the tenant
improvements at the applicable Individual Property to be funded by the requested
disbursement have been or will be completed and are paid for or will be paid
upon such disbursement to Borrower. Administrative Agent shall not be required
to make disbursements from the Rollover Reserve Account with respect to the
Properties (i) more than twice in each calendar month and (ii) unless such
requested disbursement is in an amount greater than the Minimum Disbursement
Amount (or a lesser amount if the total amount on deposit in the Rollover
Reserve Account on the date of the requested disbursement is less than the
Minimum Disbursement Amount), in which case only one disbursement of the amount
remaining in the Rollover Reserve Account shall be made). Any Rollover Reserve
Funds remaining on deposit in the Rollover Reserve Account after the Debt and
all amounts due to Administrative Agent have been paid in full shall be paid to
Borrower.

 

-115-



--------------------------------------------------------------------------------

Section 7.5     Excess Cash Flow Reserve Fund.

7.5.1          Deposits to Excess Cash Flow Reserve Fund.    During the
continuance of any Cash Sweep Period, all Excess Cash Flow shall be held by
Administrative Agent as additional security for the Loan, all as more
particularly provided in the Cash Management Agreement. The amounts so held by
Administrative Agent shall be hereinafter referred to as the “Excess Cash Flow
Reserve Funds” and the account in which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.

7.5.2          Release of Excess Cash Flow Reserve Fund.    (a) So long as no
Event of Default has occurred and is continuing and no Bankruptcy Action of
Borrower has occurred and is continuing, Administrative Agent shall disburse
funds then available in the Excess Cash Flow Reserve Account within three
(3) Business Days of Borrower’s written request (provided that Borrower has not
made a claim against such escrowed amounts or otherwise taken action to restrict
Lender from applying such sums for the purpose of paying such items), to pay
costs and expenses in connection with the ownership, management and/or operation
of the Property to the extent such amounts are not otherwise paid in accordance
with the Cash Management Agreement for (i) payment of shortfalls in the payment
of Debt Service, (ii) payment of shortfalls in the required deposits into the
Reserve Accounts (in each case, to the extent required in the Loan Agreement and
the Cash Management Agreement), (iii) principal prepayments of the Loan at
Borrower’s option, including any prepayment which is required to satisfy any
Debt Yield test hereunder, (iv) payment of any Operating Expenses (including any
Capital Expenditures), (v) payment of management fees due and payable under the
Management Agreement, (vi) payment of emergency repairs and/or life-safety
items, including any such repairs or items which are capital in nature,
Administrative Agent hereby acknowledging that it shall endeavor to fund (or
cause its Servicer to fund) such requests within one (1) Business Day of request
by Borrower, provided further that any failure to fund such request within one
(1) Business Day shall in no event create any liability for Administrative Agent
hereunder; (vii) payment of Leasing Costs under Leases entered into pursuant to
the terms of this Agreement or existing as of the Closing Date; (viii) costs
associated with Interest Rate Protection Agreements with respect to the Loan,
including Replacement Interest Rate Protection Agreements; (ix) payment of Sales
and Occupancy Taxes; (x) payment of any shortfall of Net Proceeds with respect
the costs of Restoration of an Individual Property after a Casualty or
Condemnation incurred by, or on behalf of, Borrower in connection therewith;
(xi) payment of any fees and costs which are due and payable in connection with
the Loan; (xii) Required REIT Distributions, not to exceed $250,000 in any
calendar year in the aggregate, and (xiii) such other items as may be approved
in writing by the Requisite Lenders, as determined in the Requisite Lenders’
reasonable discretion, provided that, for purposes of clarity, no mezzanine
lender shall be able to approve items for disbursement from the Excess Cash Flow
Reserve Account pursuant to this clause (xiii).

(b)        Notwithstanding anything to the contrary set forth in clause
(a) above, so long as no Bankruptcy Action of Borrower has occurred and is
continuing, notwithstanding the existence of an Event of Default, Administrative
Agent agrees to disburse Excess Cash Flow Reserve Funds to the extent on deposit
with Administrative Agent on the applicable due date for the payment of
(i) Taxes pursuant to Tax Bills (including Sales and Occupancy Taxes) directly
to the applicable taxing authority in the event Tax Reserve Funds on deposit in
the Tax and Insurance Reserve Account are not sufficient to pay such amounts on
the date due and (ii) Insurance

 

-116-



--------------------------------------------------------------------------------

Premiums (if applicable) directly to the applicable insurer in the event
Insurance Reserve Funds on deposit in the Tax and Insurance Reserve Account are
not sufficient to pay such amounts on the date due.

(c)        Any Excess Cash Flow Reserve Funds remaining on deposit in the Excess
Cash Flow Reserve Account on a Cash Sweep Cure Date shall be paid to Borrower.

Section 7.6     Monte Vista Reserve.

7.6.1          On the Closing Date, Borrower shall pay to Administrative Agent
the Monte Vista Reserve Deposit which amounts shall be held by Administrative
Agent in accordance with Section 7.9 hereof as additional collateral for the
Loan until disbursed to Borrower in accordance with Section 7.6.2 hereof to
reimburse the Monte Vista Borrower for amounts expended or required to be
expended pursuant to the Development Services Agreement. Amounts so deposited
shall hereinafter be referred to as the “Monte Vista Reserve Funds” and the
account in which such amounts are held shall hereinafter be referred to as the
“Monte Vista Reserve Account”.

7.6.2          Provided no Event of Default has occurred and is then continuing,
Administrative Agent shall disburse the Monte Vista Reserve Funds (or the
applicable portion thereof) to Borrower for reimbursement or directly to the
Developer for direct payment upon the satisfaction by Borrower of each of the
following conditions:

(a)        Borrower shall submit a request for payment to Administrative Agent
at least ten (10) days prior to the date on which Borrower requests that such
payment be made, which request for payment shall specify the amount of funds
expended by Borrower, or to be paid to Developer, under the Development Services
Agreement for which the Borrower is seeking either reimbursement to Borrower or
direct payment to Developer (such funds, the “Disbursement Amount”).

(b)        Borrower’s request shall be accompanied by an Officer’s Certificate
(i) stating that the Developer is entitled to the Disbursement Amount and has
otherwise satisfied all obligations which are a condition precedent to the
disbursement of the Disbursement Amount under the Development Services
Agreement, (ii) in connection with a reimbursement payment made to Borrower
(rather than a direct payment to Developer), attaching as an exhibit evidence of
such payment to the Developer which is reasonably satisfactory to the
Administrative Agent, (iii) stating that the Disbursement Amount which is the
subject of this request has not been the subject of any prior disbursement
request under this Section 7.6.2, and (iv) if such disbursement is to be made
directly to the Developer, providing information required by Administrative
Agent in order to make such direct payment.

(c)        Administrative Agent shall not be required to make disbursements from
the Monte Vista Reserve Account (i) more than twice in each calendar month and
(ii) unless such requested disbursement is in an amount greater than the Minimum
Disbursement Amount (or a lesser amount if the total amount on deposit in the
Replacement Reserve Account on the date of the requested disbursement is less
than the Minimum Disbursement Amount), in which case only one disbursement of
the amount remaining in the Monte Vista Reserve Account shall be made).

 

-117-



--------------------------------------------------------------------------------

Section 7.7     Intentionally Omitted.

Section 7.8     Letter of Credit.  (a) In addition to or in lieu of making the
payments to the Replacement Reserve Account or the Rollover Reserve Account as
set forth in Sections 7.3.1 or 7.4.1, Borrower may from time to time deliver to
Administrative Agent a Letter of Credit in accordance with the provisions of
this Section 7.8. Any Letter of Credit from time to time delivered in lieu of
payments to the Replacement Reserve Account or the Rollover Reserve Account
shall be for not less than the amount of deposits required to be made by
Borrower to such Reserve Account for the twelve (12) calendar months following
the date such Letter of Credit is delivered to Administrative Agent. If during
the term of any Letter of Credit delivered by Borrower pursuant to this
Section 7.8, the amount of deposits required to be made by Borrower to the
applicable Reserve Account for the twelve (12) calendar months following such
date shall increase to an amount exceeding the amount of such Letter of Credit,
Borrower shall deliver to Administrative Agent an amendment to such Letter of
Credit or a replacement Letter of Credit which shall be in an amount not less
than the aggregate amount of such deposits required to be made during such
twelve (12) calendar month period. In no event shall Borrower be an account
party to, or have or incur any reimbursement obligations in connection with, any
Letter of Credit.

(b)        Borrower shall give Administrative Agent no less than ten (10) days’
revocable notice of Borrower’s election to deliver a Letter of Credit on account
of the Replacement Reserve Account or the Rollover Reserve Account and Borrower
shall pay to Administrative Agent all of Administrative Agent’s reasonable
out-of-pocket costs and expenses in connection therewith, if any. Borrower shall
not be entitled to draw from any such Letter of Credit. Upon fifteen (15) days’
revocable notice to Administrative Agent, Borrower may replace a Letter of
Credit with a cash deposit to the Replacement Reserve Account or the Rollover
Reserve Account pursuant to Section 7.3.1 or 7.4.1, as applicable. Prior to the
return of a Letter of Credit, Borrower shall deposit an amount equal to the
amount that would be on deposit in the Replacement Reserve Account or the
Rollover Reserve Account (excluding any interest that may have accrued) if such
Letter of Credit had not been delivered.

(c)        Each Letter of Credit delivered under this Agreement shall be
additional security for the payment of the Debt. Upon the occurrence and during
the continuance of an Event of Default, Administrative Agent shall have the
right, at its option, to draw on any Letter of Credit and to apply all or any
part thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the Debt in
such order, proportion or priority as Administrative Agent may determine.

(d)        In addition to any other right Administrative Agent may have to draw
upon a Letter of Credit pursuant to the terms and conditions of this Agreement,
Administrative Agent shall have the additional rights to draw in full any Letter
of Credit: (i) with respect to any evergreen Letter of Credit, if Administrative
Agent has received a notice from the issuing bank that the Letter of Credit will
not be renewed and a substitute Letter of Credit is not provided at least twenty
(20) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (ii) with respect to any Letter of Credit with a stated
expiration date, if a substitute Letter of Credit is not provided at least
twenty (20) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the

 

-118-



--------------------------------------------------------------------------------

Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or a
substitute Letter of Credit is provided); or (iv) if Administrative Agent has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution; provided, however, that in the event Administrative Agent
receives any notice referred to in subclause (iv) hereof and Administrative
Agent, in its reasonable discretion, determines that the security intended to be
provided to Administrative Agent by the related Letter of Credit is not thereby
materially jeopardized, Borrower shall have ten (10) Business Days following
receipt of notice from Administrative Agent in which to deliver to
Administrative Agent a replacement Letter of Credit issued by an Eligible
Institution; provided, further, that in the event Administrative Agent draws on
any Letter of Credit upon the happening of an event specified in subclause (i),
(ii), (iii) or (iv) above (but specifically excluding any draw related to the
occurrence of an Event of Default), Administrative Agent shall return to
Borrower the funds so drawn in the event Borrower provides Administrative Agent
with a replacement Letter of Credit issued by an Eligible Institution within
thirty (30) days following such draw. Notwithstanding anything to the contrary
contained in the above, Administrative Agent is not obligated to draw any Letter
of Credit upon the happening of an event specified in subclause (i), (ii),
(iii) or (iv) above and shall not be liable for any losses sustained by Borrower
due to the insolvency of the bank issuing the Letter of Credit if Administrative
Agent has not drawn the Letter of Credit.

(e)        In the event that Borrower elects to deliver a Letter of Credit
pursuant to this Section 7.8 for which an Affiliate of Borrower provides
collateral, and if such Letter of Credit, together with all outstanding Letters
of Credit, is in an aggregate amount equal to or greater than ten percent
(10%) of the then outstanding principal balance of the Loan, then Borrower shall
deliver an updated Insolvency Opinion reasonably acceptable to Administrative
Agent which takes into account such Letters of Credit.

Section 7.9     Reserve Accounts Generally.    (a) Borrower grants to
Administrative Agent for the benefit of Lenders a first-priority perfected
security interest in each of the Reserve Accounts and any and all monies now or
hereafter deposited in each Reserve Account as additional security for payment
of the Debt. Until expended or applied in accordance herewith, the Reserve
Accounts shall constitute additional security for the Debt.

(b)        Subject to Section 7.2.1 and Section 7.5.2(b), during the continuance
of an Event of Default, Administrative Agent may, in addition to any and all
other rights and remedies available to Administrative Agent, apply any sums then
present in any or all of the Reserve Accounts to the payment of the Debt in any
order in its sole discretion; provided, however, the Administrative Agent shall
continue to make payments of Taxes, Insurance Premiums and Sales and Occupancy
Taxes to the extent of funds available therefore in the Reserve Accounts.

(c)        All interest or other earnings on Reserve Funds shall be added to and
become a part of such Reserve Funds and shall be disbursed in the same manner as
other monies deposited in the applicable Reserve Account. The Reserve Funds
shall be held in an Eligible Account and shall bear interest at a money market
rate selected by Administrative Agent, provided that Borrower shall have the
right to direct Administrative Agent to invest sums on deposit in the Eligible
Account in Permitted Investments if (a) such investments are then regularly
offered by Administrative Agent for accounts of this size, category and type,
(b) such investments are

 

-119-



--------------------------------------------------------------------------------

permitted by applicable Legal Requirements, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which the applicable Reserve
Account was created, and (d) no Event of Default shall have occurred and be
continuing. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest earned on the Reserve Funds
credited or paid to Borrower, provided that, so long as no Event of Default is
continuing, such taxes may be paid from the applicable Reserve Funds. No other
investments of the sums on deposit in the Reserve Accounts shall be permitted
except as set forth in this Section 7.9(c). All interest on Reserve Funds
(i) shall be added to and become a part of such Reserve Fund, (ii) shall accrue
to the benefit of Borrower and (iii) shall be disbursed in the same manner as
other monies deposited in such Reserve Fund. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrower promptly on demand by Administrative Agent.

(d)        Administrative Agent shall hold each Reserve Account in trust and for
the benefit of Lenders and Borrower as provided in the Loan Documents, and each
Reserve Account shall be under the sole dominion and control of Administrative
Agent. Administrative Agent shall have the sole right to make withdrawals from
each Reserve Account.

(e)        Neither Administrative Agent nor Servicer will be liable for any loss
sustained on the investment of any funds constituting the Reserve Funds.
Borrower shall indemnify Administrative Agent and Servicer and hold
Administrative Agent and Servicer harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Reserve Accounts or the
performance of the obligations for which the Reserve Accounts were established.
Borrower shall assign to Administrative Agent all rights and claims Borrower may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Accounts; provided,
however, that Administrative Agent may not pursue any such right or claim unless
an Event of Default has occurred and remains uncured.

ARTICLE VIII – DEFAULTS

Section 8.1      Event of Default.   (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

       (i)        if (A) any Monthly Debt Service Payment Amount is not paid on
or before the date when due, (B) the Debt is not paid in full on the Maturity
Date or (C) any other portion of the Debt not specified in the foregoing
subclause (A) or subclause (B) is not paid on or prior to the date when the same
is due with such failure continuing for five (5) Business Days after
Administrative Agent delivers written notice thereof to Borrower, including,
without limitation, any Fees payable pursuant to the Fee Letter;

      (ii)        if any of the Taxes or material Other Charges are not paid
when the same become delinquent, subject to Borrower’s rights to contest same as
provided herein;

     (iii)        if the Policies are not kept in full force and effect;

 

-120-



--------------------------------------------------------------------------------

    (iv)        if Borrower shall fail to deliver to Administrative Agent
certificates of insurance evidencing the Policies and such other documentation
as reasonably requested by Administrative Agent in respect of the Policies
within the applicable time periods set forth in Section 6.1(b) hereof;

     (v)        if any Transfer is consummated in violation of the provisions of
Section 5.2.10 hereof;

    (vi)        if any representation or warranty made by Borrower herein or by
Borrower or Guarantor in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document or other
materials or information furnished to Administrative Agent shall have been false
or misleading in any material adverse respect as of the date the representation
or warranty was made, provided that if such untrue representation or warranty is
susceptible of being cured (for the avoidance of doubt, a statement which has
already been relied on by Administrative Agent to its detriment shall not be
susceptible of being cured), Borrower shall have the right to cure such
representation or warranty within thirty (30) days of receipt of notice from
Administrative Agent;

   (vii)        if Borrower or any SPE Constituent Entity shall make an
assignment for the benefit of creditors;

  (viii)        if a receiver, liquidator or trustee shall be appointed for
Borrower or any SPE Constituent Entity or if Borrower or any SPE Constituent
Entity shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to the Bankruptcy Code shall
be filed by or against, consented to, or acquiesced in by, Borrower or any SPE
Constituent Entity, or if any proceeding for the dissolution or liquidation of
Borrower or any SPE Constituent Entity shall be instituted; provided, however,
if such appointment, adjudication, petition or proceeding was involuntary and
not consented to by Borrower or any SPE Constituent Entity upon the same not
being discharged, stayed or dismissed within ninety (90) days;

    (ix)        only upon the declaration by Administrative Agent that the same
constitutes an Event of Default (which declaration may be made by Administrative
Agent in its sole discretion) if (A) Guarantor or any other guarantor or
indemnitor under any guaranty or indemnity that may be entered into in respect
of the Loan following the Closing Date shall make an assignment for the benefit
of creditors or if, (B) a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or any such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if (C) any petition
for bankruptcy, reorganization or arrangement pursuant to the Bankruptcy Code
shall be filed by or against, consented to, or acquiesced in by, Guarantor or
any such other guarantor or indemnitor, or if (D) any proceeding for the
dissolution or liquidation of Guarantor or any such other guarantor or
indemnitor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Guarantor or such other guarantor or indemnitor, upon the same not being
discharged, stayed or dismissed within ninety (90) days;

 

-121-



--------------------------------------------------------------------------------

       (x)        if Borrower or Guarantor attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

      (xi)        if Borrower breaches any covenant contained in Section 5.1.29
hereof, provided, however, that any such breach shall not constitute an Event of
Default (A) if such breach is inadvertent and non-recurring, (B) if such breach
is curable, if Borrower shall promptly cure such breach within thirty (30) days
after such breach occurs, and (C) upon the written request of Administrative
Agent, if Borrower promptly delivers to Administrative Agent an Additional
Insolvency Opinion or a modification of the Insolvency Opinion, as applicable,
to the effect that such breach shall not in any way impair, negate or amend the
opinions rendered in the Insolvency Opinion, which opinion or modification and
the counsel delivering such opinion and modification shall be acceptable to
Administrative Agent in its sole discretion;

     (xii)        with respect to any term, covenant or provision set forth
herein which specifically contains a notice requirement or grace period, if
Borrower shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such grace period;

    (xiii)        if any of the assumptions contained in the Insolvency Opinion
delivered to Administrative Agent in connection with the Loan, or in any
Additional Insolvency Opinion delivered subsequent to the closing of the Loan,
is or shall become untrue in any material respect;

    (xiv)        if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement), unless Borrower engages a Qualified Manager in accordance with the
terms and conditions of Section 5.2.1 within ten (10) days of notice of such
default;

     (xv)        if a material default by Borrower has occurred and continues
beyond any applicable cure period under any REA, provided, however, that prior
to declaring an Event of Default under this clause (xv), Administrative Agent
shall permit Borrower to release the Property subject to such REA creating such
default within forty-five (45) days of the date of such default upon payment of
the applicable Release Amount and satisfaction of the conditions set forth in
Section 2.4.1 hereof (excluding Section 2.4.1(a) if otherwise applicable) and
Section 2.6.1 hereof (excluding clause (a)(iv) thereof);

    (xvi)        if Borrower shall breach any of the other terms, covenants or
conditions of this Agreement and the other Loan Documents not specified in
clauses (i) to (xv) above or (xviii) below, and such Default shall continue for
ten (10) days after written notice to Borrower from Administrative Agent, in the
case of any such Default which can be cured by the payment of a sum of money, or
for thirty (30) days after written notice from Administrative Agent in the case
of any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such

 

-122-



--------------------------------------------------------------------------------

thirty (30) day period and provided further that Borrower shall have commenced
to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days;

 (xvii)        if there shall be any default under any of the other Loan
Documents beyond any applicable cure periods contained in such documents or, if
no cure period is specified in such documents, beyond the cure period specified
in Section 8.1(xvi), whether as to Borrower or any Individual Property, or if
any other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Administrative Agent to accelerate the maturity of all or any portion
of the Debt; or

(xviii)        Borrower shall fail to obtain and/or maintain the Interest Rate
Protection Agreement or Replacement Interest Rate Protection Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof.

(b)        Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (x) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity,
Administrative Agent may, at the direction of the Requisite Lenders, take such
action, without notice or demand, that Administrative Agent deems advisable to
protect and enforce its rights against Borrower and in and to all or any
Individual Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Administrative Agent may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and any or all of the Properties, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (x) above, the Debt and the Other
Obligations shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

Section 8.2        Remedies.  (a) Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Administrative Agent against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Administrative Agent at the
direction of the Requisite Lenders at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Administrative Agent shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any part of any Individual Property. Any such
actions taken by Administrative Agent shall be cumulative and concurrent and may
be pursued independently, singularly, successively, together or otherwise, at
such time and in such order as Administrative Agent may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Administrative Agent
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing,

 

-123-



--------------------------------------------------------------------------------

Borrower agrees that if an Event of Default is continuing (i) Administrative
Agent and Lenders are not subject to any “one action” or “election of remedies”
law or rule, and (ii) all liens and other rights, remedies or privileges
provided to Administrative Agent shall remain in full force and effect until
Administrative Agent has exhausted all of its remedies against the Properties
and the Mortgages have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt and all amounts due to Administrative Agent
and Lenders have been paid in full.

(b)        With respect to Borrower and the Properties, nothing contained herein
or in any other Loan Document shall be construed as requiring Administrative
Agent on behalf of Lenders to resort to any Individual Property for the
satisfaction of any of the Debt in any preference or priority to any other
Individual Property, and Administrative Agent may seek satisfaction out of all
of the Properties or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Administrative Agent on behalf of Lenders shall have the
right from time to time to partially foreclose any or all of the Mortgages in
any manner and for any amounts secured by the Mortgages then due and payable as
determined by Administrative Agent on behalf of Lenders in its sole discretion.
During the continuance of any Event of Default pursuant to clause (i) of
Section 8.1 or any other monetary Event of Default, Administrative Agent may
foreclose any or all of the Mortgages to recover the applicable delinquent
payments. If, pursuant to its rights set forth in Section 8.1(b), Administrative
Agent elects to accelerate less than the entire outstanding principal balance of
the Loan, Administrative Agent may foreclose any or all of the Mortgages to
recover so much of the principal balance of the Loan as Administrative Agent may
accelerate and such other portions of the Debt as Administrative Agent may
elect. Notwithstanding any partial foreclosures, the Properties shall remain
subject to the Mortgages to secure payment of sums secured by the Mortgages and
not previously recovered.

(c)        Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents (the “Severed Loan Documents”) in such
denominations as Administrative Agent shall determine in its sole discretion for
purposes of evidencing and enforcing its rights and remedies provided hereunder.
Borrower shall execute and deliver to Administrative Agent from time to time,
promptly after the request of Administrative Agent, a severance agreement and
such other documents as Administrative Agent shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Administrative Agent. Borrower hereby absolutely and
irrevocably appoints Administrative Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to execute the Severed Loan
Documents (Borrower ratifying all that its said attorney shall do by virtue
thereof); provided, however, that Administrative Agent shall not make or execute
any such Severed Loan Documents under such power until the expiration of three
(3) days after written notice has been given to Borrower by Administrative Agent
of Administrative Agent’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date.

 

-124-



--------------------------------------------------------------------------------

(d)        Any amounts recovered by Administrative Agent in connection with the
exercise of its remedies under this Section 8.2 may be applied by Administrative
Agent toward the payment of Debt in such order and priority as Administrative
Agent shall determine in its sole and absolute discretion, but in all instances
subject to the terms and provisions of Section 11.14.

(e)        As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3      Remedies Cumulative; Waivers.   The rights, powers and remedies
of Administrative Agent and Lenders under this Agreement shall be cumulative and
not exclusive of any other right, power or remedy which Administrative Agent may
have against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise. Administrative Agent’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Administrative Agent may determine in Administrative
Agent’s sole discretion. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX – SPECIAL PROVISIONS

Section 9.1      Secondary Market Transaction.

9.1.1          Sale of Notes and Secondary Market
Transactions.      (a) Borrower acknowledges and agrees that Administrative
Agent, Arranger and/or Lenders may, subject to Section 12.1(c), sell, assign,
transfer, encumber, pledge or otherwise dispose of, participate or syndicate the
Loan in whole or in part either on the date hereof or after the Closing Date
(any such transaction, a “Secondary Market Transaction”).

9.1.2    Intentionally Omitted.

9.1.3    Intentionally Omitted.

9.1.4    Intentionally Omitted.

Section 9.2      Exculpation.    (a) Subject to the qualifications below,
Administrative Agent shall not enforce the liability and obligation of Borrower
to perform and observe the obligations contained in the Note, this Agreement,
the Mortgages or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Administrative
Agent may bring a foreclosure action, an action for specific performance or any
other appropriate action or proceeding to enable Administrative Agent to enforce
and realize upon its interest under the Note, this Agreement, the Mortgages and
the other Loan Documents, or in the Properties, the Rents, or any other
collateral given to Administrative Agent pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any

 

-125-



--------------------------------------------------------------------------------

judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Properties, in the Rents and in
any other collateral given to Administrative Agent, and Administrative Agent, by
accepting the Note, this Agreement, the Mortgages and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under, or by reason of, or in
connection with, the Note, this Agreement, the Mortgages or the other Loan
Documents. The provisions of this Section shall not, however, (a) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (b) impair the right of Administrative Agent to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under any of the Mortgages; (c) affect the validity or enforceability of the
Guaranty or the Environmental Indemnity or any of the rights and remedies of
Administrative Agent thereunder; (d) impair the right of Administrative Agent to
obtain the appointment of a receiver; (e) impair the enforcement of the
collateral assignment of leases and rents contained in the Mortgage;
(f) constitute a prohibition against Administrative Agent to seek a deficiency
judgment against Borrower in order to fully realize the security granted by each
of the Mortgages or to commence any other appropriate action or proceeding in
order for Administrative Agent to exercise its remedies against all of the
Properties; or (g) constitute a waiver of the right of Administrative Agent to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any actual loss, damage, cost, expense, liability,
claim or other obligation to the extent actually incurred by Administrative
Agent and Lenders (including attorneys’ fees, costs and expenses reasonably
incurred) arising out of or in connection with the following:

       (i)        fraud or materially and willful misrepresentation by Borrower
or any SPE Constituent Entity or any of their respective Affiliates in
connection with the Loan;

      (ii)        willful misconduct of Borrower or any SPE Constituent Entity
or any of their respective Affiliates which results in physical damage or waste
to the Property;

     (iii)        the removal or disposal of any portion of any Individual
Property during the continuance of an Event of Default;

     (iv)        the misappropriation or conversion by Borrower, any SPE
Constituent Entity, Guarantor or any of their respective Affiliates of (A) any
insurance proceeds paid by reason of any Casualty or proceeds of the PLL Policy,
(B) any Awards or other amounts received in connection with a Condemnation,
(C) any Rents during the continuance of an Event of Default, or (D) any Rents
paid more than one (1) month in advance;

      (v)        (intentionally omitted);

     (vi)        a material breach by Borrower or any SPE Constituent Entity or
material failure by Borrower or any SPE Constituent Entity to comply with the
covenants set forth in Section 5.1.29(a) or (b) hereof;

 

-126-



--------------------------------------------------------------------------------

   (vii)        if Borrower voluntarily encumbers any Individual Property by any
Lien securing indebtedness for borrowed money (other than a Permitted
Encumbrance) without Unanimous Lender’s prior written consent; or

  (viii)        if Borrower, any SPE Constituent Entity, Guarantor or any
respective Affiliate fails to obtain Unanimous Lender’s prior written consent to
any Transfer of an Individual Property or any direct or indirect interest
therein in any case in which such consent is required to be obtained pursuant to
Section 5.2.10 hereof (provided, however, that a Transfer by reason of a
foreclosure (or deed-in-lieu or assignment deed-in-lieu thereof) by
Administrative Agent or any Lender (or its designee) of the collateral for the
Loan shall not be deemed a Transfer in violation of Section 5.2.10 hereof).

(b)        Notwithstanding anything to the contrary in this Agreement, the Note
or any of the Loan Documents, (A) Administrative Agent shall not be deemed to
have waived any right which Administrative Agent may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Debt secured by the Mortgages or to require that all
collateral shall continue to secure all of the Debt owing to Lenders and all
amounts due to Administrative Agent in accordance with the Loan Documents, and
(B) the Debt shall be fully recourse to Borrower in the event of: (i) Borrower
or any SPE Constituent Entity filing a voluntary petition under the Bankruptcy
Code; (ii) the filing of an involuntary petition against Borrower or any SPE
Constituent Entity under the Bankruptcy Code in which Borrower, any SPE
Constituent Entity, Guarantor or any Affiliate of Guarantor colludes with any
involuntary petition against Borrower or any SPE Constituent Entity from any
Person; (iii) Borrower, any SPE Constituent Entity, Guarantor or any Affiliate
of Guarantor filing an answer consenting to or otherwise joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code; or (iv) Borrower, any SPE Constituent Entity or Guarantor consenting to or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any SPE Constituent Entity or any Individual
Property (or portion thereof).

Section 9.3      Matters Concerning Manager.   If (a) an Event of Default occurs
and is continuing or (b) Manager shall become subject to a Bankruptcy Action,
then, in the case of any of the foregoing, Borrower shall, at the request of
Administrative Agent, terminate the Management Agreement and replace the Manager
with a Qualified Manager (other than Existing Manager or any Person that is
under common Control with Existing Manager or Guarantor) pursuant to a
Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then-prevailing
market rates, provided, that, for purposes of clarity, if in any event the
Borrower desires to replace the Manager with a property manager that is not a
Qualified Manager (a “Non-Qualified Manager”), such Non-Qualified Manager must
be approved in writing by the Requisite Lenders.

Section 9.4      Servicer.    At the option of Administrative Agent, the Loan
may be serviced by a servicer and/or special servicer (any such servicer and
special servicer, together with its agents, nominees or designees, are
collectively referred to as “Servicer”) selected by Administrative Agent subject
to the last sentence of this Section 9.4, and Administrative Agent may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to Servicer pursuant to a servicing agreement, special servicing
agreement or other

 

-127-



--------------------------------------------------------------------------------

agreement providing for the servicing of one or more mortgage loans
(collectively, the “Servicing Agreement”) between Administrative Agent and
Servicer. Borrower shall not be responsible for any cost or expenses relating to
the Servicing Agreement or the services provided by Servicer thereunder,
including, without limitation, any set-up fees or other initial costs, the
regular monthly servicing fee or trustee fee due to Servicer under the Servicing
Agreement or any other fees or expenses required to be borne by, and not
reimbursable to, Servicer, provided that, notwithstanding the foregoing,
Borrower shall promptly reimburse Administrative Agent on demand for
(a) interest payable on advances made by Servicer with respect to delinquent
debt service payments (to the extent charges pursuant to Section 2.3.4 and
interest at the Default Rate actually paid by Borrower in respect of such
payments are insufficient to pay the same) or expenses paid by Servicer in
curing any Event of Default hereunder and which are provided for under the
Servicing Agreement or actual, out-of-pocket expenses paid by Servicer in
respect of the protection and preservation of the Properties (including, without
limitation, payments of Taxes and Insurance Premiums), (b) the following costs
and expenses payable by Administrative Agent to Servicer as a result of the Loan
becoming specially serviced: (i) any liquidation fees that are due and payable
to Servicer under the Servicing Agreement in connection with the exercise of any
or all remedies permitted under this Agreement, (ii) any workout fees and
special servicing fees that are due and payable to Servicer under the Servicing
Agreement, which fees may be due and payable under the Servicing Agreement on a
periodic or continuing basis, and (iii) during the continuance of an Event of
Default, the costs of all property inspections and/or appraisals of the
Properties (or any updates to any existing inspection or appraisal) that
Servicer may be required to obtain (other than the cost of regular annual
inspections required to be borne by Servicer under the Servicing Agreement), and
(c) customary and reasonable servicing fees in connection with any special
requests made by Borrower to Servicer during the term of the Loan.

ARTICLE X – MISCELLANEOUS

Section 10.1    Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lenders of the Loan and the
execution and delivery to Administrative Agent of the Note, and shall continue
in full force and effect so long as all or any of the Debt or any amounts due
and payable to Administrative Agent pursuant to the terms of the Loan Documents
are outstanding and unpaid unless a longer period is expressly set forth herein
or in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of
Administrative Agent and Lenders.

Section 10.2    Administrative Agent’s Discretion.       Whenever pursuant to
this Agreement, Administrative Agent exercises any right given to it to approve
or disapprove, or any arrangement or term is to be satisfactory to
Administrative Agent, the decision of Administrative Agent to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Administrative Agent and shall be final and conclusive.
Whenever this Agreement expressly provides that Administrative Agent is required
to be reasonable in its determination of

 

-128-



--------------------------------------------------------------------------------

whether or not to consent to or approve a certain matter, such provisions shall
also be deemed to require that Administrative Agent not unreasonably delay or
condition such consent or approval.

Section 10.3    Governing Law.  (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDERS AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT
AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE
LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)        ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY LENDER,
ADMINISTRATIVE AGENT OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS MAY AT LENDERS’ OR ADMINISTRATIVE AGENT’S, AS THE CASE
MAY BE, OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

-129-



--------------------------------------------------------------------------------

BRE RETAIL CENTERS CORP

345 PARK AVENUE

NEW YORK, NEW YORK 10154

ATTENTION: WILLIAM J. STEIN AND JUDY TURCHIN

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

Section 10.4    Modification, Waiver in Writing.      No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

Section 10.5    Delay Not a Waiver.   Neither any failure nor any delay on the
part of Administrative Agent in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under the Note or under any other Loan Document, or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Administrative Agent shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
this Agreement, the Note or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount.

Section 10.6    Notices.    (a) All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States

 

-130-



--------------------------------------------------------------------------------

mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, and by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section 10.6):

 

  If to Administrative         Agent:   Wells Fargo Bank, National Association  
  Wells Fargo Center     1901 Harrison Street, 2nd Floor     Oakland, California
94612     MAC A0227-020     Attention: Commercial Mortgage Servicing    
Facsimile No.:  (1-866) 359-5952   with a copy to:   Cadwalader, Wickersham &
Taft LLP     227 West Trade Street, Suite 2400     Charlotte, North Carolina
28202     Attention:  James P. Carroll, Esq.     Facsimile No. (704) 348-5200  
If to Borrower, to each Borrower at:   17140 Bernardo Center Drive, Suite 300  
  San Diego, California 92128     Attention:  General Counsel     Facsimile
No.:  (858) 487-9890   With a copy to:   Blackstone Property Partners     345
Park Avenue     New York, New York 10154     Attention:  William Stein and Judy
Turchin     Facsimile No.:  (212) 583-5712   With a copy to:   Simpson Thacher &
Bartlett LLP     425 Lexington Avenue     New York, New York 10017    
Attention:  Erik Quarfordt, Esq.     Facsimile No.:  (212) 455-2502

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

-131-



--------------------------------------------------------------------------------

(b)        Borrower hereby appoints Excel East Chase LLC (the “Representative
Borrower”) to serve as agent on behalf of all Individual Borrowers to receive
any notices required to be delivered to any or all of the Individual Borrowers
hereunder or under the other Loan Documents and to be the sole party authorized
to deliver notices on behalf of the Individual Borrowers hereunder. Any notice
delivered to the Representative Borrower shall be deemed to have been delivered
to all Individual Borrowers, and any notice received from the Representative
Borrower shall be deemed to have been received from all Individual Borrowers.
The Individual Borrowers shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to
Administrative Agent and signed by both the new Representative Borrower and the
Representative Borrower being so replaced.

Section 10.7    Trial by Jury.   BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. ADMINISTRATIVE AGENT AND LENDERS ARE HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER.

Section 10.8   Headings.  The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9   Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences.     Administrative Agent shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder. To the extent
Borrower makes a payment or payments to Administrative Agent, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Administrative Agent.

Section 10.11 Waiver of Notice.  Borrower shall not be entitled to any notices
of any nature whatsoever from Administrative Agent except with respect to
matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Administrative Agent to Borrower
and except with respect to matters for which

 

-132-



--------------------------------------------------------------------------------

Borrower is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice. Borrower hereby expressly waives the right to receive any
notice from Administrative Agent with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Administrative Agent to Borrower.

Section 10.12 Remedies of Borrower.  In the event that a claim or adjudication
is made that Administrative Agent or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Administrative Agent or such agent, as the case may
be, has an obligation to act reasonably or promptly, Borrower agrees that
neither Administrative Agent nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. The parties hereto agree that
any action or proceeding to determine whether Administrative Agent has acted
reasonably shall be determined by an action seeking declaratory judgment.

Section 10.13 Expenses; Indemnity.  (a) Other than as provided in the Fee Letter
and Section 11.8 hereof, Borrower covenants and agrees to pay or, if Borrower
fails to pay, to reimburse, Administrative Agent and Lenders upon receipt of
written notice from Administrative Agent for all reasonable costs and expenses
(including reasonable attorneys’ fees, disbursements and expenses) incurred by
Administrative Agent or Lenders in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
required under this Agreement or the other Loan Documents with respect to the
Properties); (ii) achieving a Successful Syndication (but, for the avoidance of
doubt, only with respect to the expenses of Administrative Agent and/or Arranger
and not for any Secondary Market Transaction following a Successful Syndication
which are incurred on, or prior to, the Closing Date, including, without
limitation, reimbursement to Administrative Agent and/or Arranger for services
provided in-house which shall be charged to Borrower at market rates),
(iii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including, without limitation, confirming compliance with environmental
and insurance requirements; (iv) Administrative Agent’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (v) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower, Administrative Agent, and/or Arranger, provided that
Borrower shall only be responsible for any costs incurred in connection with
requests made by Administrative Agent and Arranger (A) prior to a Successful
Syndication or (B) during the continuance of an Event of Default; (vi) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (viii) the filing and recording fees and expenses, the premiums and
other costs and expenses associated with the Title Insurance Policy and
reasonable fees and expenses of counsel for providing to Administrative Agent
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Administrative Agent for the benefit of Lenders
pursuant to this Agreement and the other Loan Documents; (viii) enforcing or
preserving any rights, either in response to third-party claims or

 

-133-



--------------------------------------------------------------------------------

in prosecuting or defending any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Properties, or any other security given for the Loan; and
(ix) enforcing any obligations of or collecting any payments due from Borrower
or Guarantor under this Agreement, the other Loan Documents or with respect to
the Properties or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Administrative Agent or Lenders. Any cost and expenses due and
payable to Administrative Agent or Lenders may be paid from any amounts in the
Lockbox Account or the Cash Management Account, as applicable.

(b)        Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Indemnified Party in any
manner (whether or not arising from a third-party claim) relating to or arising
out of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents (including, without limitation, any material misstatement or omission
in any report, certificate, financial statement or other instrument, agreement
or document or other materials or information furnished by or on behalf of
Borrower pursuant to this Agreement or any other Loan Document), or (ii) the use
or intended use of the proceeds of the Loan (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
any Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.

Section 10.14 Schedules Incorporated.     The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

Section 10.15  Offsets, Counterclaims and Defenses.   Any assignee of
Administrative Agent’s or any Lender’s interest in and to this Agreement, the
Note and the other Loan Documents shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to such documents which
Borrower may otherwise have against any assignor of such documents, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

-134-



--------------------------------------------------------------------------------

Section 10.16 No Joint Venture or Partnership; No Third Party
Beneficiaries.    (a) Borrower, Lenders and Administrative Agent intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Administrative Agent or Lenders nor to grant Administrative
Agent or Lenders any interest in the Properties other than that of mortgagee,
beneficiary or lender.

(b)        This Agreement and the other Loan Documents are solely for the
benefit of Administrative Agent, Lenders and Borrower and nothing contained in
this Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent, Lenders and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lenders to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lenders and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lenders will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Administrative Agent on behalf of Lenders if, in Administrative Agent’s sole
discretion, Administrative Agent deems it advisable or desirable to do so.

Section 10.17  Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Administrative Agent, to Lenders or to any of their respective
Affiliates shall be subject to the prior written approval of Administrative
Agent and Lenders in their sole discretion.

Section 10.18  Cross-Collateralization; Waiver of Marshalling of Assets.    (a)
Borrower acknowledges that Lenders have made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) upon the occurrence of any Event of
Default, an event of default shall be deemed to have occurred under each of the
Mortgages regardless of whether the event constituting such Event of Default
related to any particular Individual Property; (ii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iii) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

(b)        To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of any Mortgage, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of
Administrative Agent and/or Lenders under the Loan Documents to a sale of the
Properties for the collection of the Debt without any prior or different resort
for

 

-135-



--------------------------------------------------------------------------------

collection or of the right of Administrative Agent and Lenders to the payment of
the Debt out of the net proceeds of the Properties in preference to every other
claimant whatsoever. In addition, Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Mortgages, any
equitable right otherwise available to Borrower which would require the separate
sale of the Properties or require Administrative Agent or Lenders to exhaust
their remedies against any Individual Property or any combination of the
Properties before proceeding against any other Individual Property or
combination of Properties; and further in the event of such foreclosure Borrower
does hereby expressly consent to and authorize, at the option of Administrative
Agent on behalf of Lenders, the foreclosure and sale either separately or
together of any combination of the Properties.

Section 10.19  Waiver of Counterclaim.   Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Administrative Agent, Lenders or their agents.

Section 10.20  Conflict; Construction of Documents; Reliance.    In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Administrative Agent or Lenders or any
parent, subsidiary or Affiliate of Administrative Agent or Lenders.
Administrative Agent and Lenders shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Administrative Agent or Lenders of any equity interest any of them may acquire
in Borrower, and Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Administrative Agent’s and Lenders’ exercise of any such rights or remedies.
Borrower acknowledges that Administrative Agent and Lenders engage in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 10.21  Brokers and Financial Advisors.  Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold
Administrative Agent and Lenders harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Administrative Agent’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower, Administrative Agent or
Lenders in connection with the transactions contemplated herein. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

Section 10.22  Prior Agreements.    This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions

 

-136-



--------------------------------------------------------------------------------

contemplated hereby and thereby, and all prior agreements among or between such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents. This Agreement and the other Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties hereto or thereto.

Section 10.23  Joint and Several Liability.   If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person comprising
Borrower shall be joint and several. The parties hereto acknowledge that the
defined term “Borrower” (as well as the defined term “Collective Group”) has
been defined to collectively include each Borrower (and in the case of the
Collective Group, defined to collectively include each Borrower and each SPE
Constituent Entity). It is the intent of the parties hereto in determining
whether there has occurred an event which (i) constitutes a Default or Event of
Default or (ii) creates recourse obligations under Section 9.2 hereof, that any
such event with respect to any Borrower (or, where applicable, with respect to
any single member of the Collective Group) shall be deemed to be such a Default,
Event of Default or event creating recourse obligations under Section 9.2
hereof, as applicable, with respect to every Borrower and that every Borrower
need not have been involved with the event causing the same in order for such
event to be deemed such a Default, Event of Default or event creating recourse
obligations under Section 9.2 hereof, as applicable, with respect to every
Borrower (and likewise, where applicable, that each member of the Collective
Group need not have been involved with such event for the same to be deemed such
a Default, Event of Default or event creating recourse obligations under
Section 9.2 hereof, as applicable).

Section 10.24  Register.    The initial Administrative Agent or Servicer (or in
the case of participants, the applicable Lender), as non-fiduciary agent of
Borrower, shall maintain a record within the meaning of U.S. Treasury Regulation
5f.103-1(c) that identifies each owner (including successors, assignees and
participants) of an interest in the Loan, including the name and address of the
owner, and each owner’s rights to principal and stated interest (the “Register”)
and shall record all transfers of an interest in the Loan, including each
assignment and participation, in the Register. The initial Administrative Agent
or Servicer (or in the case of participants, the applicable Lender) as a
non-fiduciary agent of Borrower, shall approve transfers of interests in the
Loan (including assignments and participations) and will update the Register to
reflect the transfer. Notwithstanding anything in this Agreement to the
contrary, the entries in the Register shall be conclusive, and Borrower,
Administrative Agent, Lenders and the Servicer may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. No
transfer is effective until the transferee is reflected as such on the Register
pursuant to this Section 10.24. The parties intend for the Loan to be in
registered form for tax purposes and to the extent of any conflict with this
Section 10.24, this Section 10.24 shall be construed in accordance with that
intent.

Section 10.25  Certain Additional Rights of Administrative Agent
(VCOC).    Notwithstanding anything to the contrary contained in this Agreement,
to the extent Administrative Agent or any Lender or any Person who Controls
Administrative Agent or any Lender is a “venture capital operating company”
within the meaning of 29 C.F.R.

 

-137-



--------------------------------------------------------------------------------

Section 2510.3-101, Administrative Agent shall have (on behalf of itself or such
Lender, as applicable):

(a)        upon not less than fifteen (15) Business Days’ prior written notice
to Borrower, the right to request and to hold a meeting at mutually agreeable
times, and not more than four (4) times during any calendar year to consult with
an officer of Borrower that is familiar with the financial condition of each
Borrower and the operation of the Individual Properties and is otherwise
reasonably acceptable to Administrative Agent regarding such significant
business activities and business and financial developments of Borrower as are
specified by Administrative Agent in writing in the request for such meeting;
provided, however, that such consultations shall not include discussions of
environmental compliance programs or disposal of hazardous substances and
provided further that neither Borrower nor its designated representative shall
be under any obligation to follow or implement any advice or recommendations of
the Administrative Agent or any Lender. The rights of Administrative Agent and
Lenders provided in this Agreement are expressly limited to consultation, and
shall not include any other rights or obligations, including without limitation,
any right or obligation to supervise or conduct any aspect of Borrower’s
business or operations; and

(b)        the right, in accordance with the terms of Section 5.1.11(a) of this
Agreement, to examine the books and records of Borrower at any reasonable times
upon reasonable notice, provided that any such examination shall be conducted so
as not to unreasonably interfere with the business of Borrower or any Tenants or
other occupants of any Individual Property.

The rights described above in this Section 10.25 may be exercised by
Administrative Agent as representative of Lenders as described above.
Administrative Agent, each Lender and each such Person agrees to hold in
confidence any confidential information provided to or learned by Administrative
Agent, Lenders or the Person or its designated representative in connection with
the rights under this Agreement; provided that nothing herein shall prevent
Administrative Agent or Lenders from disclosing any such information (a) to any
loan participant, provided that such participants use such information solely in
connection with their ownership of their interest in the Loan, (b) subject to an
agreement to comply with the provisions of this Section 10.25, to any
prospective participant or transferee of an interest in the Loan, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority or as may otherwise be required pursuant to any Legal
Requirement, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Section 10.26  Financing Statements.   Borrower hereby authorizes the filing of
Uniform Commercial Code financing statements describing collateral granted to
Lenders under this Agreement and any other Loan Documents as “all assets of the
debtor, whether now owned or hereafter acquired” or words to that effect,
notwithstanding that such collateral description may be broader in scope than
the collateral described in such Loan Documents.

Section 10.27  Use of Borrower Provided Information.   Administrative Agent and
Lenders agree to (i) use all Provided Information solely for purposes of its
ownership of its interest in the Loan and shall not use such information
obtained in its capacity as lender in a

 

-138-



--------------------------------------------------------------------------------

manner to compete with Borrower in the business of the ownership and operation
of retail properties similar to the Properties and (ii) keep confidential all
Provided Information that is designated by Borrower or Borrower’s Affiliates as
confidential; provided that nothing herein shall prevent Administrative Agent or
any Lender from disclosing any such information (a) to any loan participant,
provided that such participants use such information solely in connection with
their ownership of their interest in the Loan, (b) subject to an agreement to
comply with the provisions of this Section 10.27, to any prospective participant
or transferee of an interest in the Loan, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its Affiliates, (d) upon the request or demand of any Governmental Authority
or as may otherwise be required pursuant to any Legal Requirement, (f) if
requested or required to do so in connection with any litigation or similar
proceeding, (g) that has been publicly disclosed, or (h) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

Section 10.28  Utah Provision.  PURSUANT TO UTAH CODE ANNOTATED § 25-5-4,
BORROWER IS NOTIFIED THAT THIS AGREEMENT, THE MORTGAGE, THE NOTE AND OTHER LOAN
DOCUMENTS GOVERNING, EVIDENCING AND SECURING THE INDEBTEDNESS SECURED BY THE
MORTGAGE REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

Section 10.29  TRS Transfer.    At Borrower’s option, without Administrative
Agent’s consent, Borrower may cause an Individual Property to be transferred to
a newly formed, wholly-owned subsidiary (a “New TRS Borrower”) provided that the
following conditions are satisfied:

(a)        No Event of Default shall have occurred and be continuing;

(b)        The New TRS Borrower shall have organizational documents in a form
reasonably approved by Administrative Agent and Borrower and New TRS Borrower
shall otherwise comply with the provisions of Section 4.1.30 and Section 5.2.10
hereof;

(c)        The New TRS Borrower shall execute and deliver such documents
reasonably requested by Administrative Agent to evidence that the New TRS
Borrower shall be bound to the Loan Documents as a Borrower thereunder;

(d)        Borrower shall deliver to Administrative Agent an Additional
Insolvency Opinion from Borrower’s counsel with respect to the New TRS Borrower;
and

(e)        Borrower shall reimburse Administrative Agent for any actual costs
and expenses it reasonably incurs arising from the transactions contemplated by
this Section (including, without limitation, reasonable attorneys’ fees and
expenses).

 

-139-



--------------------------------------------------------------------------------

ARTICLE XI – THE ADMINISTRATIVE AGENT

Section 11.1    Appointment and Authorization.     Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as contractual representative on such Lender’s behalf and to exercise such
powers under this Agreement and the other Loan Documents as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Administrative Agent to enter
into the Loan Documents for the benefit of the Lenders. Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by the
Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Nothing herein shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “ “Administrative Agent”,
“agent” and similar terms in the Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to
Administrative Agent pursuant to this Agreement that Borrower is not otherwise
required to deliver directly to the Lenders. Administrative Agent will furnish
to any Lender, upon the request of such Lender, a copy (or, where appropriate,
an original) of any document, instrument, agreement, certificate or notice
furnished to Administrative Agent by Borrower, any Loan Party or any other
Affiliate of Borrower, pursuant to this Agreement or any other Loan Document not
already delivered to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of the
Debt), Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or the Unanimous Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Debt; provided,
however, that, notwithstanding anything in this Agreement to the contrary,
Administrative Agent shall not be required to take any action which exposes
Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable law. Not in limitation of the
foregoing, Administrative Agent may exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Requisite Lenders have directed Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, the Unanimous Lenders.

 

-140-



--------------------------------------------------------------------------------

Section 11.2  Wells Fargo as Lender.   Wells Fargo Bank, National Association,
as a Lender (“Wells Fargo”), shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with Borrower, any other Loan Party or
any other Affiliate thereof as if it were any other bank and without any duty to
account therefore to the Lenders. Further, Administrative Agent and any
Affiliate may accept fees and other consideration from Borrower or any of its
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders. Lenders acknowledge that, pursuant to
such activities, Wells Fargo or its Affiliates may receive information regarding
Borrower, other Loan Parties and other Affiliates (including information that
may be subject to confidentiality obligations in favor of such Person) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them.

Section 11.3   Collateral Matters; Protective Advances.

(a)        Each Lender hereby authorizes Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to the Property or
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Property granted pursuant to any of the Loan Documents.

(b)        The Lenders hereby authorize Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by Administrative
Agent upon the Property (i) upon indefeasible payment and satisfaction in full
of the Debt; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by Administrative Agent at any time, Lenders will confirm in writing
Administrative Agent’s authority to release the Property pursuant to this
Section 11.3(b).

(c)        Upon any sale of the Property which is expressly permitted pursuant
to the terms of this Agreement, and upon at least five (5) Business Days’ prior
written request by Borrower, Administrative Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the Liens granted to Administrative Agent for the
benefit of Lenders herein or pursuant hereto upon the Property that was sold or
transferred; provided, however, that (i) Administrative Agent shall not be
required to execute any such document on terms which, in Administrative Agent’s
opinion, would expose Administrative Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or the obligations of Borrower or
Guarantor in respect of) all interests retained by the Loan Parties, including
the proceeds of such sale or transfer, all of which shall constitute part of the
Collateral, provided that the foregoing does not limit Borrower’s rights under
Section 2.6.1 and Section 2.6.2 (it being acknowledged that

 

-141-



--------------------------------------------------------------------------------

proceeds in excess of the amount required to be paid to Administrative Agent
thereunder shall belong to the Unencumbered Borrower and shall not constitute
Collateral). In the event of any sale or transfer of the Property, or any
foreclosure with respect to the Property, Administrative Agent shall be
authorized to deduct all of the expenses reasonably and actually incurred by
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

(d)        Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Property exists or is owned by
Borrower or is cared for, protected or insured or that the Liens granted to
Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Article XI or in any of the Loan Documents, it being understood and
agreed that in respect of the Property, or any act, omission or event related
thereto, Administrative Agent may act in any manner it may deem appropriate, in
its sole discretion, and that Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(e)        Administrative Agent may make, and shall be reimbursed by Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by Borrower
for, Protective Advances with respect to the Property up to the sum of
(i) amounts expended to pay Property Taxes imposed upon the Property;
(ii) amounts expended to pay Insurance Premiums related to the Property; and
(iii) $500,000. Protective Advances in excess of said sum for the Property shall
require the consent of the Requisite Lenders. Borrower agrees to pay on demand
all Protective Advances. So long as no Event of Default has occurred and is
continuing, Administrative Agent agrees to give Borrower and each Lender prior
written notice of any Protective Advances to be made by Administrative Agent.

Section 11.4   Post Foreclosure Plans.  If all or any portion of the Property is
acquired by Administrative Agent as a result of a foreclosure or the acceptance
of a deed or assignment in lieu of foreclosure, or is retained in satisfaction
of all or any part of the Debt, the title to the Property, or any portion
thereof, shall be held in the name of Administrative Agent or a nominee or
subsidiary of Administrative Agent, as agent, for the ratable benefit of all
Lenders. Administrative Agent shall prepare a recommended course of action for
the Property (a “Post-Foreclosure Plan”), which shall be subject to the approval
of the Requisite Lenders. In accordance with the approved Post-Foreclosure Plan,
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Property acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a property manager, leasing agent and other agents, contractors and
employees, including agents for the sale of the Property, and the collecting of
Rents and other sums from the Property and paying the expenses of such Property.
Actions taken by Administrative Agent with respect to the Property, which are
not specifically provided for in the approved Post-Foreclosure Plan or
reasonably incidental thereto, shall require the written consent of the
Requisite Lenders by way of supplement to such Post-Foreclosure Plan. Upon
demand therefor from time to time, each Lender will contribute its Pro Rata
Share of all reasonable costs and expenses incurred by Administrative Agent
pursuant to the approved Post-Foreclosure Plan in connection with the

 

-142-



--------------------------------------------------------------------------------

construction, operation, management, maintenance, leasing and sale of the
Property. In addition, Administrative Agent shall render or cause to be rendered
to each Lender, on a monthly basis, an income and expense statement for the
Property, and each Lender shall promptly (but no later than five (5) Business
Days from receipt of such statement) contribute its Pro Rata Share of any
operating loss for the Property, and such other expenses and operating reserves
as Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from the Property, Administrative Agent shall, in accordance
with the approved Post-Foreclosure Plan, determine the amount and timing of
distributions to the Lenders. All such distributions shall be made to the
Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to the Property is obtained by
Administrative Agent or its nominee, the Property will not be held as a
permanent investment but will be liquidated as soon as practicable.
Administrative Agent shall undertake to sell the Property, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of the Property in
accordance with the immediately preceding sentence shall name Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage or deed of trust defining the rights of the
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article XI insofar as the same is
appropriate or applicable.

Section 11.5   Approvals of Lenders.   All communications from Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent (together
with a reasonable written explanation of the reasons behind such objection)
within ten (10) days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

Section 11.6   Notice of Events of Default.   Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Event of
Default unless Administrative Agent has received notice from a Lender or
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to Administrative Agent such a “notice of default”. Further, if
Administrative

 

-143-



--------------------------------------------------------------------------------

Agent receives such a “notice of default,” Administrative Agent shall give
prompt notice thereof to Lenders.

Section 11.7   Administrative Agent’s Reliance.  Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither Administrative
Agent nor any of its directors, officers, agents, employees or counsel shall be
liable for any action taken or not taken by it under or in connection with this
Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment) in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, Administrative Agent: may consult with legal counsel (including its
own counsel or counsel for Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither Administrative Agent nor
any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender or any other Person and shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of Borrower or other Persons or
inspect the property, books or records of Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of Administrative Agent on behalf of the Lenders in any such
Collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. Administrative Agent may execute any of
its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

Section 11.8   Indemnification of Administrative Agent.    Regardless of whether
the transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify Administrative Agent (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so) pro rata in accordance with such Lender’s respective Pro Rata Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against Administrative Agent (in its capacity as Administrative Agent but not as
a “Lender”) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby

 

-144-



--------------------------------------------------------------------------------

or any action taken or omitted by Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from Administrative Agent’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final, non-appealable judgment;
provided, however, that no action taken in accordance with the directions of the
Requisite Lenders (or all of the Lenders, if expressly required hereunder) shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 11.8. Without limiting the generality of the foregoing, each Lender
agrees to reimburse Administrative Agent (to the extent not reimbursed by
Borrower and without limiting the obligation of Borrower to do so) promptly upon
demand for its Pro Rata Share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to Administrative Agent) incurred by
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by
Administrative Agent to enforce the terms of the Loan Documents and/or collect
the Debt or any amounts due to Administrative Agent, any “lender liability” suit
or claim brought against Administrative Agent and/or the Lenders, and any claim
or suit brought against Administrative Agent and/or the Lenders arising under
any Environmental Laws. Such out of pocket expenses (including counsel fees)
shall be advanced by the Lenders on the request of Administrative Agent
notwithstanding any claim or assertion that Administrative Agent is not entitled
to indemnification hereunder upon receipt of an undertaking by Administrative
Agent that Administrative Agent will reimburse the Lenders if it is actually and
finally determined by a court of competent jurisdiction that Administrative
Agent is not so entitled to indemnification. The agreements in this Section 11.8
shall survive the payment of the Loan and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement. If
Borrower shall reimburse Administrative Agent for any Indemnifiable Amount
following payment by any Lender to Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, Administrative Agent shall share
such reimbursement on a ratable basis with each Lender making any such payment.

Section 11.9    Lender Credit Decision, Etc.       Each of the Lenders expressly
acknowledges and agrees that neither Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys in fact or other
Affiliates has made any representations or warranties to such Lender and that no
act by Administrative Agent hereafter taken, including any review of the affairs
of Borrower, any other Loan Party or any Affiliate, shall be deemed to
constitute any such representation or warranty by Administrative Agent to any
Lender. Each of the Lenders acknowledges that it has, independently and without
reliance upon Administrative Agent, any other Lender or counsel to
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of Borrower, the other
Loan Parties and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of Borrower, the other
Loan Parties and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby. Each of the Lenders also acknowledges that it
will, independently and without reliance upon Administrative Agent, any other
Lender or counsel to Administrative Agent or any of their respective officers,
directors, employees and agents, and

 

-145-



--------------------------------------------------------------------------------

based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. Administrative Agent shall not be
required to keep itself informed as to the performance or observance by Borrower
or any other Loan Party of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, Borrower or any other Loan Party. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by Administrative Agent under this Agreement or any of the other
Loan Documents, Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or other Affiliates. Each of the Lenders
acknowledges that Administrative Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to
Administrative Agent and is not acting as counsel to any Lender. Borrower agrees
that upon request by Lender, for itself, for any assignee of or successor to
Lender, or on behalf of the holder of any participation or other direct or
indirect interest in the Loan, Borrower shall deliver either (i) a reliance
letter issued by Simpson Thacher & Bartlett LLP (“Borrower’s Counsel”) in favor
of the applicable assignee or participant permitting such assignee or
participant to rely on the opinion delivered by Borrower’s counsel as of the
Closing Date, or (ii) an opinion of New York counsel with respect to due
execution and enforceability of the Loan Documents governed by New York law
substantially the same as those delivered as of the Closing Date, which opinions
shall be addressed, for purposes of reliance thereon, to each Person acquiring
any interest in the Loan in connection with any such transaction, which counsel
opinions shall be reasonably satisfactory to Lender and the person intended to
be permitted to rely thereon.

Section 11.10  Successor Administrative Agent.    For so long as Wells Fargo
Bank, N.A. is a Lender that holds an Individual Loan Commitment of at least
twenty percent (20%) of the Loan (the “Minimum Hold”) and provided that no Event
of Default of which Administrative Agent has given written notice to Borrower
has occurred, Wells Fargo Bank, N.A. agrees to remain Administrative Agent
hereunder unless (a) otherwise reasonably consented to by Borrower or
(b) removed by the Lenders in accordance with the terms hereof. Subject to the
last sentence of this Section 11.10, during the continuance of an Event of
Default of which Administrative Agent has given written notice to Borrower or
during a period of time in which Wells Fargo Bank, N.A. is not a Lender
satisfying the Minimum Hold, Administrative Agent may resign at any time as
Administrative Agent under the Loan Documents by giving written notice thereof
to the Lenders and Borrower. Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided (a) no continuing monetary Default then exists,
(b) no Event of Default then exists, and (c) no written notice of a continuing
non-monetary Default has been given to Borrower, be subject to Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that Borrower shall, in all events, be deemed to have approved each Lender and
any of its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the

 

-146-



--------------------------------------------------------------------------------

Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, Administrative Agent may assign its rights and
duties under the Loan Documents to any of its Affiliates by giving Borrower and
each Lender prior written notice.

Section 11.11  Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by Administrative Agent, in
addition to all of the Lenders required hereinabove to take such action, shall
affect the rights or duties of Administrative Agent under this Agreement or any
of the other Loan Documents. No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon Borrower shall entitle Borrower to
other or further notice or demand in similar or other circumstances.

Section 11.12  Defaulting Lenders.

(a)        If for any reason any Lender (a “Defaulting Lender”) shall fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of three (3) Business Days after notice from
Administrative Agent, then, in addition to the rights and remedies that may be
available to Administrative Agent or Borrower under this Agreement or applicable
law, such Defaulting Lender’s right to participate in the administration of the
Loan, this Agreement and the other Loan Documents, including without limitation,
any right to vote in respect of, to consent to or to direct any action or
inaction of Administrative Agent or to be taken into account in the calculation
of Requisite Lenders or unanimous consent of Lenders, as applicable, shall be
suspended during the pendency of such failure or refusal. If for any reason a
Lender fails to make timely payment to Administrative Agent of any amount
required to be paid to Administrative Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which
Administrative Agent or Borrower may have under the immediately preceding
provisions or otherwise, Administrative Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due

 

-147-



--------------------------------------------------------------------------------

until the date on which the payment is made at the Default Rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest, any amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by
Administrative Agent in respect of a Defaulting Lender’s Individual Loan
Commitment shall not be paid to such Defaulting Lender and shall be held by
Administrative Agent and paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default. Furthermore, a Defaulting Lender shall indemnify
and hold harmless Borrower, Administrative Agent and each of the other Lenders
from any claim, loss, or costs incurred by Borrower, Administrative Agent and/or
the other Lenders as a result of a Defaulting Lender’s failure to comply with
the requirements of this Agreement, including, without limitation, any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Borrower, Administrative Agent and any Lender as a
result of and/or in connection with (i) any enforcement action brought by
Administrative Agent against a Defaulting Lender and (ii) any action brought
against Administrative Agent and/or Lenders. The indemnification provided in
this Section 11.12 survive any termination of this Agreement.

(b)        Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire by assignment all of a
Defaulting Lender’s Individual Loan Commitment. Any Lender desiring to exercise
such right shall give written notice thereof to Administrative Agent and
Borrower no sooner than two (2) Business Days and not later than five
(5) Business Days after such Defaulting Lender became a Defaulting Lender. If
more than one Lender exercises such right, each such Lender shall have the right
to acquire an amount of such Defaulting Lender’s Loans in proportion to the
Loans of the other Lenders exercising such right. If after such fifth
(5th) Business Day, Lenders have not elected to acquire all of the Loans of such
Defaulting Lender, then Borrower may, by giving written notice thereof to
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.1(b) below for the purchase
price provided for below, whereupon such Defaulting Lender shall no longer be a
party hereto or have any right or obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such
assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.1(b)), shall pay to Administrative Agent an assignment fee in the
amount of $10,000. The purchase price for the Loans of a Defaulting Lender shall
be equal to the amount of the principal balance of the Loans outstanding and
owed by Borrower to the Defaulting Lender together with any other amounts owed
to the Defaulting Lender in respect of its Loan as of the date when such Lender
became a Defaulting Lender. Prior to payment of such purchase price to a
Defaulting Lender, Administrative Agent shall apply against such purchase price
any amounts retained by Administrative Agent pursuant to the last sentence of
the immediately preceding clause (a).

 

-148-



--------------------------------------------------------------------------------

(c)        Any payment of principal, interest, Fees or other amounts received by
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to this Article XI or otherwise) or received
by Administrative Agent from a Defaulting Lender shall be applied at such time
or times as may be determined by Administrative Agent as follows: (i) first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; (ii) second, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; (iii) third, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(iv) fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 11.13  Titled Agent.   Wells Fargo Securities, LLC, in its capacity as
Sole Lead Arranger and Sole Book Runner (each a “Titled Agent”) in each such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

Section 11.14  Allocation of Proceeds.  If an Event of Default exists and
maturity of any of the Obligations has been accelerated or the Maturity Date has
occurred, all payments received by Administrative Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by Borrower hereunder or thereunder, shall be applied in
the following order and priority:

(a)        amounts due to Administrative Agent and Lenders in respect of
expenses due under Section 10.13 until paid in full, and then Fees;

(b)        amounts due to Administrative Agent and Lenders in respect of
Protective Advances;

(c)        payments of interest on the Loans to be applied for the ratable
benefit of Lenders, in such order as Lenders may determine in their sole
discretion;

(d)        payments of principal of the Loans to be applied for the ratable
benefit of Lenders in such order as Lenders may determine in their sole
discretion;

(e)        amounts due to Administrative Agent and Lenders pursuant to any
indemnifications pursuant to Section 10.13 or Section 11.8; and

 

-149-



--------------------------------------------------------------------------------

(f)        payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of Lenders.

ARTICLE XII – LENDER ASSIGNMENT PROVISIONS

Section 12.1    Assignments and Participations.

(a)        Participations.    Any Lender may with the prior written consent of
Administrative Agent and Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) at any time grant to an Affiliate of such Lender, or one
or more banks or other financial institutions (each a “Participant”)
participating interests in the portion of the Loan owing to such Lender,
provided that any participating interest shall be in an amount at least equal to
Ten Million and No/100 Dollars ($10,000,000.00), and provided, further, that if
(i) a continuing monetary default then exists, (ii) an Event of Default is
continuing, or (iii) written notice of a material non-monetary Default has been
provided to Borrower by Administrative Agent, a Lender may assign all or a
portion of its rights and obligations under this Agreement and the Note without
obtaining Borrower’s approval, provided, further, that Borrower shall be deemed
to have consented to any such participation unless Borrower shall have objected
thereto by written notice to Administrative Agent within five (5) days after
having received notice thereof. Except as otherwise provided in Article IX or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s share of the Loan,
(ii) extend the date fixed for the payment of principal on the Loan or portions
thereof owing to such Lender, or (iii) reduce the rate at which interest is
payable thereon. An assignment or other transfer which is not permitted by
subsection (b) or (c) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (a).

(b)        Assignments.    Subject to subsection (c) below, any Lender may with
the prior written consent of Administrative Agent and Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) at any time assign to one
or more Persons (each an “Assignee”) which is an Eligible Assignee all or a
portion of its rights and obligations under this Agreement and the Note;
provided, however, that if (i) an involuntary bankruptcy of Borrower or a
continuing monetary default then exists, (ii) an Event of Default is continuing,
or (iii) written notice of a material non-monetary Default has been provided to
Borrower by Administrative Agent, a Lender may assign all or a portion of its
rights and obligations under this Agreement and the Note without obtaining
Borrower’s approval; provided further, however, (i) any partial assignment shall
be in an amount at least equal to Twenty Million and No/100 Dollars
($20,000,000.00) and after giving effect to such assignment the assigning Lender
holds a Note

 

-150-



--------------------------------------------------------------------------------

having an aggregate outstanding principal balance, of at least Twenty Million
and No/100 Dollars ($20,000,000.00), and (ii) each such assignment shall be
effected by means of an Assignment and Assumption Agreement. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender as set
forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (b), the transferor
Lender, Administrative Agent and Borrower shall make appropriate arrangements so
the new Notes are issued to the Assignee and such transferor Lender, as
appropriate, and Administrative Agent shall update Exhibit D attached hereto. In
connection with any such assignment, the transferor Lender shall pay to
Administrative Agent an administrative fee for processing such assignment in the
amount of (i) Four Thousand Five Hundred and No/100 Dollars ($4,500.00) or
(ii) Ten Thousand and No/100 Dollars ($10,000.00) if such assignment is being
made by a Defaulting Lender. Notwithstanding anything contained in this Article
XII to the contrary, no Lender may assign or participate any interest in any
Loan held by it hereunder to Borrower or any of its respective Affiliates.
Within thirty (30) days of any assignment or participation of the Loan in
accordance with Sections 12.1(a) or (b) hereof, Administrative Agent shall
record, or cause to be recorded an updated Affidavit of Disclosure of
Beneficiaries in the form of Exhibit F attached hereto in the Maricopa County
Records of Maricopa County, Arizona reflecting the identity of any new holders
of a beneficial interest in the Loan which shall be (i) at Borrower’s expense
prior to a Successful Syndication or in connection with an assignment pursuant
to Section 12.1(c) and (ii) otherwise at the expense of the Assignee.

(d)        Federal Reserve Bank Assignments.     In addition to the assignments
and participations permitted under the foregoing provisions of this
Section 12.1, and without the need to comply with any of the formal or
procedural requirements of this Section 12.1, any Lender may at any time and
from time to time, pledge and assign all or any portion of its rights under all
or any of the Loan Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligations thereunder.

(e)        Information to Assignee, Etc.  A Lender may furnish any information
concerning any Loan Party in the possession of such Lender from time to time to
Assignees and Participants (including prospective Assignees and Participants).

(f)        USA Patriot Act Notice; Compliance.  For Administrative Agent to
comply with “Know Your Customer” and anti-money laundering rules and
regulations, including the Patriot Act, prior to any Lender that is organized
under the laws of a jurisdiction outside of the United States of America
becoming a party hereto, Administrative Agent may request, and such Lender shall
provide to Administrative Agent, its name, address, tax identification number
and/or such other identification information as shall be necessary for
Administrative Agent to comply with federal law.

 

-151-



--------------------------------------------------------------------------------

Section 12.2   Amendments and Waivers.

(a)        Generally.    Except as otherwise expressly provided in this
Agreement, (i) any term of this Agreement or of any other Loan Document may be
amended, (ii) the performance or observance by Borrower or any other Loan Party
of any terms of this Agreement or such other Loan Document may be waived,
(iii) the continuance of any non-monetary Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively), and (iv) a replacement property manager that is not a Qualified
Manager may be approved with, but only with, the written consent of the
Requisite Lenders (or Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Unless otherwise
expressly provided in this Agreement, all requests for consents or approvals
made by Borrower hereunder or under any other Loan Document shall be granted by
Administrative Agent without the consent or approval of Requisite Lenders.

(b)        Unanimous Consent.   Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders
directly affected thereby (or Administrative Agent at the written direction of
the Lenders), do any of the following:

       (i)        increase the Individual Loan Commitment of the Lenders
(excluding any increase as a result of an assignment of Loans permitted under
Section 12.1(b)) or convert or exchange the Loans for any other indebtedness, or
cross-default the Loans with any other indebtedness;

      (ii)        reduce the principal of, or interest rates that have accrued
or that will be charged on the outstanding principal amount of the Loan;

     (iii)        reduce the amount of any fees payable to the Lenders
hereunder;

     (iv)        postpone any date fixed for any payment of principal of, or
interest on, any Loan (including the Maturity Date) or for the payment of fees
or any other obligations of Borrower or Sponsor;

      (v)        change any Lender’s Pro Rata Shares;

     (vi)        amend this Section 12.2(b) or amend the definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

    (vii)        modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of Lenders required to make any
determinations or waive any rights hereunder or modify any provision hereof;

   (viii)        release any Guarantor from its obligations under the Guaranty
or the Environmental Indemnity except as expressly contemplated by its terms;

     (ix)        waive a Default or Event of Default under Section 8.1(a);

 

-152-



--------------------------------------------------------------------------------

      (x)        release or dispose of any Collateral except as expressly
permitted by the Loan Documents;

     (xi)        accelerate the Loan after the occurrence of an Event of
Default;

    (xii)        consent to any further Liens or encumbrances on the Property or
the pledge of the direct or indirect interests in Borrower;

   (xiii)        execute any agreement providing for the subordination of the
Loan, or the Lien of the Mortgages, to any other interest which would constitute
a Lien on the Properties; or

    (xiv)        consent to any Transfer of the Loan by the Borrower.

(c)        Non-Consenting Lenders.   If an individual Lender does not vote in
favor of any amendment, modification or waiver to this Agreement or any other
Loan Document which requires the vote of such Lender, and the Lenders otherwise
constituting Requisite Lenders or Unanimous Lenders, (assuming that the Affected
Lender (defined below) had voted in favor of such amendment, modification or
waiver) as applicable, shall have voted in favor of such amendment, modification
or waiver, then, provided no Default or Event of Default is continuing, Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall, promptly assign its Individual Loan Commitment and all of
its interests, rights and obligations under the Loan Documents to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.1(b) for
a purchase price equal to (x) the aggregate principal balance of its Individual
Loan Commitment then owing to the Affected Lender (including any amounts payable
under Section 2.2.5 by reason of such payment or otherwise), plus (y) any
accrued but unpaid interest on such amounts and accrued but unpaid fees or other
amounts owing to the Affected Lender, or any other amount as may be mutually
agreed upon by such Affected Lender and Eligible Assignee. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Loan Parties’ obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement or the
other Loan Documents with respect to any period up to the date of
replacement. The foregoing shall be subject to the condition that (i) Borrower
shall have paid to Administrative Agent the assignment fee of $10,000, (ii) such
assignment does not conflict with applicable Law and (iii) such assignee Lender
consents to the proposed amendment, waiver or consent on account of which
Borrower shall have exercised their rights pursuant to this Section. A Lender
shall not be required to make any such assignment and delegation if (y) prior
thereto, such Lender consents to the applicable amendment, waiver or consent, or
(z) such amendment, waiver or consent required the consent of the Requisite
Lenders and the Lenders constituting the Requisite Lenders consent to same.

 

-153-



--------------------------------------------------------------------------------

(d)        Amendment of Administrative Agent’s Duties, Etc.   No amendment,
waiver or consent unless in writing and signed by Administrative Agent, in
addition to Lenders required hereinabove to take such action, shall affect the
rights or duties of Administrative Agent under this Agreement or any of the
other Loan Documents. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon Borrower shall entitle Borrower to
other or further notice or demand in similar or other circumstances.

(e)        Negation of Implied Right to Cure Events of
Default.   Notwithstanding anything contained in this Agreement or any of the
other Loan Documents providing that certain rights, remedies or privileges are
only available to Administrative Agent or any Lender during the “continuance” of
an Event of Default (or words of similar import), Borrower expressly
acknowledges and agrees that it does not have the right to cure an Event of
Default once the same has occurred under this Agreement or any other Loan
Document without the consent of Administrative Agent and the Required Lenders,
which consent may be withheld, delayed or denied by Administrative Agent in its
sole and absolute discretion.

Section 12.3 Nonliability of Administrative Agent and Lenders.   The
relationship between Borrower, on the one hand, and Lenders and Administrative
Agent, on the other hand, shall be solely that of borrower and lender. Neither
Administrative Agent nor any Lender shall have any fiduciary responsibilities to
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by Administrative Agent or
any Lender to any Lender, Borrower, any Subsidiary or any other Loan Party.
Neither Administrative Agent nor any Lender undertakes any responsibility to
Borrower to review or inform Borrower of any matter in connection with any phase
of Borrower’s business or operations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-154-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:   EXCEL STOCKTON LP, a Delaware limited partnership   By:  
Excel Stockton GP LLC, a Delaware limited liability company     By:        /s/
Phillip Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL TRACY PAVILION LP, a Delaware limited partnership   By:       
Excel Tracy Pavilion GP LLC, a Delaware limited liability company     By:    /s/
Phillip Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL SAN MARCOS LP, a Delaware limited partnership   By:   Excel
San Marcos GP LLC, a Delaware limited liability company     By:    /s/ Phillip
Solomond                       Name: Phillip Solomond       Title: Vice
President

 

[Signatures continue on the following page.]



--------------------------------------------------------------------------------

  EXCEL RIVERPOINT LP, a Delaware limited partnership   By:   Excel Riverpoint
LLC, a Delaware limited liability company     By:        /s/ Phillip
Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL MONTE VISTA LP, a Delaware limited partnership   By:   Excel
Monte Vista LLC, a Delaware limited liability company     By:    /s/ Phillip
Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL MANTECA LP, a Delaware limited partnership   By:        Excel
Manteca GP LLC, a Delaware limited liability company     By:    /s/ Phillip
Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL GILROY LP, a Delaware limited partnership   By:   Excel Gilroy
GP LLC, a Delaware limited liability company     By:    /s/ Phillip
Solomond                       Name: Phillip Solomond       Title: Vice
President

 

[Signatures continue on the following page.]



--------------------------------------------------------------------------------

  EXCEL HIGHLAND RESERVE, LP, a Delaware limited partnership   By:        Excel
Highland Reserve GP LLC, a Delaware limited liability company     By:        /s/
Phillip Solomond                       Name: Phillip Solomond       Title: Vice
President   EXCEL FT UNION LLC, a Delaware limited liability company   By:   /s/
Phillip Solomond                         Name: Phillip Solomond     Title: Vice
President   EXCEL OWNER PROMENADE LLC, a Delaware limited liability company  
By:   /s/ Phillip Solomond                        

Name: Phillip Solomond

Title: Vice President

  EXCEL EAST CHASE LLC, a Delaware limited liability company   By:   /s/ Phillip
Solomond                         Name: Phillip Solomond     Title: Vice
President   EXCEL FOXWOOD LLC, a Delaware limited liability company   By:   /s/
Phillip Solomond                         Name: Phillip Solomond     Title: Vice
President

 

[Signatures continue on the following page.]



--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association   By:         /s/ John G.
Nicol                                       John G. Nicol     Managing Director
  LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association   By:    /s/ John G. Nicol                                      
John G. Nicol     Managing Director